 

Exhibit 10.3

 



Execution Version

 

 

ASSET PURCHASE AGREEMENT

 

BY AND BETWEEN

  

PARAGON BIOSERVICES, INC. (“PURCHASER”); AND

  

NOVAVAX, INC. (“SELLER”)

 

Dated as of June 26, 2019





 





 

 



Article 1. THE TRANSACTION SCOPE 1 1.1 Purchased Assets 1 1.2 Excluded Assets 2
1.3 Assumed Liabilities 3 1.4 Excluded Liabilities 4 1.5 Non-Assignable Assets 5
Article 2. CONSIDERATION FOR TRANSFER 6 2.1 Purchase Price and Assumption of
Assumed Liabilities 6 2.2 Inventory Fee; Procedures for Calculating and Paying
the Inventory Fee Adjustment 7 2.3 Withholding Taxes 8 Article 3. CLOSING AND
CLOSING DELIVERIES 9 3.1 Closing; Time and Place 9 3.2 Deliveries by Seller 9
3.3 Deliveries by Purchaser 10 Article 4. REPRESENTATIONS AND WARRANTIES OF
SELLER 11 4.1 Organization and Good Standing 11 4.2 Absence of Changes 11 4.3
Taxes 12 4.4 Prospective Employees 13 4.5 Benefit Plans 14 4.6 Intellectual
Property. 15 4.7 Authority; Binding Nature of Agreements 16 4.8 No Conflicts;
Required Consents 16 4.9 Material Contracts 17 4.10 Real Property 18 4.11
Environmental Matters 19 4.12 Compliance with Laws 19 4.13 Governmental
Approvals 20 4.14 Proceedings and Orders 20



  

i

 

 



4.15 Title to Assets 21 4.16 Insurance 21 4.17 Solvency 21 4.18 Brokers 21
Article 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER 22 5.1 Organization and
Good Standing 22 5.2 Authority; Binding Nature of Agreements 22 5.3 No
Conflicts; Required Consents 22 5.4 Financial Ability to Perform 23 5.5 Brokers
23 5.6 Exclusivity of Representations 23 Article 6. additional agreements 23 6.1
Conduct Prior to Closing 23 6.2 Non-Contact 24 6.3 Efforts to Consummate;
Certain Governmental Matters 24 6.4 Consents 25 6.5 Cooperation 25 6.6 IT Plan
25 6.7 Delivery of Facilities 26 6.8 Access to Facilities 26 6.9 Wrong Pockets
26 6.10 Confidentiality 26 6.11 Non-Solicitation of Employees 26 6.12 Scope and
Application of Law 27 6.13 Compliance with WARN Act and Similar Legal
Requirements 27 6.14 Phase I Environmental Assessment 27 6.15 Inspection of
Records 28 6.16 Exclusivity 28 6.17 Supplement to Seller Disclosure Schedule 29
Article 7. EMPLOYEES 30 7.1 Transferred Employees 30 7.2 No Benefit to Employees
Intended 31



 

ii

 

 

Article 8. CONDITIONS TO CLOSING 32 8.1 Conditions to Purchaser’s Obligation to
Close 32 8.2 Conditions to Seller’s Obligation to Close 33 8.3 Conditions to
Obligations of Each Party to Close 33 Article 9. TAX MATTERS 34 9.1 Purchase
Price Allocation 34 9.2 Cooperation; Allocation of Taxes 34 Article 10.
TERMINATION 35 10.1 Circumstances for Termination 35 10.2 Effect of Termination
35 Article 11. INDEMNIFICATION 36 11.1 Indemnification by Seller 36 11.2
Indemnification by Purchaser 36 11.3 Survival; Time for Claims 36 11.4
Procedures for Indemnification 36 11.5 Limitations on Indemnification 37 11.6
Third Party Contributors 38 11.7 Loss Mitigation 38 11.8 Knowledge and
Information 38 11.9 Remedies Exclusive; Escrow Releases 38 Article 12.
MISCELLANEOUS PROVISIONS 39 12.1 Expenses 39 12.2 Interpretation 39 12.3 Entire
Agreement 39 12.4 Amendment, Waivers and Consents 39 12.5 Successors and Assigns
39 12.6 Governing Law 39 12.7 Jurisdiction; Waiver of Jury Trial 40 12.8 Rules
of Construction 40 12.9 Severability 40 12.10 Exhibits and Schedules 40

 



iii

 

 



12.11 Notices 40 12.12 Rights of Parties 41 12.13 Public Announcements 42 12.14
Specific Performance 42 12.15 Counterparts 42

 





iv

 



 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of June 26, 2019,
by and between:

 

(A)       PARAGON BIOSERVICES, INC., a company incorporated in Delaware
(“Purchaser”); and

 

(B)       NOVAVAX, INC., a company incorporated in Delaware (“Seller”).

 

The capitalized terms used in this Agreement are defined in Exhibit A hereto,
unless otherwise defined herein.

 

RECITALS

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desire to sell to
Purchaser, certain assets of Seller related to Seller’s biomanufacturing and
development activities located at the facilities situated at each of 20
Firstfield Road in Gaithersburg, Maryland 20878 (the “20FF Facility”) and 9920
Belward Campus Drive in Rockville Maryland 20850 (the “BCD Facility” and,
together with the 20FF Facility, the “Facilities”), on the terms and conditions
set forth herein; and

 

WHEREAS, as a condition and material inducement to Purchaser’s and Seller’s
willingness to enter into this Agreement, Purchaser, Seller or certain of their
respective Affiliates will enter into (i) that certain Transition Services
Agreement, substantially in the form attached hereto as Exhibit B, (ii) that
certain Non-Commercial GMP Manufacturing Services Agreement, substantially in
the form attached hereto as Exhibit C and (iii) that certain Interim Services
Agreement, substantially in the form attached hereto as Exhibit D, in each case
at the Closing.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

Article 1.

THE TRANSACTION SCOPE

 

1.1           Purchased Assets. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase from Seller, all of Seller’s
transferrable right, title and interest in and to all of the assets set forth
below (collectively, the “Purchased Assets”):

 

(a)            the Contracts listed on Schedule 1.1(a) (collectively, the
“Assigned Contracts”);

 

(b)            the Facility Leases, each pursuant to a Lease Assignment and
Assumption Agreement;

 





 

 

(c)            the Governmental Approvals listed on Schedule 1.1(c);

 

(d)            each item of capital equipment owned by Seller and purchased for
or located at the Facilities (the “Equipment Assets”), other than as set forth
on Schedule 1.2(j);

 

(e)            each item of personal property, furniture and fixtures owned by
Seller and located at the Facilities;

 

(f)             each item of biomanufacturing and analytical equipment owned by
Seller and located at the Facilities not otherwise included in the Equipment
Assets, other than as set forth on Schedule 1.2(j);

 

(g)            true and correct copies of all standard operating procedures,
computer-aided design drawings and maintenance and qualification records and
data, including all regulatory or quality-related procedures, substantially
relating to the Purchased Assets or supporting the licensure, commissioning,
qualification, validation, operation and maintenance of the Facilities,
(collectively, the “Facility Records”), other than such Facility Records
directly related to one or more of Seller’s proprietary programs;

 

(h)            the Purchased Inventory;

 

(i)             the Intellectual Property Rights listed on Schedule 1.1(i) (the
“Transferred Intellectual Property”);

 

(j)             information technology and phone systems owned or leased by
Seller and located at the Facilities, other than as set forth on Schedule
1.2(l); and

 

(k)            any other items not in the categories expressly identified above
(which shall be governed by such above clauses (a)-(j)) that by their nature
principally relate to or principally support the operations at the Facilities,
other than the Excluded Assets.

 

1.2           Excluded Assets. Notwithstanding any other provision of this
Agreement, Seller shall retain and shall not sell, transfer, convey, assign or
deliver to Purchaser any right, title or interest in any properties, assets or
rights that are not Purchased Assets, that are set forth on Schedule 1.2 or that
are described in this Section 1.2 (collectively, the “Excluded Assets”):

 

(a)            any cash, checks, money orders, marketable securities, short-term
instruments and other cash equivalents, funds in time and demand deposits or
similar accounts, and any evidence of indebtedness issued or guaranteed by any
Governmental Authority;

 

(b)            any contracts of Seller or rights therein or thereunder, other
than the Assigned Contracts;

 

(c)            any real estate owned or leased by Seller or any of its
Affiliates, other than the Facility Leases;

 

(d)            any Governmental Approvals, other than as set forth in Schedule
1.1(c);

 



2

 

 

(e)            the corporate books and records of Seller and its Affiliates and
any attorney work product, attorney-client communications and other items
protected by attorney-client or similar privilege;

 

(f)             any current and prior insurance policies of Seller and its
Affiliates and all rights of any nature with respect thereto, including all
insurance recoveries thereunder and rights to assert claims with respect to any
such insurance recoveries;

 

(g)            any Intellectual Property Rights of Seller and its Affiliates,
other than the Transferred Intellectual Property (for clarity, the Excluded
Assets include all Patents owned or controlled by Seller or any of its
Affiliates);

 

(h)            any clinical or non-clinical data of Seller and its Affiliates;

 

(i)             any assets directly and principally related to one or more of
Seller’s proprietary programs;

 

(j)             the biomanufacturing and analytical equipment listed on Schedule
1.2(j) (the “Retained Equipment”);

 

(k)            Facility Records directly and principally related to one or more
of Seller’s proprietary programs;

 

(l)              information technology and phone systems owned or leased by
Seller listed on Schedule 1.2(l);

 

(m)           all rights to the BCD Facility Cash Deposit;

 

(n)            the 20FF Facility LOC;

 

(o)            all accounts receivable; and

 

(p)            any right, title and interest of Seller or any of its Affiliates
relating to any Excluded Asset or any Excluded Liability, including any
guarantees, warranties, indemnities and similar rights in favor of Seller or any
of its Affiliates relating to any Excluded Asset or any Excluded Liability.

 

1.3           Assumed Liabilities. Purchaser will assume at the Closing, and
agrees to pay, perform and discharge the following Liabilities following the
Closing (the “Assumed Liabilities”):

 

(a)            all Liabilities of Seller to third-party suppliers and service
providers relating to Purchased Assets ordered by Seller in the ordinary course
of business and consistent with past practice prior to the Closing and scheduled
to be delivered or provided after the Closing, in each case, as listed on
Schedule 1.3(a);

 

(b)            all Liabilities of Seller under the Assigned Contracts (other
than for third-party suppliers and service providers, which is governed by
Section 1.3(a), and for Facility Leases, which is governed by Section 1.3(d)),
but excluding any such Liabilities that (i) were incurred prior to the Closing
or (ii) directly arise from omissions, actions or inactions of Seller or any of
its Affiliates prior to Closing;

 



3

 

 

(c)            all Liabilities arising out of or relating to the Purchased
Assets (other than for third-party suppliers and service providers, which is
governed by Section 1.3(a), for Liabilities of Seller under the Assigned
Contracts, which is governed by Section 1.3(b), and for Liabilities arising from
or related to the Facility Leases, which is governed by Section 1.3(d)),
including the use, ownership, possession, operation, management, business
integration, sale or lease of the Purchased Assets by Purchaser or its
Affiliates, but excluding any such Liabilities that (i) were incurred prior to
the Closing or (ii) directly arise from omissions, actions or inactions of
Seller or any of its Affiliates prior to the Closing;

 

(d)            all Liabilities arising from or related to the Facility Leases to
the extent the related activity or event pursuant to which the Liability is
incurred occurs after the Closing Date under the Facility Leases (but not
including, for the avoidance of doubt, any Liability to the extent the related
activity or event pursuant to which the Liability is incurred occurs on or prior
to the Closing Date); and

 

(e)            all Liabilities arising from or relating to any Transferred
Employee, including all Liabilities in respect of applicable Legal Requirements,
but only to the extent arising out of events or occurrences occurring on or
after the date on which such Transferred Employee’s employment with Purchaser
commences.

 

1.4           Excluded Liabilities. Seller and its Affiliates will retain and
will be responsible for the following Liabilities of Seller, except to the
extent any such Liabilities constitute Assumed Liabilities (the “Excluded
Liabilities”):

 

(a)            all Liabilities of Seller or its Affiliates, as applicable, to
third-party customers and third-party suppliers and service providers relating
to the Purchased Assets, other than the Liabilities referred to in Section
1.3(a);

 

(b)            all Liabilities of Seller or its Affiliates, as applicable, under
the Assigned Contracts, other than the Liabilities referred to in Section
1.3(b);

 

(c)            all Liabilities arising from or relating to the Purchased Assets,
other than the Liabilities referred to in Section 1.3(c);

 

(d)            all Liabilities arising from or related to the Facility Leases,
other than the Liabilities referred to in Section 1.3(d);

 

(e)            all accounts payable for services performed or goods received
prior to the Closing, except as set forth on Schedule 1.3(a);

 

(f)             any Liabilities or obligations of Seller or any of its
Affiliates arising from or relating to the employment or, termination of
employment, layoff and/or reduction of hours of any Prospective Employee
(including any Transferred Employee and any Prospective Employee who rejects an
offer of employment from Purchaser), on or before the Closing, including any
liabilities and/or obligations (including the provision of proper notice,
payment and benefits) arising under or in connection with: (i) any Seller
Benefit Plan, including any obligation to provide continuation of coverage
thereunder pursuant to Code Section 4980B and Sections 601-608 of ERISA, and
(ii) the United States Worker Adjustment and Retraining Notification Act of 1988
or similar law of any state of the United States collectively, the “Worker
Notification Laws”) related to an “employment loss,” as that term is defined in
the Worker Notification Laws, as well as any Liabilities or obligations whether
on, before or after Closing, relating to any Prospective Employee who does not
become a Transferred Employee;

 



4

 

 

(g)            any (i) Taxes of Seller (or any shareholder or Affiliate of
Seller) or with respect to any Pre-Closing Tax Period, any Tax relating to
Seller or the Purchased Assets, (ii) Taxes that arise out of the consummation of
the transactions contemplated hereby or (iii) other Taxes of Seller (or any
shareholder or Affiliate of Seller) of any kind or description (including any
Liability for Taxes of Seller (or any shareholder or Affiliate of Seller)) that
becomes a Liability of Purchaser under any common law doctrine of de facto
merger or transferee or successor liability or otherwise by operation of
Contract or Legal Requirements. Notwithstanding the foregoing, Taxes related to
the Purchased Assets that are allocable between the Pre-Closing Tax Period and
the Taxable period beginning after the Closing Date pursuant to Section 9.2(c)
of this Agreement shall not be treated as Excluded Liabilities to the extent
that such Taxes are allocable to the portion of the Taxable period beginning
after the Closing Date;

 

(h)            all Liabilities arising from the Excluded Assets; and

 

(i)              all Liabilities that are not Assumed Liabilities.

 

1.5           Non-Assignable Assets.

 

(a)            Notwithstanding any other provision of this Agreement, if any
Assigned Contract or other Purchased Asset, including any Governmental Approval
identified on Schedule 1.1(c), is not assignable or transferable (each, a
“Non-Assignable Asset”) without the consent, authorization or approval of, or
waiver by, a third party or action by a Governmental Authority (each, an
“Assignment Consent”), either as a result of the provisions thereof or
applicable Legal Requirements, and any such Assignment Consent is not obtained
on or prior to the Closing Date, this Agreement and the related instruments of
transfer shall not constitute an assignment or transfer of such Non-Assignable
Asset and such Non-Assignable Asset shall not be included in the Purchased
Assets. Instead, the parties, for a period of six (6) months following the
Closing Date, shall, in good faith, use commercially reasonable efforts to
obtain all such Assignment Consents and, to the extent such Assignment Consents
are obtained during such six (6) month period, such Non-Assignable Assets shall
cease to be Non-Assignable Assets and shall be deemed to have been included
within the Purchased Assets without any further action by any Person; provided,
however, that nothing in this Section 1.5 shall require Seller or any of its
Affiliates to pay any fee or other payment, or incur any Liability or
out-of-pocket expense in connection with the efforts set forth in this Section
1.5, unless Purchaser reimburses in full Seller or its Affiliate for such fee,
payment or out-of-pocket expense.

 

(b)            For a period of six (6) months after the Closing, and to the
extent Purchaser continues to discharge its obligations under this Agreement,
Seller shall cooperate with Purchaser in commercially reasonable arrangements
designed to provide Purchaser or its designee with the benefits of the
Non-Assignable Assets after the Closing as if the appropriate Assignment
Consents had been obtained, including by granting subleases or other rights and
establishing arrangements whereby Purchaser or its designee shall undertake the
work necessary to perform under Assigned Contracts. To the extent the benefits
of a Non-Assignable Asset are made available to Purchaser, whether during or
after such six (6) month period, Purchaser shall perform the obligations of
Seller under such Non-Assignable Asset and assume all Liabilities related
thereto.

 



5

 

 

(c)            Seller provides no assurances to Purchaser that any consent,
authorization, approval or waiver of a third party contemplated by this Section
1.5 will be granted. Subject to compliance by Seller with the provisions of this
Section 1.5, the parties acknowledge and agree that neither Seller nor its
Affiliates shall be obligated to obtain any such authorization, approval,
consent or waiver hereunder and neither (i) the failure to so actually obtain
any such authorization, approval, consent or waiver in connection with the
consummation of the Transaction in and of itself nor (ii) any default or
termination or any Proceeding commenced or threatened by or on behalf of any
Person to the extent arising out of any such failure to so actually obtain any
such authorization, approval, consent or waiver in connection with the
consummation of the Transaction in and of itself shall be deemed (A) a breach of
any representation, warranty or covenant of Seller contained in this Agreement
or (B) to cause any condition to Purchaser’s obligations to close the
Transactions to be deemed not satisfied. If such consent is not obtained, Seller
will be deemed to have fulfilled its obligations under this Agreement and under
no circumstances shall the Purchase Price be reduced or Seller or its Affiliates
be subject to any Liability on account of the failure to obtain any such
authorization, approval, consent or waiver.

 

Article 2.

CONSIDERATION FOR TRANSFER

 

2.1           Purchase Price and Assumption of Assumed Liabilities.

 

(a)           Purchaser agrees to assume the Assumed Liabilities and pay to
Seller the sum of (i) the Closing Payment, plus (ii) the amount of the Upward
Adjustment Amount (if any), minus (iii) the amount of the Downward Adjustment
Amount (if any), plus (iv) the Escrow Amount (less all amounts thereof disbursed
to Purchaser) (collectively, the “Purchase Price”). At the Closing, Purchaser
will pay to Seller the sum of (x) $18,000,000, plus (y) the Estimated Inventory
Fee, minus (z) the Escrow Amount (the “Closing Payment”). At Closing, payments
shall be made as follows:

 

(i)                 Purchaser will pay by wire transfer of immediately available
funds the Closing Payment in the allocation amounts and to the wire transfer
addresses of Seller as provided to Purchaser by or on behalf of Seller on or
before the second (2nd) Business Day prior to the Closing Date; and

 

(ii)              Purchaser will deposit the Escrow Amount by wire transfer of
immediately available funds into the Escrow Account, which shall be held and
distributed in accordance with the terms of the Escrow Agreement.

 



6

 

 

2.2           Inventory Fee; Procedures for Calculating and Paying the Inventory
Fee Adjustment.

 

(a)           Estimated Inventory Fee.

 

(i)                 At the Closing, Purchaser shall purchase from Seller, and
Seller shall transfer to Purchaser, all of Seller’s transferrable right, title
and interest in and to the inventory of raw materials owned by Seller as of the
Closing Date set forth on Schedule 2.2(a)(i), as such schedule shall be updated
prior to the Closing in accordance with Section 2.2(a)(ii) (collectively, the
“Purchased Inventory”).

 

(ii)              No later than five (5) Business Days prior to the Closing
Date, Purchaser and Seller shall jointly conduct a physical count and review of
the inventory of raw materials owned by Seller and shall update Schedule
2.2(a)(i) to account for (x) raw materials consumed after the date of this
Agreement as part of the ongoing and customary manufacturing operations at the
Facilities and (y) raw materials purchased by Seller after the date of this
Agreement that Purchaser desires to include in the Purchased Inventory.

 

(iii)            Seller shall prepare in good faith and deliver to Purchaser
five (5) Business Days prior to the Closing Date an estimate of the Inventory
Fee as of the Closing Date (the “Estimated Inventory Fee”), together with a
calculation of the Estimated Inventory Fee and reasonably detailed supporting
information.

 

(b)           Inventory Fee Adjustment.

 

(i)                 Calculation. Within thirty (30) days after the Closing Date,
Purchaser shall deliver or cause to be delivered to Seller a calculation of the
Inventory Fee (the “Closing Date Inventory Statement”), together with reasonably
detailed supporting information. The Closing Date Inventory Statement shall be
prepared in accordance with the Accounting Principles. If Seller has any
objections to the Closing Date Inventory Statement, including whether Purchaser
has applied the Accounting Principles in the preparation of the Closing Date
Inventory Statement, Seller shall notify Purchaser in writing no later than
thirty (30) days after receipt of the Closing Date Inventory Statement and the
reasonably detailed supporting information, setting forth with reasonable
specificity its objections (“Objections”); provided, however, that no set of
Objections will be deemed timely delivered unless, if accepted in their
entirety, they would cause the Inventory Fee to differ from the Estimated
Inventory Fee by more than five percent (5%). If Objections are timely
delivered, Seller and Purchaser shall promptly thereafter endeavor in good
faith, for at least twenty-one (21) days from the date of delivery of such
notice, to resolve the Objections.

 



7

 

 

(ii)              Dispute Resolution. If Objections are timely delivered and, at
the end of the twenty-one (21) day period, there remain unresolved Objections,
either Seller or Purchaser may within five (5) Business Days submit the
unresolved Objections for resolution to Grant Thornton LLP or, if it is
unwilling or unable to serve or conflicted, any other nationally known
independent accounting firm mutually acceptable to Purchaser and Seller (the
“Accounting Mediator”). The Accounting Mediator will promptly, in accordance
with such procedures as it deems fair and reasonable, provided, however, that
each side shall be entitled to submit a written argument and argue orally before
the Accounting Mediator and the other, review only those items and amounts
specifically set forth and objected to in the unresolved Objections and resolve
the dispute by adopting, in its entirety, the calculations of either Seller or
Purchaser on the basis of the calculation which is closest to the outcome
determined to be correct by the Accounting Mediator. The scope of the disputes
to be resolved by the Accounting Mediator shall be limited to the unresolved
Objections, and the Accounting Mediator is not to make any other determination
(including the interpretation of any other provision of this Agreement). The
fees and expenses of the Accounting Mediator will be paid by the non-prevailing
party, and the decision of the Accounting Mediator with respect to the
unresolved Objections will be final, conclusive and binding on the parties. Each
of Seller and Purchaser agrees to cooperate with the Accounting Mediator and to
cause the Accounting Mediator to resolve the unresolved Objections no later than
thirty (30) Business Days after selection of the Accounting Mediator.

 

(iii)            Timing of Final Determination. The Closing Date Inventory
Statement and the Inventory Fee shall be deemed final as of the first date, if
any, by which any of the steps outlined in Section 2.2(b)(i) and Section
2.2(b)(ii) is not taken by the relevant deadline or, if all such steps are
timely taken, the date on which the Accounting Mediator shall deliver its
decision to the parties.

 

(iv)             Amount. The Estimated Inventory Fee shall be adjusted downward
by the amount (if any) by which the Inventory Fee, as finally determined
pursuant to this Section 2.2, is less than the Estimated Inventory Fee (the
“Downward Adjustment Amount”). The Estimated Inventory Fee shall be adjusted
upward by the amount (if any) by which the Inventory Fee, as finally determined
pursuant to this Section 2.2, is greater than the Estimated Inventory Fee (the
“Upward Adjustment Amount”). In the event of a Downward Adjustment Amount,
Seller will, within five (5) Business Days after the Closing Date Inventory
Statement becomes final in accordance with this Section 2.2, make payment to
Purchaser to an account or accounts designated by Purchaser, by wire transfer of
immediately available funds, of an amount equal to the Downward Adjustment
Amount. In the event of an Upward Adjustment Amount, Purchaser shall, within
five (5) Business Days after the Closing Date Inventory Statement becomes final
in accordance with this Section 2.2, make payment to Seller to an account or
accounts designated by Seller, by wire transfer of immediately available funds,
of an amount equal to the Upward Adjustment Amount.

 

2.3           Withholding Taxes. Purchaser shall be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement
such amounts required to be deducted and withheld with respect to the making of
such payment under the Code, or any other applicable state, local or foreign Tax
Legal Requirement. To the extent that amounts are so withheld by Purchaser, such
withheld amounts (i) shall be remitted by Purchaser to the applicable
Governmental Authority, and (ii) shall be treated for all purposes of this
Agreement as having been paid to Seller in respect of which such deduction and
withholding was made by Purchaser. Prior to making any deduction or withholding
from any payment under this Agreement, Purchaser shall provide two (2) days’
prior written notice to Seller of the amounts subject to deduction or
withholding and provide to Seller a reasonable opportunity to furnish forms,
certificates or other items that would reduce or eliminate such deduction or
withholding; provided, however, that the parties shall reasonably cooperate to
minimize any such deduction or withholding.

 



8

 

 

Article 3.

CLOSING AND CLOSING DELIVERIES

 

3.1            Closing; Time and Place. The closing of the Transaction (the
“Closing”) shall occur remotely by exchange of documents and signatures via
email, facsimile, or DocuSign on the date that is two (2) Business Days after
the day on which all of the conditions to closing set forth in Article 8 are
satisfied or waived (other than conditions that are intended to be satisfied at
the Closing), or at such other date, time or place as the parties may agree (the
“Closing Date”).

 

3.2            Deliveries by Seller. At the Closing, Seller shall deliver, or
cause to be delivered, each of the following items, duly executed by Seller as
applicable:

 

(a)            General Assignment and Bill of Sale. General Assignment and Bill
of Sale covering all of the applicable Purchased Assets, substantially in the
form attached hereto as Exhibit E (the “General Assignment and Bill of Sale”);

 

(b)            Escrow Agreement. The Escrow Agreement, substantially in the form
attached hereto as Exhibit F;

 

(c)            Purchaser Assignment and Assumption Agreements. One or more
Purchaser Assignment and Assumption Agreements (that do not expand the
respective rights or obligations of either party to this Agreement) between
Seller and Purchaser covering the assignment to, and assumption by, Purchaser of
the Assumed Liabilities, in forms to be mutually agreed upon by the parties
(“Purchaser Assignment and Assumption Agreements”);

 

(d)            Lease Assignment and Assumption Agreements. A Lease Assignment
and Assumption Agreement for each Facility Lease, substantially in the form
attached hereto as Exhibit G-1 and Exhibit G-2 for each of the 20FF Facility
Lease and the BCD Facility Lease, respectively (each, a “Lease Assignment and
Assumption Agreement”);

 

(e)            Transition Services Agreement. A transition services agreement,
substantially in the form attached hereto as Exhibit B (the “Transition Services
Agreement”), obligating Seller and certain of its Affiliates to provide certain
transition services to Purchaser and certain of its Affiliates for a limited
period following the Closing;

 



9

 

 

(f)             Non-Commercial GMP Manufacturing Services Agreement. A
non-commercial GMP manufacturing services agreement pursuant to which Purchaser
will provide to Seller certain services as set forth therein, including process
and analytical development services at preferred client pricing, substantially
in the form attached hereto as Exhibit C (the “Non-Commercial GMP Manufacturing
Services Agreement”);

 

(g)            Interim Services Agreement. An interim services agreement
pursuant to which Purchaser will provide to Seller certain services as set forth
therein, including process and analytical development services at time and
materials pricing, substantially in the form attached hereto as Exhibit D (the
“Interim Services Agreement”);

 

(h)            Certificate of Non-Foreign Status. A duly executed written
certificate from Seller certifying that it is not a foreign person within the
meaning of Treasury Regulation section 1.1445-2(b) promulgated pursuant to the
Code and complying with the requirements of said Treasury Regulation;

 

(i)              Landlord Consents. Evidence reasonably satisfactory to
Purchaser of the approval by each landlord of the assignment of each Facility
Lease and any modifications thereto as reasonably requested by Purchaser in good
faith as set forth on Schedule 3.2(i);

 

(j)             Estoppel Certificates. An estoppel certificate from the
counterparty to each Facility Lease that (i) does not identify any defaults on
the part of Seller and/or such counterparty and (ii) is otherwise in form and
substance reasonably acceptable to Purchaser; and

 

(k)            Other Instruments. Such other instruments and documents, in form
and substance reasonably acceptable to Purchaser and Seller, as may be
reasonably necessary to effect the transactions contemplated by this Agreement
and each other Transaction Agreement.

 

3.3            Deliveries by Purchaser. At the Closing, Purchaser shall deliver,
or cause to be delivered, each of the following items, duly executed by
Purchaser as applicable:

 

(a)            Wire Transfer. One or more wire transfers of the Closing Payment
and the Escrow Amount in immediately available funds in accordance with Section
2.1 and Section 2.2(a);

 

(b)            Escrow Agreement. The Escrow Agreement;

 

(c)            Purchaser Assignment and Assumption Agreements. The Purchaser
Assignment and Assumption Agreements;

 

(d)            Lease Assignment and Assumption Agreements. The Lease Assignment
and Assumption Agreement for each Facility Lease;

 

(e)            Transition Services Agreement. The Transition Services Agreement;

 

(f)             Non-Commercial GMP Manufacturing Services Agreement. The
Non-Commercial GMP Manufacturing Services Agreement;

 

(g)            Interim Services Agreement. The Interim Services Agreement; and

 

(h)            Other Instruments. Such other instruments and documents, in form
and substance reasonably acceptable to Purchaser and Seller, as may be
reasonably necessary to effect the transactions contemplated by this Agreement
and each other Transaction Agreement.

 



10

 

 

 

Article 4.


REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as specifically set forth on Schedule 4 (the “Seller Disclosure
Schedule”) attached to this Agreement (the parts of which are numbered to
correspond to the individual Section numbers of this Article 4 to qualify the
corresponding section of this Agreement and the other sections of the Agreement
to the extent reasonably apparent that it also qualifies or applies to such
other sections), Seller hereby represents and warrants to Purchaser as follows:

 

4.1           Organization and Good Standing. (i) Seller is duly organized,
validly existing and in good standing under the laws of the state of Delaware;
(ii) Seller is duly qualified or authorized to conduct business and in good
standing under the laws of each jurisdiction in which the ownership, lease,
operation or administration of the Purchased Assets or occupation of the
Facilities requires such qualification, except for failures that do not,
individually or in the aggregate, have a Material Adverse Effect; and (iii)
Seller has full power and authority required to own, lease and operate the
Purchased Assets and occupy and use the Facilities as now being owned, leased,
operated, occupied and used.

 

4.2           Absence of Changes. Except as contemplated in this Agreement
(including the transfer of Excluded Assets as required under Section 6.7), (i)
since December 31, 2018, no event or circumstance has occurred that has had or
would reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect and (ii) except as otherwise contemplated or permitted
by this Agreement:

 

(a)            since December 31, 2018, neither Seller nor any of its Affiliates
has, with respect to any Prospective Employee, made or granted any increase in
the amount of the base wage or salary in excess of 5%;

 

(b)            since December 31, 2018, neither Seller nor any of its Affiliates
has, with respect to any Prospective Employee, adopted or terminated any
Employee Benefit Plan, or amended in any material respect, or increased benefits
in any material amount under, any Employee Benefit Plan, except as set forth on
Schedule 4.2(b);

 

(c)            since December 31, 2018, neither Seller nor any of its Affiliates
has, with respect to any Prospective Employee, made any payment, except such
amounts as constitute currently effective compensation for services rendered or
reimbursement for reasonable out-of-pocket business expenses;

 



11

 

 

(d)            since June 30, 2018, Seller has not entered into any commitment
or commitments with respect to capital expenditures (as interpreted in
accordance with the Accounting Principles), which commitment or commitments
would become part of the Assumed Liabilities, in an amount collectively greater
than $50,000, except in the ordinary course of business;

 

(e)            since December 31, 2018, neither Seller nor any of its Affiliates
has mortgaged, pledged or subjected to any Encumbrance any of the Purchased
Assets (whether tangible or intangible), other than Permitted Encumbrances;

 

(f)             since December 31, 2018, Seller has not, with respect to the
Purchased Assets, cancelled or compromised any debt or claim, or waived or
released any right, except for any Excluded Assets or adjustments of accounts
receivable made in the ordinary course of business;

 

(g)            since June 30, 2018, Seller has not suffered any casualty losses
or damages with respect to the Purchased Assets in an amount exceeding in the
aggregate $250,000; and

 

(h)            since June 30, 2018, no event has occurred that, with or without
notice or lapse of time or both, has resulted in or would reasonably be expected
to result in the revocation, suspension, lapse or limitation of any Governmental
Approval with respect to or relation to the Purchased Assets.

 

4.3           Taxes.

 

(a)            All Tax Returns required to be filed by Seller (or any Affiliate)
with respect or in relation to the Purchased Assets have been timely filed
(taking into account any extensions of time in which to file) and each such Tax
Return has been prepared in material compliance with all applicable Legal
Requirements and is true, complete and correct in all material respects. All
Taxes due and payable (whether or not shown on any such Tax Return) by Seller
(and any Affiliate) with respect to or in relation to the Purchased Assets have
been paid in full. All material Taxes that Seller was required to withhold or
collect with respect to or in relation to the Purchased Assets have been duly
withheld or collected and, to the extent required, have been properly and timely
paid to the appropriate Tax Authority and Seller has complied with all
information reporting and backup withholding provisions of applicable Legal
Requirements with respect to or in relation to the Purchased Assets.

 

(b)            During the past five (5) years, no claim has been made in writing
by a Tax Authority which claim would become part of the Assumed Liabilities
(i) in a jurisdiction where Seller files Tax Returns that Seller is or may be
subject to Taxation by that jurisdiction with respect to or in relation to any
Purchased Asset, or (ii) in a jurisdiction where Seller has previously filed any
Tax Return that Seller is or may be subject to additional Taxes with respect to
or in relation to any Purchased Asset.

 

(c)            There is no pending dispute, audit or claim concerning any Tax
liability of Seller with respect to or in relation to any Purchased Asset either
(i) claimed or raised by any Tax Authority in writing or (ii) as to which Seller
has knowledge.

 



12

 

 

(d)            There are no outstanding Encumbrances for Taxes owed on the
Purchased Assets, other than Permitted Encumbrances.

 

(e)            All deficiencies asserted, or assessments made, against Seller
with respect to or in relation to the Purchased Assets as a result of any
examinations by any Tax Authority have been fully paid.

 

(f)             Seller has not (1) waived any statute of limitations with
respect to Taxes relating to the Purchased Assets or agreed to extend the period
for assessment or collection of any such Taxes, which waiver or extension is
still in effect (nor has any waiver been requested but not yet agreed to), (2)
requested any extension of time within which to file any Tax Return with respect
to or in relation to the Purchased Assets, which Tax Return has not yet been
filed, or (3) agreed to or is a beneficiary of any extension of time with
respect to any assessment or collection of Tax deficiency or adjustment to any
Tax Return with respect to or in relation to the Purchased Assets, which
extension is still in effect.

 

(g)            Seller has not engaged in a “listed transaction” related to the
Purchased Assets or the Facilities as set forth in Treasury Regulation section
301.6111-2(b)(2) or any analogous provision of state or local Legal
Requirements.

 

(h)            Notwithstanding any provisions of this Agreement to the contrary,
the representations and warranties contained in Section 4.2 and this Section 4.3
constitute the sole representations or warranties of Seller relating to Taxes,
Tax Returns and other matters relating to Taxes.

 

4.4           Prospective Employees.

 

(a)            Schedule 4.4(a) sets forth a true and complete list as of the
date of this Agreement of each employee of Seller (identified by title) that is
located at or providing substantial services at the Facilities (collectively,
the “Prospective Employees”) and such Prospective Employee’s present annual cash
compensation (including annual base salary or wage rate, target bonus and/or
commissions). All compensation, including wages, commissions, bonuses and any
other incentive-based compensation payable to each Prospective Employee listed
on Schedule 7.1(a), other than any such compensation payable in arrears in the
ordinary course of business, for services performed on or prior to the date
hereof have been paid in full as of the date hereof and will be paid in full as
of the Closing. All Prospective Employees are employed on an “at-will” basis.
None of the Prospective Employees set forth on Schedule 7.1(a) is a leased
employee, temporary employee employed through a third party entity, independent
contractor or consultant.

 

(b)            Seller is, and has since January 1, 2017 been, in compliance with
all currently applicable Legal Requirements pertaining to employment and
employment practices to the extent they relate to employees of Seller and the
operation of the Facilities, in each case including all laws relating to labor
relations, collective bargaining, employee benefits, fair employment practices,
employment discrimination (including harassment and/or failure to accommodate),
retaliation, immigration, wage and hours, wage payment, paid time off benefits,
child labor, meal and break periods, privacy rights, health and safety, the
hiring and retention of employees with the right to work in the United States,
including I-9 and/or e-verify compliance and requirements, notice, payment and
benefits under the Worker Notification Laws, and unemployment, workers’
compensation and other insurance, except as would not reasonably be expected to
result in Liability to Purchaser in excess of $50,000. All individuals
characterized and treated by Seller as independent contractors are and have been
properly treated as independent contractors under applicable laws. All employees
classified by Seller as exempt from the minimum wage and/or overtime provisions
under the Fair Labor Standards Act and state and local wage and hour laws are
and have been properly classified. There are no actions, suits, proceedings,
claims or arbitrations pending or, to Seller’s knowledge, threatened, between
Seller and any of the Prospective Employees before any Governmental Authority,
except as would not be reasonably expected to result in Liability to Purchaser
in excess of $50,000. There are no material audits or investigations pending or,
to Seller’s knowledge, threatened involving Seller in respect of any of the
Prospective Employees, by any Governmental Authority responsible for enforcing
Legal Requirements prohibiting discrimination in employment, except as would not
be reasonably expected to result in Liability to Purchaser in excess of $50,000.

 



13

 

 

(c)            Seller is not a party or otherwise subject to any collective
bargaining agreement or other agreement with nor has a duty to bargain with a
labor union or similar organization respecting the Prospective Employees; no
Prospective Employee is represented by a labor union or similar organization; no
labor union or similar organization is currently seeking to organize any
Prospective Employee or group of employees s for the purpose of collective
bargaining or filed an application for certification of a collective bargaining
agent for one or more groups of employees of Seller and, to Seller’s knowledge,
there are no activities or proceedings of any labor union or similar
organization to organize any of the Prospective Employees. There is neither
pending nor, to Seller’s knowledge, threatened any strike, picketing, lockout,
work stoppage or work slowdown against Seller with respect to any Prospective
Employee, and there has not been any of the foregoing within the past two (2)
years. Seller is not engaged in, and has not since January 1, 2019 engaged in,
any unfair labor practice with respect to the Prospective Employees, except as
would not be reasonably expected to result in any Liability to Purchaser in
excess of $50,000. In the last two years there has not been any charge or
complaint filed by an employee, labor union or other group of employees with any
labor relations board with respect to Seller.

 

(d)            Since January 1, 2017, neither Seller nor its Affiliates has
effectuated or experienced, individually or collectively (as defined in the
Worker Notification Laws): (i) a “plant closing” affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility; (ii) a “mass layoff” affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility; or (iii) individual or collective layoffs or employment terminations,
and/or a reduction of hours sufficient in number to trigger application of
and/or obligations under the Worker Notification Laws. No employee or former
employee of Seller and or its Affiliates has experienced an “employment loss,”
as defined by the Worker Notification Laws, termination of employment, layoff,
and/or reduction in hours within the past 120 days.

 

4.5           Benefit Plans.

 

(a)            Schedule 4.5(a) contains a true and correct list of: (i) each
Employee Benefit Plan which is or has been contributed to, sponsored or
maintained by Seller, or for which Seller or any of its Affiliates has or may
have any Liability, or with respect to which Purchaser or any of its Affiliates
would reasonably be expected to have any Liability, contingent or otherwise, in
each case, for the benefit of any Prospective Employee; and (ii) each employment
Contract with any Material Employee (collectively, the “Seller Benefit Plans”).
Copies of all Seller Benefit Plans have been provided or made available to
Purchaser.

 

(b)            Seller has, since January 1, 2016, maintained, funded and
administered the Seller Benefit Plans in accordance with their terms and all
applicable Legal Requirements, except as would not be reasonably expected to
result in material Liability to Purchaser in excess of $50,000.

 

(c)            Neither Seller nor any other Person that would be considered a
single employer with Seller under Section 4001(b)(1) of ERISA has at any time
within the past six (6) years contributed to or had any Liability pursuant to a
plan subject to Title IV of ERISA, including any “multiemployer plan” as defined
in Section 4001(a)(3) of ERISA.

 

(d)            Each Seller Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has a favorable determination letter, or is entitled
to rely on an advisory or opinion letter, from the IRS that it is so qualified
and, to Seller’s knowledge, nothing has occurred, whether by action or failure
to act, that has adversely affected or would reasonably be expected to adversely
affect the qualification of such Seller Benefit Plan.

 

(e)            There are no pending or, to Seller’s knowledge, threatened suits,
actions, disputes, claims (other than routine claims for benefits),
arbitrations, audits, investigations, administrative or other proceedings
relating to the participation of any Prospective Employee in the Seller Benefit
Plans.

 



14

 

 

4.6           Intellectual Property.

 

(a)            The Transferred Intellectual Property does not contain any
Patents or other items of Intellectual Property Rights that are registered or
for which an application for issuance or registration has been filed.

 

(b)            Seller either (i) owns the entire right, title and interest in
and to the Transferred Intellectual Property, free and clear of all
Encumbrances, other than Permitted Encumbrances, or (ii) has a contractual right
or license to use and unilaterally assign the Transferred Intellectual Property
for any and all purposes, including in the operation or use of the Purchased
Assets or the Facilities.

 

(c)            To Seller’s knowledge, since January 1, 2017, Seller has not, in
any material respect, infringed, misappropriated or otherwise violated the
Intellectual Property Rights of any third party in connection with the operation
or use of the Purchased Assets or the Facilities. There is no, and since January
1, 2017 there has not been any, pending or, to Seller’s knowledge, threatened in
writing Proceeding by any third party that the operation or use of the Purchased
Assets or the Facilities infringes, misappropriates or otherwise violates any
Intellectual Property Rights of any Person in any material respect. To Seller’s
knowledge, no third Person is infringing, misappropriating or otherwise
violating, or has since January 1, 2017, infringed, misappropriated or otherwise
misappropriated, any Transferred Intellectual Property.

 

(d)            Seller has not received any written notice of, nor to Seller’s
knowledge is there, any threatened (in writing), actual, or pending Proceeding
with respect to the Transferred Intellectual Property. There is no pending or,
to Seller’s knowledge, threatened in writing Proceeding by any third party
challenging Seller’s rights in or to any of the Transferred Intellectual
Property.

 

(e)            All current and former employees and consultants of Seller who
are or have been substantively involved in the operation of the Facilities have
executed written Contracts to assign to Seller exclusive ownership of any rights
that such current or former employees may have in or to the Transferred
Intellectual Property.

 

(f)             Schedule 4.6(f) lists all Assigned Contracts involving the
licensing of any Intellectual Property Right that is applicable to any Purchased
Asset or the operation or maintenance of a Facility or practiced at a Facility
from a third party to Seller (the “IP Contracts”). Seller has delivered to
Purchaser accurate and complete copies of each of the IP Contracts (or, where an
IP Contract is an oral agreement, an accurate and complete written description
of such IP Contract), in each case, as amended or otherwise modified and in
effect.

 

(g)            The Transferred Intellectual Property, the IP Contracts and
services to be provided under the Transition Services Agreement constitute all
of the Intellectual Property Rights that are necessary for the operation, use or
maintenance of the Purchased Assets or the Facilities. The foregoing will not be
interpreted as a representation or warranty of non-infringement or
misappropriation of the Intellectual Property Rights of third parties.

 

(h)            Notwithstanding any other provision of this Article 4, the
representations and warranties contained in this Section 4.6 constitute the sole
and exclusive representations and warranties of Seller regarding the
Intellectual Property Rights other than those that are subject to IP Contracts.

 



15

 

 

4.7           Authority; Binding Nature of Agreements.

 

(a)            Seller has all requisite corporate and other power and authority
to execute and deliver this Agreement and all other Transaction Agreements to
which it is a party and to carry out the provisions of this Agreement and the
other Transaction Agreements.

 

(b)            The execution, delivery and performance by Seller of this
Agreement and the other Transaction Agreements have been approved by all
requisite action on the part of Seller. No other proceedings are necessary on
the part of Seller to authorize the execution, delivery and performance by
Seller of this Agreement and the other Transaction Agreements by Seller.

 

(c)            This Agreement has been duly and validly executed and delivered
by Seller. Each of this Agreement and the other Transaction Agreements
constitutes, or upon execution and delivery, will (assuming due authorization,
execution and delivery by Purchaser, as applicable) constitute, the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles related to or
limiting creditors’ rights generally and by general principles of equity.

 

4.8           No Conflicts; Required Consents. Neither the execution, delivery
and performance of this Agreement nor any other Transaction Agreement by Seller
nor the consummation of the Transaction will:

 

(a)            conflict with, violate or result in any breach of (i) any of the
provisions of the organizational documents of Seller, (ii) any material Legal
Requirement, Order or arbitration award to which Seller is a party or by which
Seller or any of the Purchased Assets is bound, or (iii) any provision of any
Material Contract;

 

(b)            give any Governmental Authority or other Person the right to (i)
exercise any material remedy or obtain any relief under any Legal Requirement or
any Order to which Seller is bound or any of the Purchased Assets is subject, or
(ii) declare a default of, exercise any remedy under, accelerate the performance
of, cancel, terminate, modify or receive any material payment under any Assigned
Contract;

 

(c)            result in the imposition or creation of any Encumbrance upon or
with respect to any Purchased Asset (except for a Permitted Encumbrance); or

 

(d)            require Seller to obtain any consent or approval from, or make or
deliver any material filing or notice to a Governmental Authority, other than
reporting under the Securities Exchange Act of 1934.

 



16

 

 

4.9           Material Contracts.

 

(a)            Schedule 4.9 sets forth an accurate, correct and complete list of
any Assigned Contracts to which any of the descriptions set forth below apply
(the “Material Contracts”):

 

(i)                The Facility Leases;

 

(ii)              Any Contract for capital expenditures in excess of $50,000;

 

(iii)             Any Contract involving financing or borrowing of money, any
Liability for borrowed money, any obligation for the deferred purchase price of
property, in each case in excess of $25,000 (excluding normal trade payables) or
guaranteeing in any way any Contract in connection with any Person;

 

(iv)             Any joint venture or partnership, joint development, merger,
asset or share purchase or divestiture Contract relating to the Purchased
Assets;

 

(v)              Any Contract with any sole-source suppliers of tangible
products or services or that includes any “most favored nations” or “most
favored customer” terms and conditions (including with respect to pricing), any
exclusive dealing or minimum purchase arrangement;

 

(vi)             Any Contract which provides for payment or performance by any
party thereto having an aggregate value of $50,000 or more on an annual basis;

 

(vii)            Any Contract that contains a covenant not to compete or other
covenant in any material respect (A) limiting or restricting the development,
marketing, manufacture, distribution or sale of any of the products or services
of Seller or any future line extension of such products or services into other
forms, (B) limiting or restricting the ability of Seller to enter into any
market or line of business or (C) restricting or prohibiting Seller from
transacting business or dealing in any manner with any other Person;

 

(viii)           Any Contract that contains a “no hire” or non-solicitation
clause prohibiting Seller from hiring or soliciting to hire any personnel of any
party thereto;

 

(ix)              Any Contract with a Material Employee as a party;

 

(x)               Any Contract relating to any loan or other extension of credit
(other than trade credits and accounts receivable in the ordinary course of
business consistent with past practice) made by Seller;

 

(xi)              Any non-competition, non-solicitation, confidential
information or other restrictive covenant agreement between any Prospective
Employee listed on Schedule 7.1(a) and Seller or its Affiliates; and

 

(xii)             Any Contract not in the categories expressly identified above
(which shall be governed by such above clauses (i) through (xi)) that is
otherwise material to the Purchased Assets, Assumed Liabilities, Material
Employees or the operation or maintenance of the Facilities.

 

(b)            Seller has delivered to Purchaser accurate, correct and complete
copies of all Assigned Contracts (or written summaries of the material terms
thereof, if not in writing).

 

(c)            Each Assigned Contract is currently valid and in full force and
effect and constitutes a legal, valid and binding obligation of Seller,
enforceable by Seller in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally and by
general principles of equity. None of the Assigned Contracts and no Material
Contract will terminate or otherwise be materially adversely affected (with or
without notice or due to lapse of time, or both) as a result of the Transaction.

 

(d)           (i)               Seller is not in default or breach, and to
Seller’s knowledge, no other Person is in default or breach under any Assigned
Contract. To Seller’s knowledge, no event has occurred, and no circumstance or
condition exists, that might (with or without notice or lapse of time, or both)
(A) result in a material violation or material breach of any provision of any
Assigned Contract or (B) give any Person the right to accelerate the maturity or
performance of any Assigned Contract, or to cancel, terminate or modify any
Assigned Contract; and

 

(ii)              Seller has not waived any material right under any Assigned
Contract.

 



17

 

 

4.10         Real Property.

 

(a)            Each Facility Lease is in full force and effect in all material
respects and, to Seller’s knowledge, there are no condemnation or appropriation
proceedings pending or threatened against any such premises. Neither Facility
Lease has been terminated. No event of default or event, occurrence, condition
or act has occurred that, with the giving of notice, the lapse of time or the
happening of any further event or condition, would constitute a default by
Seller, or to Seller’s knowledge, the other parties under the Facility Leases.
Seller has no knowledge of any current or intended prohibitions, actions or
conditions taken or imposed by the Facility landlord which currently, or in the
future, would materially and adversely affect Purchaser’s ability to operate
either Facility as presently operated.

 

(b)            Seller has delivered to Purchaser accurate, correct and complete
copies of the Facility Leases, including all amendments thereto. No term or
condition of any of the Facility Leases has been modified, amended or waived
except as disclosed in the Facility Leases. Seller does not sublease or license
all or any portion of the Facilities to any other Person and has not granted to
any Person any right to use or occupy all or any portion of either Facility.

 

(c)            Seller has not received notice of, and to Seller’s knowledge,
there are no, facts, circumstances, conditions or occurrences that would,
individually or in the aggregate, constitute a material breach of any Legal
Requirement concerning health, safety, zoning or building matters which in any
such case affect the Facilities or any buildings or structures thereon.

 

(d)            Each Facility (i) is in good operating condition and repair
(normal wear and tear excepted) and suitable for the purposes for which it is
presently used in all material respects, and (ii) is adequate in all material
respects to conduct the operations of Seller at such Facility as it is presently
being conducted. Seller has not received any written notice from a Facility
landlord or from a Governmental Authority claiming any defects or deficiencies
in either Facility requiring the performance of any repairs, alterations or
other work to either Facility, in each case in excess of $10,000 which have not
been cured or repaired.

 

(e)            Water, sanitary sewer, storm sewer, drainage, electric,
telephone, gas and other public utility systems and lines serve each Facility
with capacity and in a manner adequate for the present use of each Facility and
are directly connected to the lines and other facilities of the respective
public authorities or utility companies providing such services or accepting
such discharge, either adjacent to each Facility or through easements or rights
of way appurtenant to and forming a part of each Facility. The water and
sanitary sewer service described above is supplied by a Governmental Authority.

 



18

 

 

 

4.11         Environmental Matters.

 

(a)            Seller has, since January 1, 2016, operated the Facilities in
compliance in all material respects with all applicable Environmental Laws.

 

(b)            Seller possesses all Governmental Approvals required under all
applicable Environmental Laws for the operation of the Facilities, and Schedule
4.11(b) sets forth a true and complete list of all such material Governmental
Approvals as are currently in effect.

 

(c)            Except for matters that have been resolved, Seller has not
received any written claim, notice, notice of violation or citation concerning
any violation or alleged violation of, or liability or responsibility under, any
applicable Environmental Law with respect to the Facilities.

 

(d)            There are no Orders outstanding, or any Proceedings pending or,
to Seller’s knowledge, threatened, concerning (i) compliance with any
Environmental Law by Seller in their respective operation of the Facilities, or
(ii) liability or responsibility of Seller under any Environmental Law with
respect to the Facilities.

 

(e)            To Seller’s knowledge, there are no underground storage tanks
present at any of the Facilities.

 

(f)             To Seller’s knowledge, there has been no release of hazardous
materials at any Facility, at any time, other than in compliance with a
Governmental Approval or other than in a manner that does not require reporting,
investigation, remediation or other response under any applicable Environmental
Law.

 

(g)            Other than agreements entered into in the ordinary course of
business consistent with past practice, Seller has not assumed or provided
indemnity against any liability under any Environmental Law with respect to the
Facilities.

 

(h)            Complete and accurate copies of all environmental compliance
audit or site assessment reports that are in the possession or control of Seller
and that were prepared by or for Seller and relating to the Facilities have been
made available to Purchaser.

 

4.12         Compliance with Laws.

 

(a)             Seller, with respect to the ownership of the Purchased Assets,
has since January 1, 2017 complied in all material respects, and is in
compliance in all material respects, with each Legal Requirement that is
applicable to it, excluding Environmental Laws, which shall be governed
exclusively by Section 4.11, and Governmental Approvals, which shall be governed
by Section 4.13; and, to Seller’s knowledge, no event has occurred, and no
condition or circumstance exists, that might (with or without notice or lapse of
time, or both) constitute, or result directly or indirectly in, a material
default under, a material breach or material violation of, or a failure to
comply in all material respects with, any such Legal Requirement in the
ownership of the Purchased Assets. With respect to the ownership of the
Purchased Assets, Seller has not, between January 1, 2018 and the date hereof,
received any notice from any third party that it or any of its agents is in
violation of any Legal Requirement.

 



19

 

 

(b)            The processes, procedures and controls used in each Facility to
manufacture the clinical stage products in Seller’s pipeline are in material
compliance with all applicable Legal Requirements including the provisions of
the FDA’s current good manufacturing practice (“GMP”) regulations at 21 C.F.R.
Parts 210-211 for pharmaceutical products sold in the United States and the
respective counterparts thereof promulgated by governmental entities in
countries outside the United States. No inspection of either Facility in the
last three (3) years has resulted in any observation or citation of a material
violation of applicable GMP regulations. Seller has provided Purchaser with true
and complete copies of all inspection reports or similar documents prepared by
any Governmental Authority and issued to Seller in the last three (3) years that
relate to either Facility (or its operations).

 

(c)            Seller has not been debarred or the subject of debarment
proceedings by any Governmental Authority.

 

4.13         Governmental Approvals.

 

(a)            Seller has all material licenses necessary to own or lease and
operate the Purchased Assets and the Facilities (collectively, the “Regulatory
Licenses”), including all such licenses of the United States Food and Drug
Administration (the “FDA”) or any other applicable United States or foreign drug
regulatory authority (collectively with the FDA, the “Regulatory Authorities”).
There has not occurred any revocation or termination of any Regulatory License,
or any material impairment of the rights of Seller under any Regulatory License.
With respect to the operation of the Purchased Assets and the Facilities, Seller
has operated in compliance in all material respects with applicable Legal
Requirements by any Regulatory Authority.

 

(b)            Seller, with respect to the ownership of the Purchased Assets,
has made all material filings with, and given all material notifications to, all
Governmental Authorities as required by all applicable Legal Requirements.

 

(c)            Schedule 4.13(c) sets forth all Governmental Approvals, including
the names of the Governmental Approvals and their respective dates of issuance
and expiration, but excluding sales and use Tax permits and franchise Tax
regulations. Each Governmental Approval set forth in Schedule 4.13(c) is valid
and in full force and effect. No event has occurred or circumstances exist that,
with or without notice or lapse of time or both, has resulted in or would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Governmental Approval.

 

4.14         Proceedings and Orders.

 

(a)             There is no Proceeding pending or threatened (i) against Seller
with respect to any of the Purchased Assets or operation of the Facilities, (ii)
to Seller’s knowledge, any of the Prospective Employees with respect to their
activities on behalf of Seller, or (iii) with respect to the consummation of the
Transaction and there have been no such Proceedings during the past three (3)
years. To Seller’s knowledge, no event has occurred or circumstances exist that
may reasonably be expected to give rise to, or serve as a basis for, any such
Proceeding. There is no internal investigation pending relating to Seller’s
compliance with Legal Requirements or responding to any inquiry, investigation
or notice from a Governmental Authority.

 

(b)            Seller is not subject to any material Order or any material
proposed Order with respect to or that relates directly to any of the Purchased
Assets or the Facilities.

 



20

 

 

4.15         Title to Assets.

 

(a)            Seller is the sole owner of all right, title and interest in and
to all the Purchased Assets and has good title to, or a valid leasehold interest
in, all of the Purchased Assets, free and clear of all Encumbrances, other than
Permitted Encumbrances. The Purchased Inventory does not constitute a major part
of the materials, supplies, merchandise or other inventory of Seller within the
meaning of Md. Commercial Law Code Ann. § 6-101, et. seq.

 

(b)            All Purchased Inventory consists of a quality and quantity usable
and salable in the ordinary course of business consistent with past practice.
All Equipment Assets, other than the Retained Equipment, with an individual
acquisition value of $5,000 or more are set forth on Schedule 4.15.

 

(c)            All tangible machinery and equipment that are part of the
Purchased Assets are (i) in good operating condition and repair in all material
respects, ordinary wear and tear excepted, and taking into account the
purpose(s) for which such Purchased Asset is currently used at the Facilities
and (ii) suitable and adequate in all material respects for the purpose(s) for
which such Purchased Asset is currently used in the conduct of the business
conducted at, and the operation of, the Facilities. No tangible machinery and
equipment that is a Purchased Asset is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that do not exceed $25,000.

 

(d)            Except for the services to be provided pursuant to the Transition
Services Agreement, or services proposed by Seller to be provided pursuant to
the Transition Services Agreement and declined by Purchaser, and the Excluded
Assets, the Purchased Assets are sufficient for the continued operation and
maintenance of the Facilities in substantially the same manner as operated and
maintained prior to the Closing.

 

4.16         Insurance. All insurance policies that are maintained by Seller or
that name Seller as an insured (or loss payee) that pertain to the Purchased
Assets, the Assumed Liabilities or Seller’s employees or operations are in full
force and effect and are provided by carriers who are financially solvent and
have not been subject to any lapse in coverage. There are no Proceedings related
to the Purchased Assets or the Assumed Liabilities pending under any such
insurance policies. All premiums due and payable on such insurance policies have
been paid in accordance with the terms of such policy. Seller is not in default
under, or has failed to comply with, in any material respect, any provision
contained in any such insurance policy. True and complete copies of the
insurance policies applicable to the Purchased Assets and currently maintained
by Seller have been made available to Purchaser.

 

4.17         Solvency. Upon the consummation of the Transaction, Seller will be
solvent and will: (a) have adequate capital to carry on its business; (b) own
assets that have a fair saleable value greater than the currently due
Liabilities (including a reasonable estimate of the amount of all contingent
Liabilities reasonably expected to become actual and mature); and (c) not have
incurred liabilities beyond its ability to pay such liabilities as they mature.
Seller is not entering into this Agreement and consummating the Transaction with
the intent to defraud, delay or hinder Seller’s creditors. The Transaction does
not constitute a fraudulent conveyance, or otherwise give rise to any right of
any creditor of the Seller whatsoever to any of the Purchased Assets after the
Closing.

 

4.18         Brokers. Seller has not retained any broker or finder or incurred
any Liability for any brokerage fees, commissions or finders fees with respect
to this Agreement or the Transaction.

 



21

 

 

Article 5.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

5.1           Organization and Good Standing. Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Purchaser possesses all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted.

 

5.2           Authority; Binding Nature of Agreements.

 

(a)             Purchaser has all requisite corporate and other power and
authority to execute and deliver this Agreement and all other Transaction
Agreements to which it is a party and to carry out the provisions of this
Agreement and the other Transaction Agreements.

 

(b)            The execution, delivery and performance by Purchaser of this
Agreement and the other Transaction Agreements have been approved by all
requisite action on the part of Purchaser. The execution, delivery and
performance by Purchaser of this Agreement and the other Transaction Agreements
do not require the approval of the shareholders of Purchaser.

 

(c)             This Agreement has been duly and validly executed and delivered
by Purchaser. Each of this Agreement and the other Transaction Agreements to
which Purchaser is a party constitutes, or upon execution and delivery, will
(assuming due authorization, execution and delivery by Seller, as applicable)
constitute, the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally and by
general principles of equity.

 

5.3           No Conflicts; Required Consents. Neither the execution, delivery
and performance of this Agreement nor any other Transaction Agreement by
Purchaser will:

 

(a)             conflict with, violate or result in any breach of (i) any of the
provisions of the organizational documents of Purchaser; (ii) any resolution or
corporate action of Purchaser; (iii) any of the terms or requirements of any
Governmental Approval held by Purchaser, other than such conflicts, violations
and breaches that, alone or in the aggregate, would not have a material adverse
effect on Purchaser or impair or delay the ability of Purchaser to consummate
the Transaction; or (iv) any provision of any Contract binding upon Purchaser,
other than such conflicts, violations and breaches that, alone or in the
aggregate, would not have a material adverse effect on Purchaser or impair or
delay the ability of Purchaser to consummate the Transaction;

 

(b)            except as, alone or in the aggregate, would not have a material
adverse effect on Purchaser or impair or delay the ability of Purchaser to
consummate the Transaction, give any Governmental Authority or other Person the
right to (i) exercise any remedy or obtain any relief under any Legal
Requirement or any Order to which Purchaser or any of its assets is bound or
(ii) declare a default of, exercise any remedy under, accelerate the performance
of, cancel, terminate, modify or receive any payment under any Contract binding
upon Purchaser; or

 

(c)            require Purchaser to make or deliver any material filing or
material notice to a Governmental Authority, other than with respect to the
transfer of any Governmental Approval included in the Purchased Assets and any
Governmental Approval that is necessary for Purchaser to operate the Facilities
and own and operate the Purchased Assets as operated and owned by Seller as of
the Closing Date.

 



22

 

 

5.4           Financial Ability to Perform. Purchaser has and will continue to
have on the Closing Date all funds necessary to pay the Closing Payment and the
Escrow Amount pursuant to Section 3.3(a) and to perform and consummate the
Transaction and the other Transaction Agreements on the terms and subject to the
conditions hereunder and thereunder.

 

5.5           Brokers. Purchaser has not retained any broker or finder or
incurred any Liability for any brokerage fees, commissions or finders fees with
respect to this Agreement or the Transaction.

 

5.6           Exclusivity of Representations. Purchaser does not have any
knowledge that any of the representations or warranties of Seller made in this
Agreement are not true and correct. Purchaser acknowledges and agrees that (a)
it has been afforded an opportunity to make inspections and investigations of
the Facilities, the Purchased Assets and the Assumed Liabilities relevant to its
decision to proceed with the Transaction, (b) in making its decision to proceed
with the Transaction, Purchaser is not relying on any representation, warranty
or statement by or on behalf of Seller that is not contained in Article 4 hereof
and (c) except with respect to such representations, warranties and statements
and, subject to the covenants set forth in Article 4 hereof, Purchaser accepts
the Purchased Assets “as is, where is, with all faults” and in the condition
they are in and at the place they are located at the Closing Date. Purchaser
hereby waives all warranties of habitability, merchantability and fitness for
any particular purpose, and all other warranties arising under the uniform
commercial code with respect to the Purchased Assets (in each case, except to
the extent a representation with respect thereto is included in Article 4).
Purchaser acknowledges that it is Purchaser’s responsibility to apply for any
Governmental Approvals that are not included in the Purchased Assets.

 

Article 6.

additional agreements

 

6.1           Conduct Prior to Closing. Except as contemplated in this
Agreement, as required by Legal Requirement or with the written consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), from the date of this Agreement until the Closing or the earlier
termination of this Agreement pursuant to its terms, Seller shall, and shall
cause its Affiliates and Representatives to:

 

(a)             refrain from taking any action that if taken after December 31,
2018, but prior to the date hereof, would have been required to be disclosed
pursuant to Section 4.2, except for any such actions described on Schedule
6.1(a);

 

(b)            except as described on Schedule 6.1(b), refrain from (i)
adopting, amending, increasing benefits under, or terminating any Employee
Benefit Plan with respect to the employees of Seller, and (ii) granting to any
Prospective Employee listed on Schedule 7.1(a) any bonus, equity award or other
compensation or benefits;

 

(c)            refrain from selling, leasing, licensing, removing or otherwise
disposing or entering into a contract to sell, lease, license, remove or
otherwise dispose of any Purchased Assets, except for (i) those raw materials
and consumables, including any Purchased Inventory, that are consumed as part of
the ongoing and customary operations at the Facilities, and (ii) the removal of
any Equipment Asset from the Facilities or any part thereof for purposes of
conducting routine maintenance on such Equipment Asset;

 

(d)            refrain from purchasing, leasing or acquiring the right to own,
use or lease any asset or property, except for purchases, leases or acquisitions
of inventory, assets, property or supplies in the ordinary course of business in
accordance with past practice;

 

(e)            refrain from amending, modifying, renewing, extending,
terminating or granting any release or relinquishment of any material right
under any Material Contract or, enter into any new Contract that would have been
a Material Contract if entered into prior to the date hereof;

 

(f)             refrain from promoting any Prospective Employee listed on
Schedule 7.1(a);

 

(g)            refrain from adopting a plan or agreement of complete or partial
liquidation or dissolution;

 



23

 

 

(h)            refrain from making, changing or revoking any material Tax
election nor file any material amended Tax Return to the extent such election or
amended Tax Return will adversely affect Purchaser in a Tax period (or portion
thereof) beginning after the Closing Date;

 

(i)              refrain from taking, permitting, authorizing, agreeing,
resolving or consenting to, any action that could be reasonably expected to
cause any of the foregoing to occur;

 

(j)              with respect to each new employee hired by Seller who is to be
located at or to provide substantial services at the Facilities, provide
Purchaser a reasonable opportunity to evaluate such new employee to determine if
Purchaser wishes to offer employment to such employee in accordance with Section
7.1(a), it being agreed that (x) Purchaser shall have no obligation to offer
employment to any such employee, and (y) if Purchaser offers employment to such
employee, the parties will update Schedule 7.1(a) to add such employee thereto,
and all references in this Agreement to “Prospective Employees” (and similar
phrases) and “Prospective Employees listed on Schedule 7.1(a)” (and similar
phrases) shall be deemed to include such employee; and

 

(k)            (i) continue to operate the Facilities in the usual and ordinary
course of business, consistent with past practice, (ii) maintain the employment
of each Prospective Employee listed on Schedule 7.1(a) in the ordinary course of
business consistent with past practice; provided, however, that if a Prospective
Employee voluntarily terminates his employment on his or her own accord or is
terminated by Seller for cause, such termination of a Prospective Employee will
not constitute a breach of this clause (ii), (iii) maintain the Facilities and
the properties and assets included in the Purchased Assets in substantially the
same condition as they were on the date of the Agreement, subject to reasonable
wear and tear, (iv) maintain the Purchased Inventory of a quantity, quality and
mix in the ordinary course of business and substantially consistent with past
practice, (v) comply in all material respects under all Assigned Contracts, (vi)
comply in all material respects with all Legal Requirements applicable to the
Facilities, the conduct of Seller’s business and the ownership and use of the
Purchased Assets, (vii) pay all applicable Liabilities, Taxes and other
obligations when due and (viii) to the extent relating to the Purchased Assets
or the Facilities, preserve and maintain the validity of all material
Governmental Approvals, including any renewals or extensions thereof.

 

6.2           Non-Contact. Except as provided in Article 7 and except for any
contact made by Purchaser or any of its Affiliates in the ordinary course of its
business with any customer or supplier of Seller or any of its Affiliates or any
other Person with a material business relationship with Purchaser or its
Affiliates, none of Purchaser or any of its Affiliates shall contact any
employees or suppliers of Seller or its Affiliates or any other Person with a
material business relationship with Seller or its Affiliates prior to the
Closing without the prior written consent of Seller, and such consent will not
be unreasonably withheld or delayed. Purchaser shall, and shall cause its
Affiliates to, abide by the terms of the Confidentiality Agreement with respect
to any access or information provided pursuant to this Section 6.2 or otherwise,
in accordance with the terms of such Confidentiality Agreement.

 

6.3           Efforts to Consummate; Certain Governmental Matters. From the date
of this Agreement until the Closing:

 

(a)            Seller and Purchaser shall each use commercially reasonable
efforts to take, or cause to be taken, all actions and do, or cause to be done,
all things necessary for it to do under applicable Legal Requirements to
consummate and make effective the Transaction, including all actions and all
things necessary for it (i) to comply promptly with all Legal Requirements that
may be imposed on it with respect to this Agreement and the Transaction (which
actions shall include furnishing all information required by applicable Legal
Requirements in connection with Governmental Approvals or filings with any
Governmental Authority); (ii) to satisfy the conditions precedent to the
obligations of such party; and (iii) to obtain any Order or Consent by any
Governmental Authority or other public or private third party required to be
obtained or made in connection with the acquisition of the Purchased Assets or
the taking of any action contemplated by this Agreement.

 

(b)            Seller and Purchaser shall promptly give the other party written
notice, pursuant to Section 12.11, of the existence or occurrence of any
condition (i) that would make any representation or warranty herein contained of
such party untrue, or (ii) that would be reasonably expected to prevent the
timely consummation of the Transaction on the terms contemplated by this
Agreement.

 



24

 

 

6.4           Consents. Without limiting the provisions of Section 6.2, Seller
shall, and shall cause its Affiliates to, use commercially reasonable efforts to
obtain all Consents and make and deliver all filings and notices listed on
Schedule 6.4(a) as soon as reasonably practicable following the date of this
Agreement, and Purchaser shall use its commercially reasonable efforts to obtain
all Consents and make and deliver all filings and notices listed on Schedule
6.4(b). Nothing in this Section 6.4 shall require Seller or any of its
Affiliates or Purchaser or any of its Affiliates to pay any fee or other
payment, or incur any Liability or out-of-pocket expense in connection with the
efforts set forth in this Section 6.4, provided, however, that solely with
respect to the Lease Assignment and Assumption Agreements, legal and
administrative expenses associated with securing such Lease Assignment and
Assumption Agreements pursuant to Section 3.2(d), as well as any fees and
expenses associated with securing landlord consents under each Facility Lease
pursuant to Section 3.2(i), shall be the sole responsibility of Seller.

 

6.5           Cooperation. After the Closing, subject to Section 1.5, upon the
reasonable request of Purchaser, Seller shall use commercially reasonable
efforts to (i) execute and deliver any and all further materials, documents and
instruments of conveyance, transfer or assignment as may reasonably be requested
by Purchaser to effect, record or verify the transfer to, and vesting in
Purchaser, of Seller’s right, title and interest in and to the Purchased Assets
in accordance with the terms of this Agreement and (ii) cooperate with
Purchaser, at Purchaser’s expense, to enforce the terms of any Assigned
Contracts, including terms relating to confidentiality, and to transfer all
Governmental Approvals (to the extent transferable) to Purchaser. After the
Closing, Seller shall promptly deliver to Purchaser (x) any mail, packages,
orders, inquiries and other communications addressed to Seller and exclusively
relating to the operation of the Purchased Assets, and (y) any property that
Seller receives and that properly belongs to Purchaser, and Purchaser shall
promptly deliver to Seller (x) any mail, packages, orders, inquiries and other
communications addressed to Seller and not exclusively relating to the operation
of the Purchased Assets, and (y) any property that Purchaser receives and that
properly belongs to Seller.

 

6.6           IT Plan. Representatives of each of Purchaser and Seller shall
meet on a regular basis prior to Closing to discuss and plan for the phone and
related electronic information technology systems on the terms and conditions
set forth in Exhibit H (the “IT Plan”). Purchaser and Seller agree to use
commercially reasonable efforts to promptly commence work on the IT Plan, and
agree to cooperate in preparing the IT Plan, including by providing reasonable
access to data, information systems, and personnel having expertise with their
information and data systems; provided, however, that neither Purchaser nor
Seller shall be required to terminate any third-party service provider
arrangements prior to the Closing Date.

 



25

 

 

6.7           Delivery of Facilities. Seller shall (i) except for those Excluded
Assets remaining at the Facilities as contemplated by the IT Plan and except as
contemplated in Section 6.8, use commercially reasonable efforts to remove from
the Facilities prior to the Closing or as soon as reasonably practicable after
the Closing substantially all assets at the Facilities that are Excluded Assets,
including all such Excluded Assets embedded within the Purchased Assets and (ii)
cause any employee that is not a Transferred Employee to vacate the Facilities
prior to the Closing. Nothing in this Section 6.7 shall impact or alter any
rights or obligations set forth in Section 6.9.

 

6.8           Access to Facilities. For a period of four (4) months after the
Closing, upon the reasonable request of Seller and upon reasonable advance
written notice, Purchaser shall provide Seller and its Representatives with
reasonable access to the Facilities during normal business hours of Purchaser,
including reasonable access to the computers, information technology and phone
systems located at the Facilities, during regular business hours at no cost to
Seller, for the purposes of removing from the Facilities the Excluded Assets
remaining at the Facilities following the Closing; provided, however, that such
access (x) does not unreasonably interfere with the business of Purchaser or any
of its Affiliates or with the operation of the Facilities, and (y) in the event
that Purchaser determines that providing such access could be commercially
detrimental, violate any applicable Legal Requirement or agreement or waive any
attorney-client privilege, then the parties shall use commercially reasonable
efforts to permit such access in a manner that avoids such harm and consequence.
Seller agrees that it and its personnel shall, and that it shall use cause its
Representatives’ personnel to, when at the Facilities, or when given access to
any computers, information technology or phone systems located at the
Facilities, conform to the written policies and procedures of Purchaser
concerning health, safety, conduct and security which are provided to Seller in
advance from time to time. Except to the extent caused by Purchaser’s gross
negligence or willful misconduct, Seller shall indemnify, defend, and hold
harmless the Purchaser Indemnified Persons from and against any and all
liability for injury to any of Seller’s personnel or any of its Representatives’
personnel resulting from, or relating to, the presence of any such personnel at
any Facility.

 

6.9           Wrong Pockets.

 

(a)            If, for any reason after the Closing, Purchaser is found to be in
possession of any Excluded Asset or subject to an Excluded Liability, (i)
Purchaser shall return or transfer and convey (without further consideration) to
Seller, and Seller shall accept or assume, as applicable, such Excluded Asset or
Excluded Liability; (ii) Seller shall assume (without further consideration) any
Liabilities associated with such Excluded Assets or Excluded Liabilities; and
(iii) Purchaser and Seller shall execute such documents or instruments of
conveyance or assumption and take such further acts which are reasonably
necessary or desirable to effect the transfer of such Excluded Asset or Excluded
Liability back to Seller.

 

(b)            In the event that any Purchased Asset or Assumed Liability is
discovered by Seller or any of its Affiliates or identified to Seller in writing
by Purchaser at any time after the Closing Date, possession or ownership of
which has not been transferred to, or assumed by, either Purchaser or its
Affiliates at such time, Seller shall promptly take such steps as may be
required to transfer, or cause to be transferred, such Purchased Assets or
Assumed Liabilities to Purchaser, subject to Section 1.5 and otherwise in
accordance with the terms of this Agreement, at no additional charge to
Purchaser or its Affiliates, and Purchaser or its Affiliates shall accept such
Purchased Assets or assume such Assumed Liabilities, as the case may be.

 

(c)            In the event that, on or after the Closing Date, either party
shall receive any payments or other funds due to the other pursuant to the terms
of this Agreement or any of the other Transaction Agreements, then the party
receiving such funds shall promptly forward such funds to the proper party. The
parties acknowledge and agree that there is no right of offset regarding such
payments and a party may not withhold funds received from third parties for the
account of the other party in the event there is a dispute regarding any other
issue under any of the Transaction Agreements.

 

6.10         Confidentiality. Purchaser acknowledges and agrees for the benefit
of Seller that all Confidential Information disclosed in connection with
Purchaser’s due diligence investigation of the Facilities, the Purchased Assets,
and the evaluation of the Transaction, shall be treated as and remain
confidential in accordance with the terms of the Confidentiality Agreement.

 

6.11         Non-Solicitation of Employees. Neither Purchaser nor Seller shall,
for a period of one (1) year after the Closing Date (the “Non-Solicit Period”),
directly solicit the employment or consulting services of or employ or engage as
a consultant any of the officers or employees or the other party, so long as
they are employed by such party; provided, however, that nothing contained in
this Section 6.11 shall prohibit Purchaser from soliciting the employment or
consulting services of or employing or engaging as a consultant any of the
Prospective Employees. For any officers or employees who have separated from
employment with Purchaser or Seller (other than Prospective Employees who have
separated from employment with Seller) during the Non-Solicit Period, Purchaser
and Seller agree not to directly solicit them for employment or consulting
services until the earlier of three months from the date of their separation
with such party or the end of the Non-Solicit Period. Examples of solicitation
that are prohibited under this Agreement include direct contacts to Seller or
Purchaser employees by Purchaser- or Seller-retained recruiters, inbound
contacts to the other party by employee-retained recruiters and any outreach by
Purchaser or Seller that targets or is directed to the other party’s employees.
Neither Purchaser nor Seller is prohibited from soliciting by means of a general
advertisement not directed at (i) any particular individual or (ii) the
employees of the other party generally. Examples of permitted activities include
job postings on the internet or through job search portals, contacts through job
fairs, conventions, or conferences or instances where the current Purchaser or
Seller employee intentionally contacts the other party regarding an employment
opportunity.

 



26

 

 

6.12         Scope and Application of Law. It is the understanding of the
parties that the scope of the covenants contained in Sections 6.10 and 6.11
hereof both as to time and area covered, are reasonable and necessary to protect
the rights of Purchaser and the rights of Seller. It is the parties’ intention
that these covenants be enforced to the greatest extent (but to no greater
extent) in time, area, and degree of participation as is permitted by Legal
Requirements. The parties further agree that, in the event that any provision of
Sections 6.10 and 6.11 hereof shall be determined to be unenforceable by a court
of competent jurisdiction by reason of its being extended over too great a time
or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. If
any such covenants or any part of such covenants is to any extent declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of such covenants, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each such remaining covenant
shall be valid and enforceable to the fullest extent permitted by law.

 

6.13         Compliance with WARN Act and Similar Legal Requirements. On and/or
prior to the Closing Date, Seller will be responsible for compliance with the
Worker Notification Laws with respect to the Prospective Employees, and for all
obligations or liabilities arising thereunder as a result of any action (or
failure to act) of Seller on and/or prior to the date on which the affected
Prospective Employee’s employment with Seller terminates and/or on which the
Prospective Employee otherwise experiences an “employment loss” as defined under
the Worker Notification Laws; and after the date on which the affected
Transferred Employee’s employment with Purchaser commences, Purchaser will be
responsible for compliance with the Worker Notification Laws but only with
respect to the Transferred Employees, and for only those obligations or
liabilities arising thereunder as a result of any action (or failure to act) of
Purchaser after the date on which the affected Transferred Employee’s employment
with Purchaser commences. Purchaser shall be solely responsible for all
Liabilities incurred by Seller with respect to any Transferred Employee that
relate or are similar to the Worker Notification Laws, to the extent such
Liabilities are based on actions taken by Purchaser on or after the Closing
Date, and any such Liabilities incurred by Seller or any of its Affiliates shall
be paid or reimbursed in full by Purchaser. Purchaser will not, at any time
within ninety (90) days after the Closing Date, take any action that would
obligate Seller or any of its Affiliates to provide (or to have provided) notice
to any employees or cause Seller or any of its Affiliates to incur liability
under the Worker Notification Laws.

 

6.14         Phase I Environmental Assessment. Prior to Closing, Purchaser shall
have the right, at its sole cost and expense, to engage an environmental
consulting firm, which shall be selected by Purchaser subject to Seller’s
approval, which shall not be unreasonably withheld, to conduct a Phase I
Environmental Site Assessment in accordance with ASTM Standard 1527-13 (the
“ASTM Standard”) and Limited Environmental Regulatory Compliance Assessment, as
such terms are commonly understood (together, the “Phase I Environmental
Assessment”) with respect to the Facilities, provided, however, that any such
Phase I Environmental Assessment shall be conducted only (i) during regular
business hours, (ii) with no less than five (5) Business Days prior written
notice to Seller, (iii) in a manner which will not unduly interfere with the
operation of the Facilities or impose unreasonable burdens on Facility personnel
and (iv) not involve any use or operation of equipment or any invasive sampling
or testing of environmental media or building materials. In the event Purchaser
determines that more than a Phase I Environmental Assessment is required in
order to properly determine the environmental condition of the Facilities,
including conducting invasive sampling or testing, the written consent of Seller
shall be obtained prior to conducting such activities, which consent may be
withheld at Seller’s sole discretion, in which event Purchaser may, if the Phase
I Environmental Assessment reasonably identifies “Recognized Environmental
Conditions”, (as such term is defined in the ASTM Standard) terminate this
Agreement upon five (5) days’ written notice to Seller. Any damage to the
Facilities caused by Purchaser and its consultants in conducting any such Phase
I Environmental Assessment shall be repaired by Purchaser at its sole cost and
expense. In connection with the granting of access to Purchaser to conduct the
Phase I Environmental Assessment, Purchaser represents that it is adequately
insured, and will provide certificates of insurance to Seller prior to
exercising its rights of access, which certificates shall designate Seller as an
additional insured, be primary to any insurance of Seller, and waive
subrogation. Except to the extent caused by Seller’s gross negligence or willful
misconduct, Purchaser waives, releases and agrees to defend and indemnify Seller
and Seller’s representatives against all claims for injury to, or death of,
Persons or for damage to property arising in any way from the access afforded to
Purchaser or the activities of Purchaser relating to the Phase I Environmental
Assessment. This waiver, release and indemnity by Purchaser shall survive
termination of this Agreement.

 



27

 

 

 

6.15          Inspection of Records. Seller shall, on the one hand, and
Purchaser shall, on the other hand, each use commercially reasonable efforts to
make their respective books and records (including work papers in the possession
of their respective accountants) with reasonable relevance to the Facilities,
Purchased Assets and Assumed Liabilities available for inspection by the other
party, or by its Representatives, for reasonable business purposes at all
reasonable times during normal business hours, for a four (4) year period after
the Closing Date. As used in this Section 6.15, the right of inspection includes
the right to make extracts or copies (at the expenses of the Person exercising
such right). The Representatives of a party inspecting the records of the other
party shall be reasonably satisfactory to the other party. Without limiting any
of the foregoing, Seller shall provide copies of any Facility Records not
included in the Purchased Assets to the extent Purchaser is required to maintain
copies of such Facility Records pursuant to any applicable Legal Requirement.
Notwithstanding anything to the contrary, no party shall be required to disclose
to the other party or any of such other party’s Representatives, or otherwise
provide the other party or any of such other party’s Representatives any access
to any information, properties or personnel if doing so would violate any
Contract or Legal Requirement to which such party is a party or is subject or
which it determines could result in a loss of the ability to successfully assert
attorney-client and work product privileges.

 

6.16          Exclusivity.

 

(a)               Seller hereby agrees that, during the Exclusivity Period,
Seller shall not, and shall cause its Representatives (to the extent acting on
Seller’s behalf) not to, directly or indirectly: (i) solicit, initiate, respond
to (other than to decline) or take any action to facilitate or encourage any
inquiry or proposal (or the making thereof) from, or discussion or negotiation
with, a Person or group of Persons, other than Purchaser and Purchaser’s
Representatives, that relates to, or may constitute, or would reasonably be
expected to lead to, an Alternative Transaction; (ii) enter into or participate
in any discussions or negotiations with any Person or group of Persons, other
than Purchaser and Purchaser’s Representatives, regarding an Alternative
Transaction; (iii) furnish any non-public information relating to Seller or any
of its assets, business or properties, or afford access to the assets, business,
properties, books or records of Seller, to any Person or group of Persons, other
than Purchaser and Purchaser’s Representatives, in all cases relating to or for
the purpose of assisting with or facilitating an Alternative Transaction; or
(iv) enter into an Alternative Transaction or any agreement, arrangement or
understanding, including any letter of intent, term sheet or other similar
document, relating to an Alternative Transaction; provided, however, that, the
restrictions set forth in this Section 6.16(a) shall not apply (x) if Seller’s
board of directors determines in good faith, after consultation with its outside
legal counsel, that the failure to take such actions would reasonably be
expected to be inconsistent with its fiduciary duties under applicable Legal
Requirements or (y) to any Alternative Transaction that relates to, constitutes
or that would lead to (1) the acquisition of direct or indirect ownership or
voting control, beneficially or of record, by any Person or group of more than
50% of the issued and outstanding shares of Seller’s common stock, whether by
merger, consolidation, sale or other transfer or (2) the acquisition of all or
substantially all of Seller’s assets by another Person.

 

(b)               Reasonably promptly (but in no event more than forty-eight
(48) hours) following Seller’s receipt of any inquiry or proposal from a Person
or group of Persons, other than Purchaser and Purchaser’s Representatives, that
relates to, constitutes or that would lead to, an Alternative Transaction or
request for non-public information relating to Seller or any of its assets,
business or properties, or access to the assets, business, properties, books or
records of Seller, by any Person or group of Persons, other than Purchaser and
Purchaser’s Representatives in all cases relating to or for the purpose of
assisting with or facilitating an Alternative Transaction or any inquiry or
proposal with respect thereto, Seller shall advise Purchaser in writing of (i)
the receipt of such inquiry, proposal or request, (ii) subject to the observance
of any confidentiality agreement in effect on the date hereof, the identity of
the Person making any such inquiry, proposal or request, and (iii) the terms and
conditions of such inquiry or proposal or nature of the information requested,
and Seller shall as reasonably promptly as practicable provide to Purchaser a
copy of such inquiry, proposal or request, if in writing, or a written summary
of the material terms of such inquiry, proposal or request, if oral. In
addition, Seller shall keep Purchaser reasonably informed on a reasonably
current basis, or upon Purchaser’s reasonable request, (x) of the status and
material terms of (including material amendments or revisions or proposed
material amendments or revisions to) each inquiry or proposal, and (y) as to the
nature of any information requested of Seller or any of its Affiliates with
respect thereto.

 



28 

 

 

6.17          Supplement to Seller Disclosure Schedule. From time to time prior
to the Closing, Seller shall have the right (but not the obligation) to
supplement or amend the Seller Disclosure Schedule with respect to any matter
arising after the date of this Agreement but prior to the Closing (each, a
“Schedule Supplement”). Any disclosure in any such Schedule Supplement shall not
be deemed to have cured any inaccuracy in or breach of any representation or
warranty contained in this Agreement, including for purposes of the
indemnification or termination rights contained in this Agreement or of
determining whether or not the conditions set forth in Article 8 have been
satisfied; provided, however, that if Purchaser shall have the right to, but
does not elect to, terminate this Agreement within ten (10) Business Days of its
receipt of such Schedule Supplement, then Purchaser shall be deemed to have
irrevocably waived any right to terminate this Agreement with respect to such
matter and, further, shall have irrevocably waived its right to indemnification
under Article 11 with respect to such matter.

 

6.18          Litigation and Audit Support. To the extent permitted by
applicable Legal Requirements and for a period of three (3) years after the
Closing Date, Purchaser and its Affiliates will reasonably cooperate with Seller
and its Affiliates, and Seller and its Affiliates will reasonably cooperate with
Purchaser and its Affiliates, in the defense or settlement of any Liabilities,
Proceedings or audits brought by any third party involving the Purchased Assets,
Excluded Assets, Assumed Liabilities, Excluded Liabilities or Facilities (other
than any Proceedings or audits by any Tax Authority, which shall be exclusively
governed by Section 9.2(a)) for which any of them has or may have responsibility
under this Agreement by providing the responsible party and such party’s legal
counsel and other designated Persons reasonable access to employees, records,
documents, data and other information regarding the Purchased Assets, Excluded
Assets, Assumed Liabilities, Excluded Liabilities and Facilities as such party
may reasonably request, to the extent maintained or under the possession or
control of the requested party. The reasonable expenses incurred by a party
pursuant to this Section 6.18 shall be borne by the requesting party. No access
pursuant to this Section 6.18 shall be required to the extent that such access
requires one party to make available to the other party records, documents, data
or other information that is subject to a claim of attorney-client privilege,
attorney work product or other immunity or protection from disclosure; provided,
however, the parties agree to take reasonable efforts to maintain such
confidentiality, privilege, immunity or protection (including, when appropriate,
to enter into a customary agreement to maintain such confidentiality, privilege,
immunity or protection, such as a confidentiality or joint defense agreement) or
to make reasonable and appropriate substitute disclosure. Notwithstanding
anything herein to the contrary, no such access or disclosure shall be permitted
for a purpose related to a dispute or potential dispute by and between Purchaser
and its Affiliates, on the one hand, or Seller and its Affiliates on the other
hand.

 



29 

 

 

Article 7.

EMPLOYEES

 

7.1            Transferred Employees.

 

(a)               With Seller’s good faith cooperation and assistance, Purchaser
shall offer employment commencing on the Closing Date to each Prospective
Employee set forth on Schedule 7.1(a), including any Prospective Employee who is
then on a leave of absence, on the terms and conditions provided for in this
Section 7.1; provided, however, that any employment offered to a Prospective
Employee who is then on a leave of absence shall commence as of the later of the
Closing Date or the date such Prospective Employee as a Transferred Employee
returns to active work (it being understood that such Prospective Employee who
is then on a leave of absence will remain an employee of Seller until such
Prospective Employee commences employment with Purchaser or otherwise terminates
employment with Seller). Purchaser shall use commercially reasonable efforts to
encourage each Prospective Employee set forth on Schedule 7.1(a) to accept
employment with Purchaser; provided, however, that Purchaser shall have no
obligation to offer employment to any such Prospective Employee on terms and
conditions other than as provided for in this Section 7.1. The offer made by
Purchaser to a Prospective Employee shall be made in writing and shall (i) be
conditioned on such Prospective Employee’s agreement to forego a payout of up to
forty (40) hours of accrued vacation earned as an employee of Seller in exchange
for receiving an equivalent number of hours of accrued paid time off as a
Purchaser employee, (ii) notwithstanding the amount, if any, of paid time off
received as a Purchaser employee pursuant to the preceding subsection (i),
provide that, for a period of three (3) months following the Closing Date, such
Prospective Employee shall be permitted to incur a negative paid time off
balance of up to forty (40) hours prior to earning such paid time off as a
Purchaser employee, (iii) include a proprietary information and invention
assignment agreement pursuant to which the Prospective Employee agrees to assign
to Purchaser exclusive ownership of any know-how and proprietary information
created or developed by such Prospective Employee after the Closing Date and
used at the Facilities, and (iv) provide for the payment of a retention or
incentive bonus, conditioned on the Prospective Employee being continuously
employed by Purchaser from the Closing Date (or such later date as is applicable
for any Prospective Employee on a leave of absence as of the Closing Date)
through such payment date. Purchaser shall provide Seller a reasonable
opportunity to review and comment on the content of such offers with respect to
compliance with the terms of this Agreement in advance of such offers being
made, and Seller shall consider such comments in good faith, and shall also
provide prompt notice of any such offers once made. Any employee of Seller or a
Subsidiary who accepts such an offer of employment shall be referred to in this
Agreement as a “Transferred Employee”.

 

(b)               For a period of one (1) year following the Closing Date,
Purchaser shall provide, or shall cause to be provided, to each Transferred
Employee who is employed by Seller as of immediately prior to the Closing Date
and continues to be employed by Purchaser or any Affiliate after the Closing
Date (i) the wages and incentive bonus opportunities that, in the aggregate, are
at least as large, in the aggregate, as the amounts set forth on Schedule
7.1(b); provided that Purchaser may substitute incentive equity awards based on
the equity securities of Purchaser or its Affiliates for any portion of an
incentive cash bonus opportunity; provided, further, that such incentive equity
awards are of equal or greater value (as determined in accordance with the
applicable equity incentive plan of Purchaser or its Affiliates) than the
incentive cash bonus opportunity for which they are substituted; and (ii)
benefits that are at least comparable in the aggregate as provided to the
similarly situated employees of Purchaser.

 

(c)               Schedule 7.1(c) attached hereto sets forth key Prospective
Employees (referred to in this Agreement as “Key Prospective Employees”). From
the date of this Agreement through the Closing Date, (i) Seller shall use
commercially reasonable efforts to retain the Key Prospective Employees as
employees of Seller and (ii) Purchaser shall be permitted, with the prior
written consent of Seller in each instance, to contact the Key Prospective
Employees for purposes of entering into employment agreements with such Key
Prospective Employees.

 

(d)              Seller shall refrain from (i) offering to pay or paying any
severance benefits to any Prospective Employee, except as provided pursuant to a
written program or policy of Seller, pursuant to an employment or other
agreement between Seller and such Prospective Employee or as required by Code
Section 4980B or Sections 601-608 of ERISA and (ii) disparaging Purchaser to any
Prospective Employee in a manner that undermines or is reasonably capable of
undermining Purchaser’s efforts to employ such Prospective Employee.

 



30 

 

 

(e)               For purposes of vesting, benefit accruals (but not for benefit
accrual purposes under any defined benefit pension plan), vacation and sick time
credit and eligibility to participate under the Employee Benefit Plans of
Purchaser and its Subsidiaries providing benefits to any Transferred Employee
after the Closing Date (collectively the “Purchaser Benefit Plans”), each
Transferred Employee shall be credited with his or her years of service with
Seller and its Subsidiaries and their respective predecessors (to the extent
credited by Seller and its Subsidiaries) prior to the Closing Date, to the same
extent as such Transferred Employee was entitled, prior to the Closing Date, to
credit for such service under any similar Seller Benefit Plan in which such
Transferred Employee participated or was eligible to participate immediately
prior to the Closing Date; provided that the foregoing shall not apply to the
extent that its application would result in a duplication of benefits with
respect to the same period of service. In addition, and without limiting the
generality of the foregoing, Purchaser shall use commercially reasonable efforts
to cause (in accordance with applicable Legal Requirements and consistent with
the terms of any Purchaser Benefit Plan) (i) each Transferred Employee to be
immediately eligible to participate, without any waiting time, in any and all
Purchaser Benefit Plans to the extent coverage under such Purchaser Benefit Plan
is replacing comparable coverage under a Seller Benefit Plan in which such
Transferred Employee participated immediately before the Closing Date, and (ii)
for purposes of each Purchaser Benefit Plan providing medical, dental,
pharmaceutical and/or vision benefits to any Transferred Employee, any evidence
of insurability requirements, all pre-existing condition exclusions and
actively-at-work requirements of such Purchaser Benefit Plan to be waived for
such Transferred Employee and his or her covered dependents, to the extent (a)
such conditions were inapplicable or waived under the comparable Seller Benefit
Plan and (b) the waiver of such conditions is permissible under the terms of the
Purchaser Benefit Plan.

 

(f)               No later than the Closing Date, Purchaser shall take all
actions reasonably necessary to permit each Transferred Employee to make
rollover contributions of “eligible rollover distributions” (within the meaning
of Section 401(a)(31) of the Code) in an amount equal to the full account
balance distributed or distributable to such Transferred Employee from the
Seller 401(k) Plan to a Tax-qualified defined contribution retirement plan in
which Purchaser is a participating employer (the “Purchaser 401(k) Plan”) and to
transfer outstanding loans to the Purchaser 401(k) Plan. Each Transferred
Employee shall be eligible to become a participant in the Purchaser 401(k) Plan
as of the date determined by the terms of the Purchaser 401(k) Plan.

 

(g)              Without limiting the foregoing, in order to secure an orderly
and effective transition of the employee benefit arrangements for Transferred
Employees and their respective beneficiaries and dependents, Seller and
Purchaser shall cooperate, both before and after the Closing Date, and subject
to applicable Legal Requirements, regarding the exchange of information related
to the Transferred Employees, including employment records and benefits
information.

 

7.2             No Benefit to Employees Intended. Nothing contained in this
Article 7, express or implied, is intended to confer upon any Person not a party
hereto any right, benefit or remedy of any nature whatsoever, including any
right to employment or continued employment for any period of time by reason of
this Agreement, or any right to a particular term or condition of employment.
Notwithstanding anything to the contrary contained in this Agreement, no
provision of this Agreement is intended to, or does, constitute the
establishment of, or an amendment to, any Employee Benefit Plan or any other
Seller Benefit Plan.

 



31 

 

 

Article 8.

CONDITIONS TO CLOSING

 

8.1             Conditions to Purchaser’s Obligation to Close. The obligations
of Purchaser to consummate the Transaction shall be subject to the satisfaction
(or waiver), on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Purchaser in writing:

 

(a)               Representations, Warranties and Covenants. (i) The Fundamental
Representations are true and correct in all respects as of the date of this
Agreement and shall be true and correct in all respects as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(except for such representations and warranties made as of a specific date,
which shall speak only as of such date); (ii) all other representations and
warranties of Seller in this Agreement are true and correct in all material
respects (without regard to any materiality or Material Adverse Effect
qualifiers therein, except in respect of clause (i) of Section 4.2) as of the
date of this Agreement and shall be true and correct in all material respects
(without regard to any materiality or Material Adverse Effect qualifiers
therein, except in respect of clause (i) of Section 4.2) as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(except for such representations and warranties made as of a specific date,
which shall speak only as of such date), and (iii) as of the Closing, Seller
shall have performed, in all material respects, all covenants and obligations in
this Agreement required to be performed by Seller on or prior to the Closing;

 

(b)              No Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred and be continuing any event, change or effect
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect;

 

(c)               Certificate of Representations and Warranties. Seller shall
have delivered to Purchaser a certificate executed by an executive officer of
Seller, certifying as to the matters in Section 8.1(a) and (b);

 

(d)               No Proceedings. No Proceeding shall have been commenced
against Purchaser or any of its Affiliates or Seller or any of its Affiliates on
any grounds which would reasonably be expected to (i) prevent the consummation
of the Transaction or (ii) prohibit Seller from selling the Purchased Assets;

 

(e)               Phase I Environmental Assessment. The Phase I Environmental
Assessment shall not have revealed (i) any circumstances that would reasonably
be expected to result in a closure of a Facility or revocation, suspension or
termination of an environmental permit, (ii) any circumstances that would
reasonably be expected to result in the incurrence by Purchaser of capital
expenditures in excess to achieve compliance with environmental laws of $750,000
or (iii) any reasonably identified “recognized environmental conditions” (as
defined in the ASTM Standard) that, without the collection of subsurface data,
would reasonably be expected to result in Purchaser incurring environmental
liabilities in excess of $750,000;

 

(f)                Transfer of Prospective Employees. The counter-execution by a
total of at least eighty-one (81) of the Prospective Employees listed on
Schedule 7.1(a) of their respective employment offer letters from Purchaser; and

 

(g)              Deliveries. Seller shall have delivered to Purchaser all of the
documents, agreements and other items set forth in Section 3.2.

 



32 

 

 

8.2            Conditions to Seller’s Obligation to Close. The obligations of
Seller to consummate the Transaction shall be subject to the satisfaction (or
waiver), on or prior to the Closing Date, of each of the following conditions,
any of which may be waived by Seller in writing:

 

(a)               Representations, Warranties and Covenants. (i) The
representations and warranties of Purchaser set forth in in Section 5.1
(Organization and Good Standing) or Section 5.2 (Authority; Binding Nature of
Agreements) or Section 5.5 (Brokers) are true and correct in all respects as of
the date of this Agreement and shall be true and correct in all respects as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date (except for such representations and warranties made as of a
specific date, which shall speak only as of such date); (ii) all other
representations and warranties of Purchaser in this Agreement are true and
correct in all material respects (without regard to any materiality or material
adverse effect qualifiers therein) as of the date of this Agreement and shall be
true and correct in all material respects (without regard to any materiality or
material adverse effect qualifiers therein) as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (except for such
representations and warranties made as of a specific date, which shall speak
only as of such date) and (iii) as of the Closing, Purchaser shall have
performed, in all material respects, all covenants and obligations in this
Agreement required to be performed by Purchaser on or prior to the Closing Date;

 

(b)              Certificate of Representations and Warranties. Purchaser shall
have delivered to Seller a certificate executed by an executive officer of
Purchaser, certifying as to the matters in Section 8.2(a);

 

(c)               Security Deposits. Seller shall have obtained the full release
by (i) the 20FF Facility Landlord of the 20FF Facility LOC and (ii) the BCD
Facility Landlord of the BCD Facility Cash Deposit; and

 

(d)              Deliveries. Purchaser shall have delivered to Seller all of the
documents, agreements and other items set forth in Section 3.3.

 

8.3             Conditions to Obligations of Each Party to Close. The respective
obligations of each party to this Agreement to consummate the Transaction shall
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions, which may be waived by mutual consent of Seller and
Purchaser, in writing:

 

(a)               No Legal Impediments to Closing. There shall not be in effect
any Order issued by any Governmental Authority that would (i) prevent the
consummation of the Transaction or (ii) prohibit Seller from selling the
Purchased Assets.

 



33 

 

 

Article 9.

TAX MATTERS

 

9.1             Purchase Price Allocation. The parties agree that the purchase
and sale of the Purchased Assets pursuant to this Agreement will be treated for
Tax purposes as a Taxable purchase of assets by Purchaser. Within ninety (90)
days of the delivery of the Closing Date Inventory Statement pursuant to Section
2.2(b)(i), Seller shall prepare and deliver to Purchaser an allocation of the
Purchase Price and the Inventory Fee (in each case, as determined for Tax
purposes) among the Purchased Assets and the Purchased Inventory (the
“Allocation”), and Purchaser shall cooperate and provide such information as
Seller may reasonably request to prepare the Allocation and any adjustments
thereto. The Allocation will be prepared in good faith using commercially
reasonable judgment in accordance with Section 1060 of the Code (and any similar
provision of state, local or foreign law, as appropriate) and any third-party
valuation of the Purchased Assets. Thereafter, Purchaser shall have thirty (30)
days either to (i) agree with and accept the Allocation or (ii) in good faith,
suggest changes to the Allocation and attempt to agree with Seller as to the
contents of the Allocation. Seller and Purchaser shall provide the other
promptly with any other information reasonably required to complete the
Allocation. Purchaser and Seller shall consult in good faith on the Allocation
to resolve any differences, but neither party shall be bound by the other
party’s suggestions, and, in the event that the parties do not reach agreement
on the Allocation, each party shall report an allocation as such party
determines in its sole discretion.

 

9.2            Cooperation; Allocation of Taxes.

 

(a)               Purchaser and Seller agree to furnish or cause to be furnished
to each other, upon request, as promptly as practicable, such information and
assistance relating to the Purchased Assets and the Assumed Liabilities
(including reasonable access to books and records) as is reasonably necessary
for the filing of all Tax Returns, the making of any election relating to Taxes,
the preparation for any audit by any Tax Authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax. Purchaser and
Seller shall reasonably cooperate with each other in the conduct of any audit or
other proceeding relating to Taxes involving the Purchased Assets or the Assumed
Liabilities.

 

(b)              All Transfer Taxes incurred in connection with the Transaction
shall be borne by Seller. The appropriate party will prepare and file all
necessary Tax Returns and other documentation with respect to Transfer Taxes
and, if required by applicable Legal Requirements, the other party will (and
will cause its Affiliates to) join in the execution of any such Tax Returns and
other documentation. Seller shall promptly reimburse Purchaser for any Transfer
Taxes required to be paid by Purchaser. Seller and Purchaser shall timely file
their own Tax Returns relating to Transfer Taxes as required by Law and shall
notify the other parties when such filings have been made. Seller and Purchaser
shall reasonably cooperate and consult with each other prior to filing such Tax
Returns to ensure that all such returns are filed in a consistent manner and
each shall take such actions as may be reasonable available to reduce any
Transfer Taxes (e.g., providing resale exemption certificates).

 

(c)               In the case of any Tax period that includes (but does not end
on) the Closing Date (a “Straddle Period”), all property and ad valorem Taxes
and assessments on the Purchased Assets for any Straddle Period shall be
prorated between Seller and Purchaser, as of the close of business on the
Closing Date based on the best information then available, with (i) Seller being
liable for such Taxes attributable to any portion of a Straddle Period ending on
or prior to the Closing Date and such Taxes shall be allocable to the
Pre-Closing Tax Period and (ii) Purchaser being liable for such Taxes
attributable to any portion of a Straddle Period beginning after the Closing
Date. Information available after the Closing Date that alters the amount of
property Taxes due with respect to the Straddle Period will be taken into
account and any change in the amount of such Taxes shall be prorated between
Seller and Purchaser. All prorations under this Section 9.2(c) shall be
allocated so that items relating to the portion of a Straddle Period ending on
or prior to the Closing Date shall be allocated to Seller based upon the number
of days in the Straddle Period on or prior to the Closing Date and items related
to the portion of a Straddle Period beginning after the Closing Date shall be
allocated to Purchaser based upon the number of days in the Straddle Period
after the Closing Date. The amount of all such prorations shall, if able to be
calculated on or prior to the Closing Date, be paid on the Closing Date or, if
not able to be calculated on or prior to the Closing Date, be calculated and
paid as soon as practicable thereafter. Any refunds of property and ad valorem
Taxes with respect to the Purchased Assets for any Straddle Period actually
received will be apportioned between Purchaser and Seller in a manner consistent
with the allocation of Taxes as set forth in this Section 9.2(c).

 



34 

 

 

Article 10.

TERMINATION

 

10.1          Circumstances for Termination.

 

At any time prior to the Closing, this Agreement may be terminated:

 

(a)               by the mutual written consent of Purchaser and Seller;

 

(b)               by Seller, by written notice to Purchaser explaining the
reason for such termination, if (i) any of the representations and warranties of
Purchaser contained in this Agreement fail to be true and correct such that the
conditions set forth in Section 8.2(a)(i) or Section 8.2(a)(ii) would not be
satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach) or (ii) Purchaser shall have
breached or failed to comply with any of its covenants or obligations under this
Agreement such that the condition set forth in Section 8.2(a)(iii) would not be
satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), provided, however, that, for
purposes of this Section 10.1(b), if such failure or breach is curable by
Purchaser within thirty (30) days of the date Seller gives Purchaser written
notice of such failure or breach in accordance with this Section 10.1(b) and
Purchaser is continuing to use commercially reasonable efforts to cure such
failure or breach, then Seller may not terminate this Agreement under this
Section 10.1(b) on account of such failure or breach unless such breach shall
remain uncured upon the expiration of such thirty (30) day period (if
applicable);

 

(c)               by Purchaser, by written notice to Seller explaining the
reason for such termination, if (i) any of the representations and warranties of
Seller contained in this Agreement fail to be true and correct such that the
conditions set forth in Section 8.1(a)(i) or Section 8.1(a)(ii) would not be
satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach) or (ii) Seller shall have
breached or failed to comply with any of its covenants or obligations under this
Agreement such that the condition set forth in Section 8.1(a)(iii) would not be
satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), provided, however, that, for
purposes of this Section 10.1(c), if such failure or breach is curable by Seller
within thirty (30) days of the date Purchaser gives Seller written notice of
such failure or breach in accordance with this Section 10.1(c) and Seller is
continuing to use commercially reasonable efforts to cure such failure or
breach, then Purchaser may not terminate this Agreement under this Section
10.1(c) on account of such failure breach unless such breach shall remain
uncured upon the expiration of such thirty (30) day period (if applicable);

 

(d)               by either Purchaser or Seller, by giving written notice of
such termination to the other party, if the Closing shall not have occurred by
the one hundred twentieth day following the date hereof (the “Drop-Dead Date”)
for any reason; provided, however, that the right to terminate this Agreement
under this Section 10.1(d) shall not be available to any party whose breach of
any covenants or agreements contained in this Agreement has been the cause of,
or resulted in, the failure of the Closing Date to occur on or before the
Drop-Dead Date; or

 

(e)               by either Purchaser or Seller, by giving written notice of
such termination to the other party, if any court of competent jurisdiction or
other competent Governmental Authority shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
Transaction and such Order or other action shall have become final and
nonappealable.

 

10.2          Effect of Termination. If this Agreement is terminated in
accordance with Section 10.1, all obligations of the parties shall terminate,
except for the obligations set forth in Sections 6.10 (Confidentiality), 12.1
(Expenses), 12.6 (Governing Law) and 12.7 (Jurisdiction; Waiver of Jury Trial);
provided, however, that nothing herein shall relieve either party from Liability
for any breach of this Agreement that is undertaken (a) with the actual
knowledge of an officer of the breaching party and (b) with the actual knowledge
of an officer of the breaching party that such act would constitute a breach of
this Agreement.

 



35 

 

 

Article 11.

INDEMNIFICATION

 

11.1          Indemnification by Seller. Subject to the limitations set forth in
this Article 11, from and after the Closing, Seller shall indemnify, defend and
hold harmless Purchaser and its officers, directors, agents, employees and
Affiliates (collectively, the “Purchaser Indemnified Persons”) from and against
any and all Damages, including reasonable attorneys’ fees and expenses
(collectively, “Purchaser Damages”), to the extent arising out of, relating to
or resulting from (a) any breach of or inaccuracy in a representation or
warranty of Seller contained in this Agreement; (b) any breach of a covenant of
Seller contained in this Agreement or in the Confidentiality Agreement, (c) any
Excluded Asset or Excluded Liability; or (d) any matter set forth on Schedule
11.1(d) (the “Environmental Matters”).

 

11.2          Indemnification by Purchaser. Subject to the limitations set forth
in this Article 11, from and after the Closing, Purchaser shall indemnify,
defend and hold harmless Seller and its officers, directors, agents, employees
and Affiliates from and against any and all Damages, including reasonable
attorneys’ fees (collectively, “Seller Damages”), to the extent arising out of,
relating to or resulting from (a) any breach of or inaccuracy in a
representation or warranty of Purchaser contained in this Agreement; (b) any
breach of a covenant of Purchaser contained in this Agreement, the
Confidentiality Agreement, or the Lease Assignment and Assumption Agreements; or
(c) any Assumed Liability.

 

11.3          Survival; Time for Claims. Except for claims for fraud which shall
survive the Closing indefinitely, all of the representations and warranties
contained in this Agreement shall survive the Closing and shall remain in full
force and effect until the date that is the one (1) year anniversary of the
Closing Date (the “Claims Date”), provided, however, that (i) the
representations set forth in Section 4.1 (Organization and Good Standing),
Section 4.7 (Authority; Binding Nature), Section 4.15(a) (Title to Assets) and
Section 4.18 (Brokers) shall survive the Closing until the expiration of the
applicable statute of limitations period (giving effect to any waiver,
mitigation or extension thereof), and (ii) the representations and warranties
set forth in Section 4.3 (Taxes) shall survive the Closing until sixty (60) days
after the expiration of the applicable statute of limitations period (giving
effect to any waiver, mitigation or extension thereof). All pre-Closing
covenants contained in this Agreement shall expire and be of no further force or
effect as of the Closing. All other covenants that are to be performed after the
Closing shall survive the Closing and continue until fully performed in
accordance with their terms or, if no such term is expressly contemplated, the
date which is the expiration of all applicable statute of limitations related to
the underlying subject matter of such covenants. No claim under this Agreement
may be made or suit instituted seeking indemnification pursuant to this Article
11 with respect to a breach of a representation, warranty, covenant or agreement
set forth in this Agreement unless a written notice describing such claim in
reasonable detail in light of the circumstances then known to the Indemnitee is
provided to the Indemnitor on or before the expiration of the applicable
survival period for such representation, warranty, covenant or agreement, and if
such a notice is given, the survival period for such representation, warranty,
covenant or agreement shall continue as to the matters subject to the claim
asserted until it is fully resolved as provided in this Agreement. Any claim
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the Indemnified Party to the Indemnifying
Party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant survival period and such
claim shall survive until finally resolved.

 

11.4          Procedures for Indemnification. Promptly after receipt by a party
entitled to indemnification under Sections 11.1 or 11.2 or any other provision
of this Agreement (the “Indemnitee”) of written notice of the assertion or the
commencement of any Proceeding with respect to any matter referred to in
Sections 11.1 or 11.2 or in any other applicable provision of this Agreement,
the Indemnitee shall give written notice describing such claim or Proceeding in
reasonable detail in light of the circumstances then known to the Indemnitee to
the party obligated to indemnify Indemnitee (the “Indemnitor”), and thereafter
shall keep the Indemnitor reasonably informed with respect thereto; provided,
however, that failure of the Indemnitee to provide the initial notice or keep
the Indemnitor reasonably informed as provided in this Section 11.4 shall not
relieve the Indemnitor of its obligations hereunder except to the extent that
the Indemnitor is prejudiced thereby. If any Proceeding shall be commenced
against any Indemnitee by a third party, the Indemnitor shall be entitled to
participate in such Proceeding and assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee, at the Indemnitor’s sole expense;
provided, however, that the Indemnitor shall not have the right to assume the
defense of any such Proceeding if (i) in the reasonable opinion of counsel to
the Indemnitee, counsel for the Indemnitor could not adequately represent the
interests of the Indemnitee because such interests would reasonably be expected
to be in conflict with those of the Indemnitor, (ii) such Proceeding seeks an
injunction or other equitable relief against the Indemnitee except where such
equitable relief is immaterial incidental to claims for monetary damages, (iii)
the Indemnitor has failed or is failing, in the reasonable good faith opinion of
the Indemnitee, based on proffered evidence, to prosecute or defend such
Proceeding diligently and in good faith, or (iv) in any case where a Purchaser
Indemnified Person is the Indemnitee, the amount of Damages or potential Damages
arising out of such Proceeding, as determined by the Indemnitee in good faith,
is reasonably expected to exceed the Purchase Price. If the Indemnitor shall
assume the defense of any such Proceeding, the Indemnitee shall be entitled to
participate in any Proceeding at its expense. Unless approved in writing by the
Indemnitee, such approval not to be unreasonably withheld, conditioned or
delayed, the Indemnitor shall not settle, or consent to the entry of any
judgment with respect to, any such Proceeding unless such settlement or judgment
(w) does not include any monetary damages payable by the Indemnitee, (x) does
not admit to any Liability on the part of the Indemnitee, (y) does not include
any restriction on the operations of the Indemnitee, and (z) includes as an
unconditional term thereof the giving by the claimant or the plaintiff of a full
and unconditional release of the Indemnitee, in customary form, from all
Liability with respect to the matters that are subject to such Proceeding.

 



36 

 

 

 

11.5         Limitations on Indemnification.

 

(a)               Notwithstanding anything in this Article 11 to the contrary,
Seller shall not be obligated to indemnify any Purchaser Indemnified Person
under Section 11.1(a): (i) unless the aggregate of all Purchaser Damages exceeds
$250,000 (the “Indemnification Threshold”) and any individual or series of
related Purchaser Damages arising from the same or substantially the same facts
and circumstances exceeds $5,000 (the “Per Claim Threshold”) or (ii) to the
extent that the aggregate of all Purchaser Damages exceeds $1,500,000 (the
“Indemnification Cap”); provided, however, that the Indemnification Cap,
Indemnification Threshold and Per Claim Threshold shall not apply to nor count
towards any Seller indemnification obligation (A) arising out of, relating to or
resulting from Fraud on the part of Seller or any of its Affiliates, (B) arising
out of, relating to or resulting from a breach of or inaccuracy in any of
Seller’s representations or warranties in Section 4.1 (Organization and Good
Standing), Section 4.3 (Taxes), Section 4.7 (Authority; Binding Nature), Section
4.15(a) (Title to Assets) or Section 4.18 (Brokers) (together, the “Fundamental
Representations”), (C) arising out of, relating to or resulting from any
Excluded Asset or Excluded Liability, or (D) the Environmental Matters, which
shall be governed by Section 11.5(b).

 

(b)               Notwithstanding anything in this Article 11 to the contrary,
Seller shall not be obligated to indemnify any Purchaser Indemnified Person
under Section 11.1(d) (x) unless such Damages exceed $100,000, either
individually or in the aggregate (the “Deductible”); (y) to the extent that the
Damages exceed $750,000 in the aggregate, in which case Seller shall only be
required to pay or liable for Damages in excess of the Deductible; or (z) with
respect to any demand from such Purchaser or such Purchaser Indemnified Person
initially made after the date that is the eighteen (18) month anniversary of the
Closing Date.

 

(c)               Notwithstanding anything in this Article 11 to the contrary,
Seller shall not be obligated to indemnify any Purchaser Indemnified Person
under Article 11 with respect to Purchaser Damages (1) arising as a result of
any act or omission on the part of Purchaser or any of its Affiliates, (2) to
the extent that the aggregate of all Purchaser Damages (other than Purchaser
Damages arising out of or relating to Excluded Assets or Excluded Liabilities)
exceeds the Purchase Price, (3) with respect to any matter if Purchaser had
knowledge of such matter prior to the date hereof (other than matters arising
out of or relating to Excluded Liabilities) or (4) to the extent that such
indemnification would amount to a double recovery.

 

(d)               For purposes of this Article 11, any inaccuracy in or breach
of any representation or warranty of Seller, and the amount of any Purchaser
Damages related thereto, shall be determined without regard to any
qualifications as to materiality or Material Adverse Effect included therein,
except in respect of clause (i) of Section 4.2.

 

(e)               All indemnification payments under this Agreement shall be
treated as adjustments to the Purchase Price for all Tax purposes unless Legal
Requirements require otherwise.

 

(f)                LIMITATION OF LIABILITY, DISCLAIMER OF CONSEQUENTIAL DAMAGES.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER PARTY WILL BE
LIABLE TO THE OTHER FOR INDEMNIFICATION PURSUANT TO THIS ARTICLE 11 FOR ANY LOST
PROFITS, LOSS OF DATA, LOSS OF USE, COST OF COVER, DIMINUTION IN VALUE, BUSINESS
INTERRUPTION OR OTHER SPECIAL, INCIDENTAL, DIRECT, INDIRECT, MULTIPLE, PUNITIVE
OR CONSEQUENTIAL DAMAGES AND DAMAGES HEREUNDER SHALL NOT INCLUDE SUCH LOSSES
EXCEPT TO THE EXTENT, IF ANY, ONE OF THE PARTIES IS HELD LIABLE FOR SUCH LOSSES
TO A THIRD PARTY AND SUCH PARTY IS ENTITLED TO BE INDEMNIFIED BY THE OTHER PARTY
PURSUANT TO THIS ARTICLE 11.

 



37 

 

 

11.6         Third Party Contributors. The amount of any and all Damages for
which indemnification is provided pursuant to this Article 11 shall be net of
any amounts actually received by the Indemnitee with respect to such Damages (i)
under insurance policies after giving effect to any deductible, retention or
equivalent loss rated premium adjustment and any costs or expenses incurred in
recovering such insurance proceeds and (ii) otherwise from any third party
(including any Tax Authority).

 

11.7         Loss Mitigation. Each party shall take reasonable steps to mitigate
all Damages upon and after becoming aware of any event that would reasonably be
expected to give rise to any Damages with respect to which indemnification may
be requested hereunder, provided, however, that the foregoing shall not be
deemed to require an Indemnitee to incur any out-of-pocket costs in connection
therewith.

 

11.8         Knowledge and Information. Neither party shall be liable under this
Article 11 for any Damages based upon or arising out of any inaccuracy in or
breach of any of its representations or warranties contained in this Agreement
if the other party had knowledge of such inaccuracy or breach prior to the date
hereof.

 

11.9         Remedies Exclusive; Escrow Releases.

 

(a)               Other than for fraud or as set forth in Section 12.14, Seller
and Purchaser expressly agree that from and after the Closing the provisions of
this Article 11 shall be the exclusive remedy for all claims arising out of,
resulting from or relating to the negotiation, execution or performance of this
Agreement.

 

(b)               Subject to the terms and conditions of the Escrow Agreement,
not later than five (5) Business Days following the Claims Date, the Escrow
Agent shall release, by wire transfer of immediately available funds in
accordance with the Escrow Agreement, to Seller the Initial Release Amount. As
used herein, the “Initial Release Amount” means an amount equal to the
difference of (1) the amount of all funds in the Escrow Account as of the date
of release, minus (2) the sum of (A) all amounts, if any, that, as of the Claims
Date, represent claimed Damages under then-pending indemnification claims under
the terms of the Escrow Agreement (“Outstanding Claims”), plus (B) any amount
due to the Purchaser Indemnified Persons from the Escrow Account under
indemnification claims that have been finally resolved in accordance herewith
and the Escrow Agreement but which the Escrow Agent has not yet released from
the Escrow Account to the Purchaser Indemnified Persons.

 

(c)               For any Outstanding Claim, subject to the terms and conditions
of the Escrow Agreement, the Escrow Agent shall release, by wire transfer of
immediately available funds in accordance with the Escrow Agreement, as and when
any such Outstanding Claim is resolved, to Seller the amount of the applicable
Resolved Amount. As used herein, “Resolved Amount” means, for any Outstanding
Claim, an amount equal to the difference of (1) the amount claimed by the
Purchaser Indemnified Persons for such Outstanding Claim, minus (2) all amounts
released from the Escrow Account to the Purchaser Indemnified Persons for such
Outstanding Claim.

 

(d)               Once all Outstanding Claims are resolved between the parties
in accordance with this Article 11, and all disputes (if any) are resolved
between the parties, all remaining Escrow Amounts, if any, shall be paid to
Seller.

 



38 

 

 

Article 12.

MISCELLANEOUS PROVISIONS

 

12.1         Expenses. Whether or not the Transaction is consummated, unless
otherwise indicated expressly herein, each party shall pay its own costs and
expenses in connection with this Agreement and the Transaction, including the
fees and expenses of its advisers, accountants and legal counsel.

 

12.2         Interpretation. Except as otherwise explicitly specified to the
contrary, (a) references to a Section, Article, Exhibit or Schedule means a
Section or Article of, or Schedule or Exhibit to, this Agreement, unless another
document is specified, (b) the word “including” (in its various forms) means
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified and in effect from time to time, (d) words in the singular or plural
form include the plural and singular form, respectively, (e) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, (f) “extent” in the phrase “to the extent” means
the degree to which a subject or other thing extends, and such phrase does not
mean simply “if,” (g) the headings contained in this Agreement, in any Exhibit
or Schedule hereto and in the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (h) the words “will” and “shall” shall be
interpreted to have the same meaning; (i) references to “$” shall mean U.S.
dollars, (j) the word “or” when used in this Agreement is not exclusive and (k)
all accounting terms used in this Agreement shall be interpreted and all
accounting determinations shall be made in accordance with the Accounting
Principles, except as otherwise stated or defined herein.

 

12.3         Entire Agreement. This Agreement, including the other documents,
agreements, Exhibits and Schedules specifically referred to herein, including
the other Transaction Agreements and the Confidentiality Agreement, constitutes
the entire agreement between the parties with regard to the subject matter
hereof, and supersedes all prior agreements and understandings with regard to
such subject matter. Except for the Confidentiality Agreement or the Transaction
Agreements, there are now no agreements, representations or warranties between
the parties other than those set forth in the Agreement or the documents and
agreements contemplated in this Agreement.

 

12.4         Amendment, Waivers and Consents. This Agreement shall not be
changed or modified, in whole or in part, except by supplemental agreement or
amendment signed by the parties. Either party may waive compliance by the other
party with any of the covenants or conditions of this Agreement, but no waiver
shall be binding unless executed in writing by the party making the waiver. No
waiver of any provision of this Agreement shall be deemed, or shall constitute,
a waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver. Any consent under this Agreement shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

12.5         Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties and their respective successors and permitted assigns,
provided, however, that neither party may assign any right or obligation
hereunder without the prior written consent of the other party, except that
Purchaser may assign its rights to purchase the Purchased Assets and receive the
benefits of this Agreement with respect to the Prospective Employees to any of
its Affiliates organized under and located in the United States that shall also
assume the Assumed Liabilities, as long as Purchaser remains ultimately liable
for all of Purchaser’s obligations hereunder; provided further, that Purchaser
shall not assign its rights or obligations under this Agreement to any
Affiliates located in jurisdictions outside of the United States if any such
assignment would increase the amount of withholding Taxes payable in connection
with the Transaction. Notwithstanding anything in this Section 12.5 to the
contrary, no assignment shall relieve the assigning party of its obligations
hereunder.

 

12.6         Governing Law. The rights and obligations of the parties shall be
governed by, and this Agreement shall be interpreted, construed and enforced in
accordance with, the laws of the State of Delaware, excluding its conflict of
laws rules to the extent such rules would apply the law of another jurisdiction.

 



39 

 

 

12.7          Jurisdiction; Waiver of Jury Trial.

 

(a)               Any judicial proceeding brought against either party or any
dispute arising out of this Agreement or related hereto may be brought in the
courts of the State of Delaware or in the United States District Court for the
District of Delaware, and, by execution and delivery of this Agreement, each of
the parties to this Agreement accepts the exclusive jurisdiction of such courts,
and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. The foregoing consents to jurisdiction shall not
constitute general consents to service of process in the State of Delaware for
any purpose except as provided above and shall not be deemed to confer rights on
any Person other than the parties to this Agreement. Each of the parties to this
Agreement agrees that service of any process, summons, notice or document by
U.S. mail to such party’s address for notice hereunder shall be effective
service of process for any action, suit or proceeding in Delaware with respect
to any matters for which it has submitted to jurisdiction pursuant to this
Section 12.7(a). Notwithstanding anything to the contrary in the foregoing,
either party may execute any judgment obtained in any such proceeding in any
court of competent jurisdiction.

 

(b)               Each of the parties hereto hereby irrevocably waives its right
to a jury trial in connection with any action, proceeding or claim arising out
of or relating to this Agreement or any transaction contemplated hereby.

 

12.8         Rules of Construction. The parties acknowledge that each party has
read and negotiated the language used in this Agreement. The parties agree that,
because both parties participated in negotiating and drafting this Agreement, no
rule of construction shall apply to this Agreement which construes ambiguous
language in favor of or against either party by reason of that party’s role in
drafting this Agreement.

 

12.9         Severability. If any provision of this Agreement, as applied to
either party or to any circumstance, is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision.

 

12.10       Exhibits and Schedules. All Exhibits and Schedules attached hereto
shall be deemed to be a part of this Agreement and are fully incorporated in
this Agreement by this reference.

 

12.11       Notices. Any notice required or permitted to be given hereunder
shall be sufficient if in writing and (a) delivered in person or by express
delivery or courier service, (b) sent by e-mail, or (c) deposited in the mail
registered or certified first class, postage prepaid and return receipt
requested (provided, however, that any notice given pursuant to clause (b) is
also confirmed by the means described in clause (a) or (c)) to such address or
facsimile of the party set forth below or to such other place or places as such
party from time to time may designate in writing in compliance with the terms
hereof. Each notice shall be deemed given when so delivered personally, or sent
by e-mail, or, if sent by express delivery or courier service one (1) Business
Day after being sent, or if mailed, five (5) Business Days after the date of
deposit in the mail. A notice of change of address or facsimile number shall be
effective only when done in accordance with this Section 12.11.

 



40 

 

 

To Purchaser at: Paragon Bioservices, Inc.   7555 Harmans Road   Harmans, MD
21077   Attention: President, Gene Therapy   Email:         With copies to:
Catalent, Inc.   14 Schoolhouse Road   Somerset, NJ 08873   Attention: Senior
Vice President and General Counsel   Email:       and       Duane Morris LLP  
30 South 17th Street   Philadelphia, PA 19103   Attention: Richard A. Silfen    
Peter D. Visalli   Email: rasilfen@duanemorris.com;     pvisalli@duanemorris.com
        To Seller at: Novavax, Inc.   21 Firstfield Road   Gaithersburg, MD
20878   Attention: John A. Herrmann III, SVP General Counsel & Corporate
Secretary   Email:      Phone:     Fax:           With a copy to: Ropes & Gray
LLP   Prudential Tower   800 Boylston Street   Boston, MA 02199   Attention:
Paul M. Kinsella     Tara Fisher   Email: paul.kinsella@ropesgray.com    
tara.fisher@ropesgray.com

 

12.12       Rights of Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the parties and their respective successors
and permitted assigns, nor is anything in this Agreement intended to relieve or
discharge the Liability of any third Person to either party to this Agreement,
nor shall any provision give any third Person any right of subrogation or action
over or against either party to this Agreement. Notwithstanding anything to the
contrary in the foregoing, (i) any Affiliate, director or officer of Purchaser
is and (ii) solely with respect to breaches by Seller of Article 7, at such time
as such individual is not employed by Purchaser or its Affiliates, any
Transferred Employee shall be, a third-party beneficiary of this Agreement, in
each case, entitled to enforce the rights and remedies as set forth in Article
11; provided however, that (x) such third-party beneficiaries shall be required
to comply with the obligations set forth in Article 11 and (y) Purchaser and any
Purchaser Indemnified Person other than an enforcing third-party beneficiary
shall not be entitled to a duplicative recovery of any amount actually obtained
by such third-party beneficiary pursuant to this Section 12.12 and Article 11.

 



41 

 

 

12.13      Public Announcements. Except as may be required by applicable Legal
Requirements or stock exchange rules, neither party to this Agreement or any
Affiliate or representative of such party shall make any public announcements or
otherwise communicate with any news media in respect of this Agreement or the
Transaction without prior written consent of the other party; provided, however,
that, if any public announcement or communication is required by applicable
Legal Requirements or stock exchange rules, each party will use reasonable
efforts to consult with the other party prior to any such disclosure as to the
form and content of the proposed disclosure, the reason for such disclosure and
the time and place such disclosure will be made. Notwithstanding the foregoing,
either party may make public announcements or communications consistent with any
public announcements or communications previously made pursuant to this Section
12.13.

 

12.14       Specific Performance. Notwithstanding anything in Section 11.9 to
the contrary, the parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that the
obligations of the parties to effect, on the terms and conditions set forth
herein, the Closing and the other covenants and agreements set forth in this
Agreement, including Article 6, Article 11, Section 2.1 and Section 2.2(a) were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent actual or threatened breaches of this
Agreement and to enforce specifically (without proof of actual damages or harm,
and not subject to any requirement for the securing or posting of any bond in
connection therewith) such terms and provisions of this Agreement in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), this being in addition to any other remedy to which they are
entitled at law or in equity, including money damages.

 

12.15       Counterparts. This Agreement may be signed in any number of
counterparts, including facsimile copies thereof or electronic scan copies
thereof delivered by electronic mail, each of which shall be deemed an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[Signatures Follow On a Separate Page]

 



42 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.

 

“Purchaser”   PARAGON BIOSERVICES, INC.   By: /s/ Peter L. Buzy   Name: Peter L.
Buzy   Title: President, Gene Therapy    

 







43 

 

[Signature Page to Asset Purchase Agreement]

 

 

 



“Seller”     NOVAVAX, INC.     By: /s/ Stanley C. Erck   Name: Stanley C. Erck  
Title: CEO & President  

 







44 

 

[Signature Page to Asset Purchase Agreement]

 

 

EXHIBIT A



 

CERTAIN DEFINITIONS

 

“20FF Facility” shall have the meaning specified in the recitals.

 

“20FF Facility Landlord” shall mean ARE-20/22/1300 Firstfield Quince Orchard,
LLC.

 

“20FF Facility Lease” shall mean the Lease Agreement for space at 20 Firstfield
Road between the 20FF Facility Landlord and Seller dated as of November 18,
2011, as amended.

 

“20FF Facility LOC” shall mean the existing Letter of Credit dated as of January
30, 2012, issued by Citibank, N.A. in the amount of $543,550.65 for the benefit
of the 20FF Facility Landlord, which was delivered by Seller to the 20FF
Facility Landlord in lieu of a cash security deposit as required under the 20FF
Facility Lease.

 

“Accounting Mediator” shall have the meaning specified in Section 2.2(b)(ii).

 

“Accounting Principles” shall mean GAAP on a basis consistent with the
preparation of Seller’s historical financial statements.

 

“Affiliate” of a specified Person shall mean any Person that controls, is
controlled by, or is under common control with the specified Person.

 

“Agreement” shall mean the Asset Purchase Agreement to which this Exhibit A is
attached (including the Seller Disclosure Schedule and all other schedules and
exhibits attached to the Asset Purchase Agreement), as it may be amended from
time to time.

 

“Allocation” shall have the meaning specified in Section 9.1.

 

“Assigned Contracts” shall have the meaning specified in Section 1.1(a).

 

“Assignment Consent” shall have the meaning specified in Section 1.5(a).

 

“Assumed Liabilities” shall have the meaning specified in Section 1.3.

 

“ASTM Standard” shall have the meaning specified in Section 6.13.

 

“Alternative Transaction” shall mean the following: (i) any direct or indirect
sale, lease, exchange, transfer, license, acquisition or disposition of the
Facilities or any Purchased Assets (other than the disposition of Purchased
Inventory in the ordinary course of business consistent with past practice);
(ii) any tender offer or exchange offer that, if consummated, would result in
any Person or group of Persons having a right to or interest in the Facilities
or Purchased Assets; or (iii) a merger, reverse merger, consolidation, other
business combination or similar transaction involving Seller or any of its
Affiliates, that involves, relates to or includes the Facilities and/or the
Purchased Assets.

 



A-1

EXHIBIT A



 

“BCD Facility” shall have the meaning specified in the recitals.

 

“BCD Facility Cash Deposit” shall mean an amount equal to the cash security
deposit paid by Seller to ARE-Maryland No. 46, LLC, successor-in-interest to
BMR-9920 Belward Campus Q, LLC (formerly GP Rock One, LLC), as landlord,
pursuant to the BCD Facility Lease.

 

“BCD Facility Lease” shall mean the Lease Agreement for space at 9920 Belward
Campus Drive between ARE-Maryland No. 46, LLC, successor-in-interest to BMR-9920
Belward Campus Q, LLC (formerly GP Rock One, LLC) and Seller, dated as of May 7,
2007, as amended.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday or (ii)
a United States federal holiday.

 

“Claims Date” shall have the meaning specified in Section 11.3.

 

“Closing” shall have the meaning specified in Section 3.1.

 

“Closing Date” shall have the meaning specified in Section 3.1.

 

“Closing Date Inventory Statement” shall have the meaning specified in Section
2.2(b)(i).

 

“Closing Payment” shall have the meaning specified in Section 2.1(a).

 

“Code” shall mean the United States Internal Revenue Code of 1986.

 

“Confidential Information” shall mean all Trade Secrets and other confidential
and proprietary information of a Person, including information derived from
reports, investigations, research, work in progress, codes, marketing and sales
programs, financial projections, cost summaries, pricing formulae, contract
analyses, financial information, projections, confidential filings with any
state or federal agency, and all other confidential concepts, methods of doing
business, ideas, materials or information prepared or performed for, by or on
behalf of such Person by its employees, officers, directors, agents,
representatives, or consultants.

 

“Confidentiality Agreement” shall mean that certain Mutual Confidential
Disclosure Agreement between Purchaser and Seller, effective March 15, 2019, as
amended by the Amendment to Mutual Confidential Disclosure Agreement, dated May
24, 2019.

 

“Consent” shall mean any approval, consent, ratification, permission, waiver,
exemption or authorization (including any Governmental Approval).

 

“Contract” shall mean any binding agreement, contract, obligation, promise,
understanding, arrangement, commitment or undertaking of any nature.

 

“Copyrights” shall mean all copyrights, including in and to works of authorship
and all other rights corresponding thereto throughout the world.

 



A-2

EXHIBIT A



 

“Damages” shall mean and include any loss, damage, injury, settlement, judgment,
award, fine, penalty, Tax or fee, in each case actually incurred. Damages do not
include any of the foregoing that arise in the operation of the Purchased Assets
after the Closing simply because the Purchased Assets continue to be operated
after the Closing in the same manner that the Purchased Assets were operated
prior to the Closing.

 

“Deductible” shall have the meaning specified in Section 11.5(b).

 

“Downward Adjustment Amount” shall have the meaning specified in Section
2.2(b)(iv).

 

“Drop-Dead Date” shall have the meaning specified in Section 10.1(d).

 

“Employee Benefit Plan” shall mean each (i) employee pension benefit plan within
the meaning of Section 3(2) of ERISA, (ii) employee welfare benefit plan within
the meaning of Section 3(1) of ERISA, and (iii) bonus or other incentive,
remuneration, severance, fringe-benefit, retention, change-of-control,
profit-sharing, equity-based or deferred compensation arrangement, Code Section
125 cafeteria plan, and any other similar agreement, plan, policy, program or
arrangement (and any amendments thereto), in each case whether or not reduced to
writing or subject to ERISA, but, in all events, excluding any plan,
arrangement, program, policy or agreement that is mandatory under applicable
Legal Requirements.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest or other encumbrance.

 

“Entity” shall mean any legally recognized entity of any kind, including any
corporation (including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust or
company (including any limited liability company or joint stock company) or
other similar entity, including any Governmental Authority.

 

“Environmental Laws” shall mean all Legal Requirements of any Governmental
Authority relating to pollution or protection of the environment, including
statutes, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, radioactive
materials, toxic or hazardous substances or hazardous waste, petroleum and
petroleum products, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon, or lead or lead-based paints or materials (collectively,
“Materials of Environmental Concern”), or otherwise relating to the manufacture,
processing, distribution, use, treatment, generation, storage, containment
(whether above ground or underground), disposal, transport or handling of
Materials of Environmental Concern, or the preservation of the environment or
mitigation of adverse effects thereon.

 

“Environmental Matters” shall have the meaning specified in Section 11.1.

 

“Equipment Assets” shall have the meaning specified in Section 1.1(d).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 



A-3

EXHIBIT A



 

“Escrow Account” shall mean the account established under the Escrow Agreement
with respect to the Escrow Amount.

 

“Escrow Agent” shall mean Acquiom Clearinghouse LLC.

 

“Escrow Agreement” shall mean an escrow agreement, by and among Purchaser,
Seller and the Escrow Agent, substantially in the form of Exhibit F with such
changes as reasonably requested by the Escrow Agent.

 

“Escrow Amount” shall mean $1,500,000.

 

“Estimated Inventory Fee” shall have the meaning specified in Section 2.2(a).

 

“Excluded Assets” shall have the meaning specified in Section 1.2.

 

“Excluded Liability” shall have the meaning specified in Section 1.4.

 

“Exclusivity Period” shall mean the period commencing on the effectiveness of
this Agreement and ending on the earliest to occur of the Closing or the
termination of this Agreement in accordance with Article 10.

 

“Facilities” shall have the meaning specified in the recitals.

 

“Facility Leases” shall mean (i) the 20FF Facility Lease and (ii) the BCD
Facility Lease.

 

“Facility Records” shall have the meaning specified in Section 1.1(g).

 

“FDA” shall have the meaning specified in Section 4.13(a).

 

“Final Calculation Statement” shall have the meaning specified in Section
2.2(b)(ii).

 

“Fraud” shall mean any fraud committed with an actual intent to deceive, with
malice or similar intent, but excluding any fraud committed without such intent
(for instance, with only negligence or recklessness).

 

“Fundamental Representations” shall have the meaning specified in Section
11.5(a).

 

“GAAP” shall mean accounting principles generally accepted in the United States
of America.

 

“General Assignment and Bill of Sale” shall have the meaning specified in
Section 3.2(a).

 

“GMP” shall have the meaning specified in Section 4.12(b).

 



A-4

EXHIBIT A



 

“Governmental Approval” shall mean any permit, license, certificate, concession,
approval, consent, ratification, permission, clearance, confirmation, exemption,
waiver, franchise, certification, designation, rating, registration, variance,
qualification, accreditation or authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to any Legal Requirement.

 

“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); (d)
multinational organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, arbitral, regulatory, police, military or taxing authority or
power.

 

“Health Authority” shall mean the Governmental Authorities that administer
Health Laws, including the FDA, the United States Drug Enforcement
Administration, the European Medicines Agency and other equivalent agencies.

 

“Health Law” shall mean any applicable Legal Requirement of any Governmental
Authority (including multi-country organizations) the purpose of which is to
ensure the quality, identity, strength, purity, potency, safety, efficacy and
use of medicinal or pharmaceutical products, devices or methods of treatment by
regulating the research, development, manufacturing, advertising, distribution
or sale of such products, devices or methods, including applicable Legal
Requirement relating to good laboratory practices, good clinical practices,
investigational use, product marketing authorization, manufacturing facilities
compliance and approval, good manufacturing practices, labeling, advertising,
promotional practices, safety surveillance, record keeping and filing of
required reports, including the U.S. Food, Drug and Cosmetic Act of 1938, the
Public Health Service Act, the associated rules and regulations promulgated and
guidance issued thereunder and all of their foreign equivalents.

 

“ICH” shall have the meaning specified in Section 4.12(b).

 

“Indemnification Cap” shall have the meaning specified in Section 11.5(a).

 

“Indemnification Threshold” shall have the meaning specified in Section 11.5(a).

 

“Indemnitee” shall have the meaning specified in Section 11.4.

 

“Indemnitor” shall have the meaning specified in Section 11.4.

 

“Initial Release Amount” shall have the meaning specified in Section 11.9(b).

 

“Intellectual Property Rights” shall mean any or all rights in and to
intellectual property and intangible industrial property rights, including (i)
Patents, Trade Secrets, Copyrights, Trademarks, and internet domain names, (ii)
any rights similar, corresponding or equivalent to any of the foregoing anywhere
in the world, (iii) all copies and tangible embodiments of the foregoing, if
applicable (in whatever form or medium) and (iv) all registrations for, and
applications to register, any of the foregoing.

 



A-5

EXHIBIT A



 

“Interim Services Agreement” shall have the meaning specified in Section 3.2(g).

 

“Inventory Fee” shall mean, as of the Closing Date, seventy-five percent (75%)
of the actual cost paid by Seller for the Purchased Inventory as determined in
accordance with the Accounting Principles.

 

“Inventory Fee Adjustment” shall have the meaning specified in Section 2.2(a).

 

“IP Contracts” shall have the meaning specified in Section 4.6(f).

 

“IRS” shall mean the United States Internal Revenue Service.

 

“IT Plan” shall have the meaning specified in Section 6.6.

 

“Key Prospective Employees” shall have the meaning specified in Section 7.1(c).

 

“Lease Assignment and Assumption Agreement” shall have the meaning specified in
Section 3.2(d).

 

“Legal Requirement” shall mean any law, statute, legislation, constitution,
principle of common law, resolution, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, permit, ruling, directive,
pronouncement, requirement (licensing or otherwise), specification,
determination, decision, opinion, Order or interpretation that is, has been or
may in the future be issued, enacted, adopted, passed, approved, promulgated,
made, implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

 

“Liability” shall mean, with respect to any Person, any liability or obligation
of such Person, whether known or unknown, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, secured or unsecured, joint or several,
due or become due, vested or unvested, determined, determinable or otherwise.

 

“Material Adverse Effect” shall mean any event, change or effect that, when
taken individually or together with all other adverse events, changes and
effects (a) is materially adverse to the value of the Purchased Assets, taken as
a whole, (b) is materially adverse to the operation, maintenance, use or value
of either Facility, or (c) would impair or delay consummation of the
Transaction; provided, however, that any events, changes or effects arising out
of, resulting from or relating to the following shall not be taken into account
when determining whether a Material Adverse Effect has occurred: (1) general
changes or conditions in general economic, political or market conditions or in
the industries in which Seller operates, except to the extent such changes or
conditions in the industries in which Seller operates have a materially
disproportionate effect on the value of the Purchased Assets, taken as a whole,
compared with other companies operating in such industries; (2) the loss or
departure of directors, officers, employees or other service providers of
Seller, or the termination, reduction (or potential reduction) or any other
adverse development (or potential adverse development) in Seller’s relationships
with any of its suppliers, distributors or other business partners, to the
extent attributable to the announcement or pendency of this Agreement or the
Transaction or the performance by the parties of the obligations hereunder,
subject to Seller’s compliance with the covenants contained in this Agreement,
including but not limited to Article 7; (3) failure to meet internal projections
or forecasts for any period (provided, however, that the exception in this
clause shall not prevent or otherwise affect a determination that any change,
effect or development underlying such failure has resulted in or contributed to
a Material Adverse Effect); (4) acts of war or terrorism (or the escalation of
the foregoing) or natural disasters or other force majeure events; (5) changes
or proposed changes in Legal Requirements or accounting regulations or
principles or the interpretation thereof; (6) the acts or omissions of, or
circumstances affecting, Purchaser or its Affiliates (other than in respect of
the transactions contemplated by this Agreement); (7) compliance by Seller or
any of its Affiliates with a written request by Purchaser that Seller or any of
its Affiliates take an action (or refrain from taking an action) to the extent
such action or inaction is in compliance with such written request; and (8) any
action taken by Seller or any of its Affiliates as required by this Agreement or
with Purchaser’s written consent.

 



A-6

EXHIBIT A



 

“Material Contracts” shall have the meaning specified in Section 4.9(a).

 

“Material Employee” shall mean any Prospective Employee with a current annual
base salary of at least $200,000 or with a title of “director” or above.

 

“Materials of Environmental Concern” is defined under “Environmental Laws” in
this Exhibit A.

 

“Non-Assignable Asset” shall have the meaning specified in Section 1.5(a).

 

“Non-Commercial GMP Manufacturing Services Agreement” shall have the meaning
specified in Section 3.2(f).

 

“Non-Solicit Period” shall have the meaning specified in Section 6.11.

 

“Objections” shall have the meaning specified in Section 2.2(b)(i).

 

“Order” shall mean any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) obligation under
Contract with any Governmental Authority that is or has been entered into in
connection with any Proceeding.

 

“Outstanding Claims” shall have the meaning specified in Section 11.9(b).

 

“Patents” shall mean all United States and foreign patents and utility models
and applications therefor and all reissues, divisions, re-examinations,
revisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and equivalent or similar rights anywhere in the
world in inventions and discoveries.

 



A-7

EXHIBIT A



 

“Per Claim Threshold” shall have the meaning specified in Section 11.5(a).

 

“Permitted Encumbrance” shall mean (1) statutory Encumbrances for Taxes, special
assessments or other governmental or quasi-governmental charges (a) that are not
yet due and payable or may hereafter be paid without penalty or the amount or
(b) the validity of which is being contested in good faith by appropriate
proceedings, in each case of (a) and (b), for which sufficient reserves have
been established in the financial statements and books and records of Seller in
accordance with the Accounting Principles (to the extent the Accounting
Principles require the establishment of such reserves); (2) mechanics’,
materialmen’s, architects’, warehousemen’s, landlords’ and other like statutory
Encumbrances arising or incurred in the ordinary course of business consistent
with past practice, either securing payments not yet due or that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves have been established in the financial statements and books and records
of Seller in accordance with the Accounting Principles and which are not,
individually or in the aggregate, material to the business operations or the
Purchased Assets; (3) such Encumbrances as do not, individually or in the
aggregate, materially affect the use or value of the properties or assets
subject thereto or affected thereby or otherwise materially impair business
operations at such properties or with respect to such assets; (4) zoning,
building codes and other land use laws regulating the use or occupancy of real
property or the activities conducted thereon which are imposed by any
Governmental Authority having jurisdiction over real property; (5) non-exclusive
licenses of Intellectual Property Rights to third parties entered into in the
ordinary course of business consistent with past practice; and (6) Encumbrances
resulting from the action or inaction of Purchaser or any of its Affiliates.

 

“Person” shall mean any individual or Entity, including any Governmental
Authority.

 

“Phase I Environmental Assessment” shall have the meaning specified in Section
6.13.

 

“Pre-Closing Tax Period” shall mean any Tax period ending on or before the close
of business on the Closing Date or, in the case of any Straddle Period, the
portion of such period ending on the Closing Date.

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority.

 

“Prospective Employee” shall have the meaning specified in Section 4.4(a).

 

“Purchased Inventory” shall have the meaning specified in Section 2.2(a)(i).

 

“Purchase Price” shall have the meaning specified in Section 2.1.

 

“Purchased Assets” shall have the meaning specified in Section 1.1.

 



A-8

EXHIBIT A



 

“Purchaser” shall have the meaning specified in the Preamble.

 

“Purchaser 401(k) Plan” shall have the meaning specified in Section 7.1(f).

 

“Purchaser Assignment and Assumption Agreements” shall have the meaning
specified in Section 3.2(c).

 

“Purchaser Benefit Plans” shall have the meaning specified in Section 7.1(e).

 

“Purchaser Damages” shall have the meaning specified in Section 11.1.

 

“Purchaser Indemnified Persons” shall have the meaning specified in Section 11.1

 

“Regulatory Authority” shall have the meaning specified in Section 4.13(a).

 

“Regulatory License” shall have the meaning specified in Section 4.13(a).

 

“Representatives” of a Person shall mean the officers, directors, employees and
agents of such Person or any of its Affiliates.

 

“Resolved Amount” shall have the meaning specified in Section 11.9(c).

 

“Retained Equipment” shall have the meaning specified in Section 1.2(j).

 

“Schedule Supplement” shall have the meaning specified in Section 6.17.

 

“Seller” shall have the meaning specified in the Preamble.

 

“Seller 401(k) Plan” shall mean the Paragon Bioservices, Inc. 401(k) Profit
Sharing Plan.

 

“Seller Benefit Plans” shall have the meaning specified in Section 4.5(a).

 

“Seller Damages” shall have the meaning specified in Section 11.2.

 

“Seller Disclosure Schedule” shall have the meaning specified in Article 4.

 

“Seller’s knowledge” and similar phrases shall mean the actual knowledge of
Stanley C. Erck, President and Chief Executive Officer; Timothy J. Hahn, Ph.D.,
Senior Vice President, Global Manufacturing Operations; John A. Herrmann III,
J.D., Senior Vice President, General Counsel & Corporate Secretary; Jill Hoyt,
Senior Vice President, Human Resources; Jody M. Lichaa, Senior Vice President,
Quality Assurance and John J. Trizzino, Senior Vice President, Chief Business
Officer and Chief Financial Officer.

 

“Service Agreements” shall mean the Non-Commercial GMP Manufacturing Services
Agreement and the Interim Services Agreement.

 

“Straddle Period” shall have the meaning specified in Section 9.2(b).

 



A-9

EXHIBIT A



 

“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person has a fifty percent (50%) or greater interest.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) or “Taxation” shall
mean (a) all forms of taxation, assessments, charges, duties, fees, levies or
other governmental charges, including all national, state or local taxation
(including income, margin, value added, real and personal property, social
security, gross receipts, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, occupation, premium or
windfall profit taxes, medical device excise tax, customs and other import or
export duties, estimated and other taxes, goods and services, harmonized sales,
social contribution, employment insurance premium, unclaimed property, escheat,
unemployment compensation, disability, transfer, service, license, or
alternative minimum, environmental, stamp, and all other taxes of any kind
imposed by any Governmental Authority, in each case in the nature of a tax,
assessment, charge, duty, fee, levy or other governmental charge, whether
disputed or not, and any charges, fines, interest or penalties imposed by any
Governmental Authority or any additional amounts attributable or imposed with
respect to such amounts, and (b) any Liability for payment of amounts described
in clause (a) as a result of transferee or successor liability, or as a result
of any express or implied obligation to indemnify any other Person, by Contract
or otherwise or of having been a member of an affiliated, consolidated,
combined, unitary or similar group).

 

“Tax Authority” shall mean a Governmental Authority responsible for the
imposition, assessment or collection of any Tax (domestic or foreign).

 

“Tax Return” shall mean any report, return, statement, declaration, notice,
certificate or other document filed or required to be filed with any Tax
Authority in connection with the determination, assessment, collection or
payment of any Tax.

 

“Trade Secrets” shall mean all trade secrets under applicable Legal Requirements
and other rights in know-how or confidential and proprietary information,
processing, manufacturing or marketing information, including new developments,
inventions, processes, ideas or other proprietary information that provide
Seller with advantages over competitors who do not know or use it, and
documentation thereof (including related papers, invention disclosures,
blueprints, drawings, research data and results, flowcharts, diagrams, chemical
compositions, formulae, diaries, notebooks, specifications, designs, methods of
manufacture, processing techniques, data processing techniques, compilations of
information, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals) and all claims and rights related
thereto.

 

“Trademarks” shall mean any and all trademarks, service marks, trade dress,
logos, slogans, trade names, together with all adaptations, derivations and
combinations thereof, and all goodwill associated with any of the foregoing
throughout the world.

 

“Transaction” shall mean, collectively, the transactions contemplated by this
Agreement.

 

“Transaction Agreements” shall mean this Agreement, the Transition Services
Agreement, the Non-Commercial GMP Manufacturing Services Agreement, the Interim
Services Agreement, the Purchaser Assignment and Assumption Agreements, the
Lease Assignment and Assumption Agreements, and the General Assignment and Bill
of Sale.

 

“Transfer Taxes” shall mean all federal, state, local or foreign sales, use,
transfer, real property transfer, mortgage recording, stamp duty, medical device
excise, value-added or similar Taxes that may be imposed in connection with the
transfer of Purchased Assets.

 

“Transferred Employees” shall have the meaning specified in Section 7.1.

 

“Transferred Intellectual Property” shall have the meaning specified in Section
1.1(i).

 

“Transition Services Agreement” shall have the meaning specified in Section
3.2(e).

 

“Upward Adjustment Amount” shall have the meaning specified in Section
2.2(b)(iv).

 

“Worker Notification Laws” shall have the meaning specified in Section 1.4(f).

 



A-10

EXHIBIT B



 



 



 



Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

TRANSITION SERVICES AGREEMENT

 

 

 

 

BY AND AMONG

 

 

 

PARAGON BIOSERVICES, INC. (“SERVICE RECIPIENT”); AND

 

 

 

NOVAVAX, INC. (“SERVICE PROVIDER”)

 

 

 

 

Dated as of [__], 2019

 

 

B-1 

 

EXHIBIT B



 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is dated as of [__], 2019,
by and between:

 

(A)       Paragon Bioservices, Inc., a company incorporated in Delaware
(“Service Recipient”); and

 

(B)       Novavax, Inc., a company incorporated in Delaware (“Service
Provider”).

 

Service Recipient and Service Provider may each be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Parties contemplate that during the Term (as defined herein),
Service Provider will provide certain transitional services to Service Recipient
in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.              DEFINITIONS.

 

For the purpose of this Agreement, the following capitalized terms shall have
the following meanings. Capitalized terms which are used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.

 

“Additional Services” shall have the meaning set forth in Section 2.6.

 

“Agreement” shall have the meaning set forth in the Preamble and shall include
the Transition Services Schedule included by mutual agreement of the Parties
therein (whether in the initial form attached hereto as of the Effective Date or
subsequently amended by written agreement of the Parties pursuant to the terms
of this Agreement).

 

“Confidential Information” shall have the meaning set forth in Section 9.1.

 

“Effective Date” shall mean the Closing Date, as such term is defined in the
Asset Purchase Agreement.

 

“Excluded Services” shall mean those applications, services, functions and
reports that are not specifically set forth in Exhibit A.

 

“Expenses” shall have the meaning set forth in Section 4.2.

 

“Force Majeure Condition” shall have the meaning set forth in Section 11.

 



 B-2

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

“Initial Term” shall have the meaning set forth in Section 3.1.

 

“Losses” shall have the meaning set forth in Section 10.1.

 

“Party” and “Parties” shall have the meaning set forth in the Preamble.

 

“Personnel” shall have the meaning set forth in Section 12.1.

 

“Provider Third Party Contracts” shall have the meaning set forth in Section
3.2.1.

 

“Purchase Agreement” shall mean that certain Asset Purchase Agreement, dated as
of June 26, 2019, by and between Service Recipient and Service Provider.

 

“Renewal Term” shall have the meaning set forth in Section 3.1.

 

“Representative(s)” shall mean (a) with respect to Service Provider, Service
Provider and its respective officers, directors, employees, consultants,
contractors and agents, in each case to the extent designated by Service
Provider to provide Services under this Agreement, and (b) with respect to
Service Recipient, Service Recipient, its Affiliates and each of their
respective officers, directors, employees, consultants, contractors and agents,
in each case to the extent authorized to receive Services or to perform any
obligations on behalf of Service Recipient pursuant to this Agreement.

 

“Senior Officers” shall have the meaning set forth in Section 4.4.2.

 

“Service(s)” shall mean all services to be provided by Service Provider to
Service Recipient as described on the Transition Service Schedule.

 

“Service Fee(s)” shall have the meaning set forth in Section 4.1.

 

“Service Provider” shall have the meaning set forth in the Preamble.

 

“Service Recipient” shall have the meaning set forth in the Preamble.

 

“SPBRM” shall have the meaning set forth in Section 5.1.2.

 

“SRBRM” shall have the meaning set forth in Section 5.2.3.

 

“Term” shall have the meaning set forth in Section 3.1.

 

“Termination Charges” shall mean [***] as a result of any early termination or
reduction of a Service by Service Recipient.

 

“Third Party” shall mean any Person other than Service Provider, Service
Recipient or their respective Affiliates.

 

“Third Party Contractor” shall mean any Third Party engaged by Service Provider
to provide a Service.

 

“Transition Service Schedule” shall have the meaning set forth in Section 2.2.

 

“Withholding Agent” shall have the meaning set forth in Section 4.5.

 



 B-3

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

2.              SERVICES

 

2.1.            General. Subject to the terms and conditions of this Agreement,
Service Recipient will purchase the Services from Service Provider and Service
Provider will provide the Services to Service Recipient during the Term. Service
Recipient acknowledges and agrees that Service Provider may provide Services
itself or through its Affiliates, Third Party Contractors or Service Provider
Representatives; provided, however, that Service Provider shall remain
responsible for Services provided by its Affiliates, Third Party Contractors or
Service Provider Representatives or any breach of this Agreement resulting from
any act or failure to act by such Affiliates, Third Party Contractors or Service
Provider Representatives. Service Provider shall obtain the prior written
consent of Service Recipient, which consent shall not be unreasonably, withheld,
conditioned or delayed, and shall be provided as soon as reasonably practicable,
before engaging any Third Party Contractor to provide Services, provided,
however, that Service Provider shall not be required to obtain the prior written
consent of Service Recipient if the use of such Third Party Contractor is
consistent with past practices. Each Party shall cooperate in good faith and use
commercially reasonable efforts to transition the provision of Services from
Service Provider to Service Recipient as soon as reasonably practicable, but in
no event later than the end of the Term. It is the Parties’ shared objective to
transition responsibility for the performance of Services from Service Provider
to Service Recipient in a manner that minimizes, to the extent reasonably
possible, disruption to (i) the continuing operations of Service Provider and
Service Recipient and their respective relevant Affiliates, and (ii) the
operation, use and maintenance of the Purchased Assets and the Facilities.
Unless otherwise agreed in writing by the Parties, Service Provider shall have
no obligation to perform any Services following the Term of this Agreement.

 

2.2.            Schedules and Precedence. This Agreement shall govern the
provision of Services described in the Transition Service Schedule attached as
Exhibit A hereto and made a part of this Agreement, as the same may be
subsequently amended by mutual written agreement of the Parties pursuant to
Section 2.6 (the “Transition Service Schedule”). Except with respect to any
limitations on the Services set forth in this Agreement and subject to the
provisions of Sections 2.4, 2.5, 2.6, 2.7, 2.8, 2.9 and 5.2, if there is any
inconsistency between the terms of the Transition Service Schedule and the terms
of this Agreement, the terms of the Transition Service Schedule shall govern.

 

2.3.            Information. Unless otherwise mutually agreed by the Parties,
the Transition Service Schedule and any amendments thereto shall set forth, at a
minimum, the following information for each listed Service:

 

(a)               a description of the vendor of the Service to be provided;

 

(b)               the time period during which the Service will be provided;

 

(c)               the methodology to be used by Service Provider to determine
the Service Fee; and

 

(d)               any other terms uniquely applicable to such Service.

 



 B-4

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

2.4.            Nature of Services. Service Provider shall, and shall cause its
Affiliates, Service Provider Representatives and Third Party Contractors to,
perform the Services in good faith and in the manner, quality and at the level
of service substantially consistent with the manner, quality and level of
service that such Services were performed internally by Service Provider or by
any of its Affiliates, Service Provider Representatives or Third Party
Contractors, as applicable, with respect to the Purchased Assets and the
Facilities immediately prior to the Effective Date, subject to any limitations
or restrictions posed by or resulting from (a) changes in the nature, scope and
performance levels of such Service necessitated by the sale of the Purchased
Assets from Service Provider to Service Recipient or the transactions
contemplated by the Purchase Agreement, (b) any modification in process for
providing Services necessitated by the extraction of the Purchased Assets from
Service Provider’s continuing operations, (c) any change in scope (as agreed in
writing by the Parties from time-to-time during the Term of this Agreement), (d)
any restrictions imposed on Service Provider by any applicable Legal
Requirement, and (e) any contractual obligations owed by Service Provider to any
Third Party. For the avoidance of doubt, in providing the Services, Service
Provider may use any information systems, hardware, software, processes and
procedures it deems necessary or desirable in its reasonable discretion.

 

2.4.1.              To the extent Service Provider or any of its Affiliates,
Service Provider Representatives or Third Party Contractors commits an error
with respect to, incorrectly performs or fails to provide a Service in
accordance with the terms of this Agreement, at Service Recipient’s request,
without prejudice to any other rights or remedies, Service Provider shall, or
shall cause its Affiliates, Service Provider Representatives or Third Party
Contractors to, correct such error, re-perform such Service or perform such
Service, as applicable. Notwithstanding the foregoing, if in Service Recipient’s
reasonable judgment, such error, incorrect performance or non-performance cannot
be corrected during the Service period provided in the Transition Service
Schedule in respect of the such Service using commercially reasonable efforts,
then Service Recipient may seek specific performance pursuant to Section 12.9
and such specific performance shall be Service Recipient’s sole and exclusive
remedy for any such error, incorrect performance or failure to provide such
Service.

 

2.4.2.              EXCEPT FOR THE EXPRESS WARRANTIES SET OUT IN SECTION 2.4,
ALL SERVICES PERFORMED BY SERVICE PROVIDER HEREUNDER ARE PERFORMED, PROVIDED,
AND MADE AVAILABLE ON AN “AS IS” AND “WITH ALL FAULTS” BASIS. SERVICE PROVIDER
DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY AND ALL OTHER EXPRESS OR IMPLIED
WARRANTIES, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT, NONINFRINGEMENT AND ANY
WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE.

 

2.5.            Service Limitations.

 

2.5.1.              Notwithstanding any provision of this Agreement or the
Purchase Agreement to the contrary:

 

(a)           Except as provided in the Transition Service Schedule, Service
Provider shall have no obligation to provide Service Recipient with access to or
use of any Service Provider information technology systems, information
technology, platforms, networks, applications, software, databases or computer
hardware;

 

(b)          Service Provider shall have no obligation to provide Service
Recipient with any Excluded Services and Service Provider shall not be obligated
to provide and shall not be deemed to be providing any advisory services
(including legal, financial, accounting, insurance, regulatory or tax advice) to
Service Recipient or any of its Representatives as part of or in connection with
the Services or otherwise;

 

(c)           Service Provider shall have no obligation (pursuant to this
Agreement, as part of or in connection with the Services, or otherwise) to
prepare or deliver any notification or report to any Governmental Authority or
other Person on behalf of Service Recipient or any of its Representatives in
connection with the Services provided under this Agreement;

 



 B-5

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

(d)          Subject to compliance with Section 2.7, Service Provider will only
provide Services to the extent consistent with Service Provider’s applicable
operating conditions, permits, licenses and business practices as in effect
immediately preceding the Effective Date provided, however, that any changes or
modifications to the foregoing as a result of any change in applicable Legal
Requirements shall be considered a modification pursuant to Section 2.7;

 

(e)           in no event shall Service Provider or its Affiliates have any
obligation to favor Service Recipient or any of its Affiliates’ over Service
Provider’s own business operations or those of its Affiliates; and

 

(f)            Service Recipient acknowledges that the timely completion of a
Service by Service Provider may depend upon the provision of information,
products or services by Service Recipient and upon timely decision-making by
Service Recipient; in that connection, Service Provider shall not be responsible
for the failure to provide such Service in a timely manner to the extent that
Service Recipient’s failure to provide such information, products, services or
decisions to the Service Provider in a timely manner results in a failure by
Service Provider or any of its Affiliates or Third Party Contractors to provide
such Service in a timely manner.

 

2.5.2.              Notwithstanding any provision of this Agreement or the
Purchase Agreement to the contrary, Service Provider shall not be required to:

 

(a)           perform any Service in any manner that violates or contravenes any
restrictions imposed on Service Provider by any applicable Legal Requirement;

 

(b)          perform any Service in any manner that breaches or contravenes any
contractual obligations owed by Service Provider to any Third Party;

 

(c)           hire any additional employees;

 

(d)          maintain the employment of any one or more specific employees;

 

(e)           purchase, lease or license any additional equipment, software
(including additional seats or instances under existing software license
agreements) or other resources; or

 

(f)            bear or pay any costs related to the transfer or conversion of
the Service Recipient’s data to the Service Recipient, any Service Recipient
Representative or any alternate supplier of Services.

 

2.5.3.              Service Provider shall have the right to shut down
temporarily for maintenance or similar purposes the operation of any facilities
or systems providing any Service whenever in Service Provider’s reasonable
judgment such action is necessary or advisable for general maintenance or
emergency purposes; provided, however, that Service Provider will use
commercially reasonable efforts to schedule non-emergency maintenance impacting
the Services so as not to materially disrupt the operations of Service Recipient
and the operation, use and maintenance of the Purchased Assets and the
Facilities. Service Provider will give Service Recipient advance written notice
of any planned shutdown at least [***] in advance of such planned shutdown, and
will give Service Recipient advance written notice of any emergency shutdown as
promptly as reasonably practicable in light of the existing circumstances. With
respect to the Services dependent on the operation of such facilities or
systems, Service Provider shall be relieved of its obligations hereunder to
provide such Services during the period that such facilities or systems are shut
down. Service Recipient acknowledges that certain Services may be subject to
network or other delays outside of Service Provider’s direct control and that
the Services may be affected by such network or other delays in the same manner.

 

2.5.4.              Service Provider will be excused from performing any Service
under this Agreement to the extent that, and for so long as, it is prevented
from performing such Service as a result of Service Recipient’s or any of its
Representative’s failure to comply with Service Recipient’s obligations under
this Agreement (including Service Recipient’s obligations set forth in Section
5).

 



 B-6

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

2.6.            Additional Services. During the Term, the Parties may identify
additional services, or modifications to increase current Services, that are not
described in the Transition Service Schedule (collectively, the “Additional
Services”). Service Provider shall cooperate in good faith to any reasonable
request by Service Recipient for Additional Services, provided, however, that
Service Provider shall be under no obligation to agree to perform the Additional
Services. Upon mutual agreement by the Parties with respect to the price, terms
and conditions for the provision of a given Additional Service, the Parties
shall execute a written amendment to the then-current Transition Service
Schedule to reflect such Additional Service and associated price, terms and
conditions. Neither Party shall have any obligation to execute any amendment to
the initial or any subsequent version of Transition Service Schedule or to
perform any Additional Services unless the Parties have agreed in writing to an
amendment to the then-current Transition Service Schedule to reflect such
Additional Service and associated price, terms and conditions.

 

2.7.            Modifications. Service Provider may modify the nature of or
manner of performing a Service to the extent the same modification is made with
respect to Service Provider’s provision of such Service to itself or its
Affiliates so long as (a) such modifications would not result in Service
Recipient generally being treated any less favorably than Service Provider or
its Affiliates receiving such Service, (b) such modifications would not
adversely affect Service Recipient’s ability to receive the Services in
accordance with the terms and conditions of this Agreement, and (c) Service
Provider notifies Service Recipient in writing of such modification as promptly
as practicable and no later than [***] prior to the date it intends to modify
the Service. Upon receipt of such written notice, Service Recipient’s
responsibility under this Agreement shall be deemed amended as reasonably
necessary to conform to any modifications or changes made pursuant to this
Section 2.7 and Service Recipient shall use commercially reasonable efforts to
comply with such amendments. Any change in the scope or duration of any Service
described in or other amendment to the Transition Service Schedule must be in
writing and signed by the Parties.

 

2.8.            Use of Services. Service Provider shall not be required to
provide the Services to any Person other than Service Recipient and its
Affiliates, and shall not be required to provide Services in connection with
anything other than the Service Recipient’s or any of its Affiliates’ operation,
use and maintenance of the Purchased Assets and the Facilities after the
Effective Date. Service Recipient shall not, and shall not permit its or any of
its Affiliates’ employees, agents or representatives to, resell any Services to
any Third Party or permit the use of any Services by any Third Party. Service
Recipient shall remain responsible for any breach of this Agreement by any
Affiliate of Service Recipient to whom Service Provider provides Services under
this Agreement.

 

2.9.            Third Party Consents. Service Provider promptly will provide
written notice to Service Recipient to the extent any contractual obligation to
a Third Party will materially impact the provision of Services hereunder. If (a)
Service Provider’s provision of any Service requires any license or services
provided by a Third Party, (b) such Service is included in the then-current
Transition Service Schedule, and (c) Service Provider’s contract with the
applicable Third Party for such Service does not permit such Third Party license
or service to be provided by or passed through Service Provider (as a
non-Affiliate service provider) to Service Recipient, then Service Provider will
use commercially reasonable efforts to secure promptly the consent of such Third
Party to provide Service Recipient with access to such Third Party license or
service in accordance with the terms and conditions of this Agreement, provided,
however, that in no event shall Service Provider have any obligation to make any
payment or expend any funds, assume any liability, or offer or grant any
accommodation or concession (financial or otherwise) to secure such consent,
unless Service Recipient promptly reimburses Service Provider in full for such
fee, payment or out-of-pocket expense. If Service Provider is unable to secure
the consent of the applicable Third Party vendor using its commercially
reasonable efforts within [***] after the Effective Date, then, notwithstanding
any provision of this Agreement or the Purchase Agreement to the contrary, at
Service Recipient’s request, Service Provider shall use its commercially
reasonable efforts to procure a replacement license or service from another
Third Party Contractor as soon as reasonably possible at Service Recipient’s
expense, subject to Service Recipient’s prior written consent, which such
consent shall not be unreasonably withheld, conditioned or delayed.

 



 B-7

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

3.              TERM AND TERMINATION.

 

3.1.            Term. Except as may otherwise be provided in the Transition
Service Schedule in respect of a specific Service or unless otherwise agreed in
writing by the Parties, the rights and obligations pursuant to this Agreement
shall commence on the Effective Date and terminate on the earlier of (a) June
29, 2020 or (b) completion of all Services to be provided by Service Provider
under this Agreement (the “Initial Term”), unless earlier terminated under this
Section 3. The Service Provider shall not be obligated to perform any of the
Services after the Initial Term; provided, however, that the Parties may
negotiate in good faith to extend this Agreement past the Initial Term, either
in whole or with respect to one or more of the Services, by mutual written
agreement of the Parties, consent to which extension shall be in each Party’s
absolute discretion. The Services so performed by Service Provider or any of its
Affiliates or Third Party Contractors after the Initial Term shall continue to
constitute Services under this Agreement and be subject in all respects to the
provisions of this Agreement for the duration of the agreed-upon extension
period (the “Renewal Term”, together with the Initial Term, the “Term”); and
provided, further, that any Service which is subject to the Renewal Term shall
be provided by or on behalf of Service Provider to the Service Recipient during
the Renewal Term at a price to be mutually agreed upon in writing by the
Parties. Neither Party shall have any obligation to execute any extension to
this Agreement.

 

3.2.            Termination.

 

3.2.1.              This Agreement may be terminated, either with respect to all
or any portion of any one or more of the Services provided to Service Recipient
hereunder, by mutual written consent of the Parties, unless the Transition
Service Schedule specifically provides otherwise. Service Recipient acknowledges
and agrees that (a) Services provided by Third Parties may be subject to
term-limited licenses and contracts between Service Provider and applicable
Third Parties (collectively, “Provider Third Party Contracts”), (b) the renewal
periods under the Provider Third Party Contracts may be for fixed periods, (c)
Service Provider may not have the right to renew certain Provider Third Party
Contracts and (d) the Provider Third Party Contracts may provide for Termination
Charges in the event of an early termination of such Provider Third Party
Contract. As a result, Service Recipient agrees that (i) if Service Provider is
required to extend any Provider Third Party Contract in order to continue to
provide any Service during the Term, then Service Provider shall notify Service
Recipient in writing of such requirement at least [***] in advance of the date
on which Service Provider is required to deliver notice of renewal (or
non-renewal) under the applicable Provider Third Party Contract and, if Service
Recipient informs Service Provider within [***] of its receipt of such notice
that it wishes to continue to receive such Service, then Service Recipient shall
be required to pay Service Provider the amount of any renewal fees or purchase
commitments applicable to the relevant Service for the full renewal period
specified in the applicable Provider Third Party Contract, regardless of whether
the Term or Service Provider’s provision of the relevant Service ends prior to
the end of the relevant renewal period, (ii) Service Provider will not be
required to provide any Service to the extent it is unable to renew any
applicable Provider Third Party Contract or Service Recipient either informs
Service Provider that it does not wish to continue to receive such Service or
does not respond to Service Provider’s notice in the applicable ten-Business Day
period and (iii) if Service Provider is required to terminate any Provider Third
Party Contract earlier than the natural expiration or termination of such
agreement solely as a result of an early termination of a Service under this
Agreement pursuant to this Section 3.2.1, then Service Provider shall provide
Service Recipient with a written estimate, based on the parties’ reasonable
inquiry, of any and all Termination Charges that would become due and payable by
Service Recipient in connection with such termination at least [***] in advance
of the date on which Service Provider intends to deliver notice of termination
under the applicable Provider Third Party Contract, and (x) if Service Recipient
informs Service Provider within [***] of its receipt of such notice that it
wishes to proceed with the termination of the applicable Service, then Service
Recipient shall be required to pay any Termination Charges resulting from such
early termination; provided, however, that Service Provider shall reasonably
cooperate with Service Recipient to negotiate the waiver by the applicable Third
Party Contractor of any requirement to pay all such Termination Charges under
the applicable Provider Third Party Contract, and (y) if Service Recipient
informs Service Provider within such [***] period that it does not wish to
proceed with the termination of the applicable Service, then Service Provider
will not terminate the applicable Provider Third Party Contract and Service
Provider and Service Recipient’s respective obligations with respect to such
Service shall continue in accordance with this Agreement.

 



 B-8

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

3.2.2.              Subject to the provisions of Section 11 below, either Party
may terminate this Agreement in its entirety or with respect to affected
Services if the other Party commits a material breach of this Agreement (other
than in the case of a payment breach) and fails to cure such breach within [***]
after receiving written notice of such breach from the non-breaching party.
Subject to the provisions of Section 11 below, in the case of a payment breach,
Service Provider may terminate this Agreement in its entirety or with respect to
affected Services if Service Recipient breaches a payment obligation under this
Agreement and fails to make such payment within [***] after receiving written
notice of such breach from Service Provider. The Parties hereby acknowledge and
agree that any breach by any of their respective Representatives of any term or
condition of this Agreement shall be deemed to be a breach by such Party of such
term or condition.

 

3.2.3.              Any provision which by its nature should survive, including
but not limited to, the provisions of this Section 3.2.2 (Termination), Section
4 (Payment Terms and Tax Matters), Section 9 (Confidentiality), Section 10
(Indemnification), Section 10.5 (Limitation of Liability; Disclaimer of
Consequential Damages), Section 11 (Force Majeure), and Section 12
(Miscellaneous), shall survive the termination of this Agreement.

 

3.2.4.              Either Party may terminate this Agreement immediately in the
event the other Party (a) becomes insolvent, (b) is generally unable to pay, or
fails to pay, its debts as they become due, (c) files, or has filed against it,
a petition for voluntary or involuntary bankruptcy or pursuant to any other
insolvency law, (d) makes or seeks to make a general assignment for the benefit
of its creditors, or (e) applies for, or consents to, the appointment of a
trustee, receiver or custodian for a substantial part of its property or
business.

 

4.              PAYMENT TERMS AND TAX MATTERS.

 

4.1.            Charges for Services. Service Recipient shall pay Service
Provider the fees calculated consistent with the methodology set forth on the
Transition Service Schedule for each Service listed therein as adjusted, from
time to time, in accordance with Section 4.3 hereof (each, a “Service Fee” and
collectively the “Service Fees”).

 

4.2.            Expenses. Without limiting Service Provider’s payment
obligations with respect to service charges under Section 4.1 or Provider Third
Party Contracts pursuant to Section 3.2.1, Service Recipient shall, for each
Service performed, reimburse Service Provider for any reasonable documented
out-of-pocket expenses payable to any one or more Third Parties which are
actually incurred or paid by Service Provider or its Representatives in
connection with the Service Provider’s provision of the Services (“Expenses”).
Without limiting the foregoing, Expenses shall include (a) expenses payable to
Third Parties for tailoring, expanding or otherwise modifying any service,
provided with respect to the Purchased Assets or the Facilities prior to the
Effective Date in any manner required to provide such Service to Service
Recipient in accordance with the terms and conditions of this Agreement
following the Closing Date, (b) Third Party fees, costs or expenses payable by
Service Provider or any of its Representatives to any Third Party(ies) for the
licensing, provisioning, implementation, maintenance or operation of separate
environments, separate instances of existing environments or “clean”
environments necessary to provide the Services to Service Recipient, (c) subject
to compliance with Section 3.2.1, any fees payable to any Third Party(ies) that
are associated with extending, expanding or maintaining Third Party licenses or
other contracts necessary to provide the Services to Service Recipient, (d)
Third Party fees, costs or expenses payable by Service Provider or any of its
Representatives to any Third Party(ies) for any expedited or off hour service
requests made by Service Recipient and (e) any and all Termination Charges.

 

4.3.            Payment Terms.

 

4.3.1.              Service Provider shall invoice Service Recipient monthly for
all Service Fees and Expenses pursuant to this Agreement. Such invoices shall
contain reasonable detail of each Service provided and the calculation of the
Service Fee therefor, including a itemized breakdown in reasonable detail of all
Expenses set forth on such invoices. Service Recipient, including all applicable
Service Recipient Affiliates, shall pay Service Provider for all undisputed
amounts due for Services provided hereunder within [***] from receipt of an
invoice satisfying the requirements of this Section 4.3.1 therefor.

 



 B-9

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

EXHIBIT B

 

 

4.3.2.              Late payments shall bear interest at the lesser of [***] per
annum or the maximum rate allowed by law. Failure to pay undisputed amounts due
hereunder pursuant to the terms of this Agreement is agreed by the Parties to be
a material breach of this Agreement and Service Provider shall have the right to
terminate this Agreement under Section 3.2 hereof (subject to the notice and
cure provisions contained in Section 3.2). In addition to Service Provider’s
rights under Section 3.2.2, if payment in full of any Fees is not received by
Service Provider by the applicable payment due date, Service Provider shall have
the right to suspend all or any portion of the Services until such time as
Service Recipient has paid in full all amounts then overdue, including any
accrued interest.

 

4.3.3.              Notwithstanding any provision of this Agreement or the
Purchase Agreement to the contrary, to the extent that Services are provided to
one or more Service Recipient Affiliates under this Agreement, invoices for such
Services shall be delivered directly to such Service Recipient Affiliates, in
which case payment shall be made directly by such Service Recipient Affiliates,
provided that Service Recipient shall remain responsible for all amounts
invoiced to and payments made by its Affiliates.

 

4.4.            Disputes.

 

4.4.1.                  Except as the Parties may expressly agree in writing,
amounts due hereunder shall not be offset by amounts due under any other
agreement. Further, the Parties agree that disputes related to any other
agreement shall not serve as grounds to delay payment obligations under this
Agreement or to cease to provide any Service on the terms and condition set
forth in this Agreement.

 

4.4.2.                  Should Service Recipient reasonably and in good faith
contest any invoice (or any part thereof) or should any Party have any other
dispute under this Agreement, the disputing Party shall notify the other Party
in writing of such dispute and provide the other Party with a detailed
description of the basis for such dispute. Promptly upon the Party’s receipt of
notice of such dispute, the SPBRM and SRBRM shall meet and attempt to resolve
such dispute. If the SPBRM and SRBRM are unable to resolve such dispute within
[***] following their initial meeting, then the SPBRM and SRBRM shall give
written notice of such dispute to the Senior Officers. “Senior Officers” means
[***], in the case of Service Provider, and [***] in the case of Service
Recipient; provided, however, that, each Senior Officer shall be entitled to
nominate a sufficiently senior functional leader in his or her place when
appropriate. Promptly upon receiving notice of the dispute, the Senior Officers
shall meet and attempt to resolve such dispute. If the Senior Officers are
unable to resolve such dispute within [***] following their initial meeting,
then such dispute will be escalated and resolved in accordance with Section
12.7.

 

4.5.            Taxes. All amounts to be paid under this Agreement are exclusive
of any Taxes, including sales, use, VAT, consumption, excise, withholding or
similar taxes (other than Taxes based on Service Provider’s net income) that may
apply to the transactions contemplated by this Agreement. Service Recipient
shall be responsible for paying all such Taxes. Service Provider may collect
such Taxes from Service Recipient as required by Legal Requirements. If any
payments under this Agreement are subject to withholding or deduction, the
applicable party (the “Withholding Agent”) shall be entitled to withhold or
deduct such amounts as required by any applicable Legal Requirement provided
that prior to such withholding or deduction, the Withholding Agent shall give
written notice of its intention to withhold or deduct and allow the other party
sufficient time to furnish any required documentation and forms to minimize or
eliminate such withholding or deduction. The Withholding Agent shall pay all
such withheld or deducted amounts to the applicable Governmental Authority, and
shall provide the other party, in a timely manner, with documentation evidencing
payment to the applicable Governmental Authority of any amounts so withheld and
in the form and manner required by Legal Requirements to allow the other party
to recover the amount withheld to the extent allowable by Legal Requirements.
For the avoidance of doubt, the provisions of this Section 4.5 shall apply to
Affiliates of Service Provider and Service Recipient as if such Affiliate were
Service Provider or Service Recipient, as applicable.

 



 B-10

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

4.6.            Books and Records. During the Term, Service Provider shall keep
such books, records and accounts as are reasonably necessary to verify the
calculation of the fees and related expense for Services provided hereunder.
Service Provider shall provide or make available documentation supporting any
amounts invoiced pursuant to Section 4 as Service Recipient may from time to
time reasonably request. Service Recipient shall have the right, at Service
Recipient’s sole cost and expense, to review such books, records and accounts
during normal business hours from time to time upon reasonable advanced written
notice to Service Provider, provided that such access shall be (i) in a manner
that does not interfere with the business activities of Service Provider and
(ii) subject to reasonable security procedures and limitations of Service
Provider.

 

5.              TRANSITION SERVICE RESPONSIBILITIES.

 

5.1.            Responsibilities of Service Provider. In addition to Service
Provider’s other responsibilities and obligations set forth in this Agreement:

 

5.1.1.              Service Provider shall maintain and assign sufficient
resources as are reasonably required to perform its obligations, including the
Services, in accordance with this Agreement.

 

5.1.2.              During the Term, Service Provider shall designate and
maintain an ongoing primary contact: (a) with whom Service Recipient may
communicate about current issues, needs, and problem resolution; (b) who has
authority to make or cause to be made prompt decisions on Service Provider’s
part; (c) who will be reasonably accessible by Service Recipient; and (d) who
will remain knowledgeable about Service Provider’s policies and procedures in
connection with the provision of the Services. Such Service Provider contact is
referred to herein as the Service Provider Business Relationship Manager
(“SPBRM”). The SPBRM shall have regular meetings with the SRBRM, in person or
via teleconference, pursuant to a reasonable schedule agreed to by the SPBRM and
SRBRM, to discuss the performance of the Parties of their obligations under this
Agreement and to resolve any disputes pursuant to Section 4.4.2. Service
Provider may change its SPBRM from time-to-time upon prior, written notice to
Service Recipient. The SPBRM shall have the authority to amend the terms or
conditions of this Agreement with respect to the scope, nature or schedule of
Services or the payment for Services, provided that such amendments comply with
the requirements of Section 12.4.

 

5.1.3.              Service Provider shall provide technical assistance and
training to Service Recipient personnel to the extent specified in the
Transition Service Schedule.

 

5.1.4.              Service Provider shall assign qualified personnel as are
reasonably required to perform the Services in accordance with this Agreement.

 

5.1.5.              Service Provider shall make commercially reasonable efforts
to notify Service Recipient of problems with the Service Recipient’s work
environment that might interfere with the provision of Services in accordance
with this Agreement.

 



 B-11

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

5.1.6.              Service Provider shall, and shall cause its Affiliates and
Third Party Contractors (and their respective personnel), to, when at the
Facilities, or when given access to any computers, information technology or
phone systems located at the Facilities, conform to the written instructions,
policies and procedures of Service Recipient concerning health, safety, conduct
and security which are provided to Service Provider in advance from time to
time, and Service Recipient shall have the right to remove any such persons from
any Facility or deny access by any such person to any computers, information
technology or phone systems located at the Facilities for failure to comply with
this Agreement or any such instructions, policies or procedures. .

 

5.1.7.              Service Provider shall comply, and shall cause its
Representatives and Third Party Contractors to comply, with all applicable Legal
Requirements in connection with their respective operations and obligations
under this Agreement, including, the delivery and performance of the Services.

 

5.2.            Responsibilities of Service Recipient. In addition to Service
Recipient’s other responsibilities and obligations set forth in this Agreement:

 

5.2.1.              Following the Effective Date, Service Recipient shall
exercise ultimate control over the Purchased Assets and the Facilities. By
entering into this Agreement, Service Recipient is not delegating any powers,
duties or responsibilities to Service Provider or any of its Representatives
that are required to be exercised or performed by the Service Recipient under
any applicable Legal Requirement. Service Recipient shall be solely responsible
for the Purchased Assets and the Facilities in accordance with all applicable
Legal Requirements.

 

5.2.2.              Service Recipient shall maintain and assign sufficient
resources as are reasonably required to perform its obligations in accordance
with this Agreement.

 

5.2.3.              During the Term, Service Recipient shall designate and
maintain an ongoing primary contact: (a) with whom Service Provider may
communicate about current issues, needs, and problem resolution; (b) who has
authority to make or cause to be made prompt decisions on Service Recipient’s
part; and (c) who will be reasonably accessible by Service Provider. Such
Service Recipient contact is referred to herein as the Service Recipient
Business Relationship Manager (“SRBRM”). The SRBRM shall have regular meetings
with the SPBRM, in person or via teleconference, pursuant to a reasonable
schedule agreed to by the SRBRM and SPBRM, to discuss the performance of the
Parties of their obligations under this Agreement and to resolve any disputes
pursuant to Section 4.4.2. Service Recipient may change its SRBRM from
time-to-time upon prior, written notice to Service Provider. The SRBRM shall
have the authority to amend the terms or conditions of this Agreement with
respect to the scope, nature or schedule of Services or the payment for
Services, provided that such amendments comply with the requirements of Section
12.4.

 

5.2.4.              Service Recipient shall provide Service Provider and its
Representatives with access to the Facilities as is reasonably necessary for
Service Provider to perform the Services it is obligated to provide hereunder;
provided, however, that such access (i) does not unreasonably interfere with the
business of Service Recipient or any of its Affiliates or with the operation of
the Facilities, and (ii) in the event that Service Recipient determines that
providing such access would reasonably be expected to be commercially
detrimental, violate any applicable Legal Requirement or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids such harm and consequence.
In the event that Service Recipient fails to provide Service Provider with
access to the Facilities as is reasonably necessary for Service Provider to
perform a Service it is obligated to provide hereunder, Service Provider will
not be liable for any failure to perform such Service in a timely manner or at
all to the extent primarily caused by such lack of access.

 



 B-12

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

5.2.5.              Service Recipient shall provide Service Provider and its
Representatives with all information and documentation reasonably necessary to
the extent in Service Recipient’s possession or control for Service Provider to
perform the Services it is obligated to provide in this Agreement; provided,
however, that Service Recipient shall have no obligation to provide such
information or documentation if doing so would reasonably be expected to be
commercially detrimental, violate any applicable Legal Requirement or agreement
or waive any attorney-client privilege, in which case the Parties shall use
commercially reasonable efforts to provide such information or documentation in
a manner that avoids such harm and consequence; provided, further, that in such
an event where Service Recipient does not provide such information or
documentation, Service Provider will not be liable for any failure to perform
such Service to the extent primarily caused by such lack of information or
documentation.

 

5.2.6.              Service Recipient shall make available, as reasonably
requested by Service Provider, reasonable access to resources (including
personnel) and provide timely decisions in order that Service Provider may
perform its obligations in this Agreement; provided, that such access shall not
materially disrupt the operations of Service Recipient and the operation, use
and maintenance of the Purchased Assets and the Facilities.

 

5.2.7.              Service Recipient acknowledges and agrees that certain of
the Services to be provided hereunder were previously performed for Service
Provider or its Affiliates by individuals who may no longer be employed by
Service Provider or its Affiliates as a result of the consummation of the
transactions contemplated by the Purchase Agreement and that the provision of
the Services to Service Recipient may require Service Provider’s reasonable
access to, or support from, Service Recipient’s relevant employees.

 

5.2.8.              Except for Services expressly required to be provided by
Service Provider under this Agreement, Service Recipient shall be solely
responsible for: (a) the selection, acquisition and maintenance of any and all
Third Party products or services used by Service Recipients; (b) all
implementation, maintenance and support concerning such Third Party products and
services; and (c) all costs associated with the activities described in clauses
(a) and (b), above. Except as expressly set forth in this Agreement, Service
Provider shall have no obligation to acquire, host, maintain or otherwise
support any such Third Party products or services.

 

5.2.9.              Service Recipient is and shall remain solely responsible for
the content, accuracy and adequacy of all data that Service Recipient or its
Representatives transmit or have transmitted to Service Provider for processing
or use in connection with the performance of Services.

 

5.2.10.          Service Recipient shall comply, and shall cause its
Representatives to comply, with all applicable Legal Requirements in connection
with their respective operations and obligations under this Agreement,
including, the receipt and use of the Services.

 

5.2.11.          Service Recipient shall comply with the terms and conditions
(to the extent applicable to Service Recipient) of all agreements or terms of
service between Service Provider and any Third Party Contractor providing
Services to Service Recipient on behalf of Service Provider; provided, however,
that, Service Provider shall provide copies of such agreements to Service
Recipient or make Service Provider aware of such terms of service in writing
reasonably far in advance from time to time.

 



 B-13

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

5.3.            Mutual Responsibilities. The Parties will use good faith efforts
to cooperate with each other in all matters relating to the provision and
receipt of Services. Such cooperation shall include:

 

(a)           exchanging information relevant to the provision of Services
hereunder;

 

(b)          good faith efforts to mitigate problems with the work environment
interfering with the Services; and

 

(c)           each Party requiring its personnel to obey any security
regulations and other policies of the other Party of which it is aware while on
the other Party’s premises.

 

6.              INTELLECTUAL PROPERTY.

 

6.1.            Existing Ownership Rights Unaffected. Neither Party will gain,
by virtue of this Agreement, any rights of ownership or use of copyrights,
patents, trade secrets, trademarks or any other intellectual property rights
owned by the other Party or its Affiliates. No license, title, ownership, or
other intellectual property or proprietary rights are transferred to Service
Recipient or any Service Recipient Representative pursuant to this Agreement,
and Service Provider retains all such rights, titles, ownership and other
interests in its information technology systems, platforms, applications and all
other software, hardware, systems and resources it uses to provide the Services,
including, any special programs, functionalities, interfaces, or other work
product that Service Provider or its Representatives may develop at Service
Recipient’s request to provide the Services. Service Provider shall be the sole
and exclusive owner of, and nothing in this Agreement shall be deemed to grant
Service Recipient or any Service Recipient Representative any right, title,
license, leasehold right or other interest in or to, any copyrights, patents,
trade secrets, other intellectual property rights, ideas, concepts, techniques,
inventions, processes, systems, works of authorship, facilities, floor space,
resources, special programs, functionalities, interfaces, computer hardware or
software, documentation or other work product developed, created, modified,
improved, used or relied upon by Service Provider or its Representatives in
connection with the Services or the performance of Service Provider’s
obligations hereunder. For the avoidance of doubt, no such items shall be
considered a work made for hire within the meaning of Title 17 of the United
States Code.

 

6.2.            Removal of Marks. The Parties agree that neither will remove any
copyright notices, proprietary markings, Trademarks or other indicia of
ownership of the other Party from any materials of the other Party.

 



 B-14

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

7.              RELATIONSHIP BETWEEN THE PARTIES. The Parties to this Agreement
are and shall remain independent contractors and neither Party is an employee,
agent, partner, franchisee or joint venturer of or with the other. Each Party
will be solely responsible for any employment-related taxes, insurance premiums
or other employment benefits respecting its employees. Neither Party shall hold
itself out as an agent of the other and neither Party shall have the authority
to bind the other.

 

8.              INSURANCE. Each Party shall, throughout the Term, carry
appropriate insurance with a financially sound and reputable insurance company
covering property damage, business interruptions and general liability insurance
(including contractual liability) to protect its own business and property
interests against loss or damage, in each case as may be and solely to the
extent required in connection with their respective obligations hereunder,
provided that each Party may self-insure any risks to the extent it customarily
does so.

 

9.              CONFIDENTIALITY.

 

9.1.            During the period beginning on the Effective Date and ending on
the date that is [***] from the date of the expiration or termination of this
Agreement, each Party shall retain in strict confidence, and shall cause such
Party’s Representatives to retain in strict confidence, the terms and conditions
of this Agreement and all information and data relating to the other Party
received pursuant to this Agreement, including any invention, processes, trade
secrets, and intellectual property, information, technique, algorithm, program,
design, drawing, formula or data relating to any research project, work in
process, future development, business development, strategies, pricing, work
proposal, plans (including clinical, marketing and business plans) engineering,
manufacturing, marketing, servicing, financing or personnel matters relating to
a Party, its present or future products, technologies, including but not limited
to information system technologies, sales, suppliers, customers, employees,
investors, or business, whether in oral, written, graphic or electronic form or
by visual observation (“Confidential Information”), and shall not use such
Confidential Information other to the limited extent required in connection with
the performance of this Agreement and, unless otherwise required by applicable
Legal Requirements, disclose, distribute, disseminate, transfer, or otherwise
make available such information to any Third Party without the other Party’s
prior written consent. The Parties shall use their reasonable good faith efforts
to protect the other Party’s Confidential Information with at least the same
degree of care used to protect such Party’s own Confidential Information (but in
no event less than a reasonable degree of care) from unauthorized use or
disclosure. Both Parties shall advise their respective Representatives who might
have access to the other Party’s Confidential Information of the confidential
nature thereof. No Confidential Information shall be disclosed to any
Representative of either Party who does not have a need for such information in
connection with the performance of this Agreement. Notwithstanding the
foregoing, “Confidential Information” shall not include information or data
that, as evidenced by written records:

 



 B-15

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

(a)           was in the receiving Party’s possession on a non-confidential
basis prior to the time of disclosure to such Party by the disclosing Party or
its Representatives;

 

(b)          was or becomes generally available to the public other than as a
result of an or failure to act by the receiving Party or its Representatives;

 

(c)           becomes available to the receiving Party on a non-confidential
basis from a source other than the disclosing Party or its Representatives; or

 

(d)          is independently developed by or for the receiving Party without
any breach of the provisions of this Section 9;

 

provided, in the case of clause (a) or (c), that the source of such information
is not bound by a confidentiality agreement with the disclosing Party or
otherwise prohibited from disclosing the information to the receiving Party by a
contractual, legal or fiduciary obligation. Any combination of features or
disclosures shall not be deemed to fall within the foregoing exclusions ((a)
through (d)) merely because individual features are published or available to
the general public or in the rightful possession of the receiving Party unless
the combination itself and principle of operation are published or available to
the general public or are in the rightful possession of the receiving Party.

 

9.2.            The receiving Party may make disclosures required to comply with
applicable laws or regulations or with a court or administrative order, provided
to the extent legally permitted and practicable the party required to respond to
such requirement gives the disclosing Party prompt prior written notice of such
requirement. The receiving Party will cooperate with the disclosing Party, at
the disclosing Party’s expense, in connection with disclosing Party’s reasonable
and lawful actions to prevent disclosure of Confidential Information or obtain
confidential treatment for such Confidential Information. The receiving Party
will limit the disclosure to the fullest extent permitted.

 

9.3.            Each Party hereby acknowledges that the Confidential Information
of the other Party may still be under development, or may be incomplete, and
that such information may relate to products that are under development or are
planned for development. NEITHER PARTY MAKES ANY REPRESENTATIONS REGARDING THE
ACCURACY OF THE CONFIDENTIAL INFORMATION IT DISCLOSES TO THE OTHER PARTY.
Neither Party shall have responsibility for any expenses, losses or actions
incurred or undertaken by the other Party as a result of the other Party’s
receipt or use of Confidential Information. It is understood that the Service
Recipient is in the business of conducting preclinical research, development and
testing, and GMP and non-GMP manufacturing and laboratory services for Third
Parties. The provisions of this Section 9 shall not be construed to limit the
Service Recipient’s right to conduct such services for any Third Party so long
as it does not use any of the Service Provider’s Confidential Information
received under this Agreement in breach of this Section 9.

 

9.4.            It is understood and agreed that money damages may not be a
sufficient remedy for any breach of this Section 9, and that the disclosing
Party may be entitled to specific performance and injunctive or other equitable
relief as a remedy for any such breach. Such remedy shall not be deemed to be
the exclusive remedy for breach of this Section 9, but shall be in addition to
all other remedies available at law or equity.

 



 B-16

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

9.5.            The obligations in this Section 9 shall survive any expiration
or termination of this Agreement for [***] after the date of expiration or
termination of this Agreement. The receiving Party shall destroy or return to
the disclosing Party all of the disclosing Party’s Confidential Information
after the receiving Party’s need for it has expired, upon request of the
disclosing Party, or upon completion or termination of this Agreement; provided
that the receiving Party may retain one copy of the disclosing Party’s
Confidential Information in its legal files in order to monitor its continuing
obligations hereunder and to comply with Legal Requirements.

 

10.          INDEMNIFICATION.

 

10.1.        Service Recipient shall indemnify, defend and hold harmless Service
Provider and its officers, directors, agents, employees and Affiliates, from and
against any and all Damages, including reasonable attorneys’ fees (collectively,
“Losses”) incurred by any of the foregoing and arising out of, relating to or
resulting from (i) Service Recipient’s or any of its Representatives’ gross
negligence or willful misconduct related to this Agreement, (ii) Service
Provider’s or any of its Representative’s good faith and reasonable execution of
an instruction of an authorized representative of Service Recipient regarding
the performance of a Service under this Agreement, (iii) Service Recipient’s or
any of its Affiliates’ breach of a payment obligation under this Agreement, or
(iv) Third Party property damage or personal injury to a Third Party caused by
Service Recipient or its Representatives relating to this Agreement, except to
the extent arising from a claim for which Service Provider has an
indemnification obligation pursuant to Section 10.2.

 

10.2.        Service Provider shall indemnify, defend and hold harmless Service
Recipient and its officers, directors, agents, employees and Affiliates from and
against any and all Losses incurred by any of the foregoing and arising out of,
relating to or resulting from (i) gross negligence or willful misconduct by
Service Provider or any of its Representatives or Third Party Contractors
related to this Agreement, (ii) Third Party property damage or personal injury
to a Third Party caused by Service Provider or its Representatives or any Third
Party Contractor relating to this Agreement, except to the extent arising from a
claim for which Service Recipient has an indemnification obligation pursuant to
Section 10.1 or (iii) except to the extent caused by Service Recipient’s gross
negligence or willful misconduct, any liability for injury to Service Provider’s
personnel or any of its Affiliates’ or Third Party Contractors’ personnel
resulting from, or relating to, the presence of any such personnel at the
Facility.

 

10.3.        Promptly after receipt by a party entitled to indemnification under
Sections 10.1 or 10.2 or any other provision of this Agreement (the
“Indemnitee”) of written notice of the assertion or the commencement of any
Proceeding with respect to any matter referred to in Sections 10.1 or 10.2 or in
any other applicable provision of this Agreement, the Indemnitee shall give
written notice describing such claim or Proceeding in reasonable detail in light
of the circumstances then known to the Indemnitee to the party obligated to
indemnify Indemnitee (the “Indemnitor”), and thereafter shall keep the
Indemnitor reasonably informed with respect thereto; provided, however, that
failure of the Indemnitee to keep the Indemnitor reasonably informed as provided
in this Section 10.3 shall not relieve the Indemnitor of its obligations
hereunder except to the extent that the Indemnitor is prejudiced thereby. If any
Proceeding shall be commenced against any Indemnitee by a third party, the
Indemnitor shall be entitled to participate in such Proceeding and assume the
defense thereof with counsel reasonably satisfactory to the Indemnitee, at the
Indemnitor’s sole expense; provided, however, that the Indemnitor shall not have
the right to assume the defense of any such Proceeding if (i) in the reasonable
opinion of counsel to the Indemnitee, counsel for the Indemnitor could not
adequately represent the interests of the Indemnitee because such interests
would reasonably be expected to be in conflict with those of the Indemnitor,
(ii) such Proceeding seeks an injunction or other equitable relief against the
Indemnitee except where such equitable relief is immaterial incidental to claims
for monetary damages, (iii) the Indemnitor has failed or is failing, in the
reasonable good faith opinion of the Indemnitee, based on proffered evidence, to
prosecute or defend such Proceeding diligently and in good faith, or (iv) in any
case where Service Recipient any of its officers, directors, agents, employees
or Affiliates is the Indemnitee, the amount of Losses or potential Losses
arising out of such Proceeding, as determined by the Indemnitee in good faith is
reasonably expected to exceed the limitations of liability set forth in Section
10.5. If the Indemnitor shall assume the defense of any such Proceeding, the
Indemnitee shall be entitled to participate in any Proceeding at its expense.
Unless approved in writing by the Indemnitee, such approval not to be
unreasonably withheld, conditioned or delayed, the Indemnitor shall not settle,
or consent to the entry of any judgment with respect to, any such Proceeding
unless such settlement or judgment (w) does not include any monetary damages
payable by the Indemnitee, (x) does not admit to any Liability on the part of
the Indemnitee, (y) does not include any restriction on the operations of the
Indemnitee, and (z) includes as an unconditional term thereof the giving by the
claimant or the plaintiff of a full and unconditional release of the Indemnitee,
in customary form, from all Liability with respect to the matters that are
subject to such Proceeding.

 



 B-17

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

10.4.        Each party shall take reasonable steps to mitigate all Losses upon
and after becoming aware of any event that could reasonably be expected to give
rise to any Losses with respect to which indemnification may be requested
hereunder (including making claims under any applicable insurance policies),
provided that the foregoing shall not be deemed to limit the ability of an
Indemnitee to incur reasonable costs in connection therewith.

 

10.5.        LIMITATION OF LIABILITY; DISCLAIMER OF CONSEQUENTIAL DAMAGES.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER PARTY WILL BE
LIABLE TO THE OTHER FOR ANY LOST PROFITS, LOSS OF DATA, LOSS OF USE, COST OF
COVER, DIMUNITION IN VALUE, BUSINESS INTERRUPTION OR OTHER SPECIAL, INCIDENTAL,
DIRECT, INDIRECT, MULTIPLE, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING FROM THE
PERFORMANCE OF, OR RELATING TO, THIS AGREEMENT, AND DAMAGES HEREUNDER SHALL NOT
INCLUDE SUCH LOSSES, EXCEPT TO THE EXTENT, IF ANY, ONE OF THE PARTIES HERETO IS
HELD LIABLE FOR SUCH LOSSES TO A THIRD PARTY AND SUCH PARTY IS ENTITLED TO BE
INDEMNIFIED UNDER SECTION 10. SERVICE RECIPIENT’S LIABILITY FOR LOSSES HEREUNDER
SHALL NOT EXCEED [***]. SERVICE PROVIDER’S LIABILITY FOR LOSSES HEREUNDER SHALL
NOT EXCEED [***].

 

10.6.        Third-Party Contributors. The amount of any and all Losses for
which indemnification is provided pursuant to this Section 10 shall be net of
any amounts actually received by the Indemnitee with respect to such Losses (i)
under insurance policies after giving effect to any deductible, retention or
equivalent loss rated premium adjustment and any costs or expenses incurred in
recovering such insurance proceeds and (ii) otherwise from any third party.

 

10.7.        Exclusive Remedy. Other than for fraud or as set forth in Section
12.9 and Section 2.4.1, Service Provider and Service Recipient agree that from
and after the Closing the provisions of this Article 10 shall be the exclusive
remedy for all claims of breach or indemnification pursuant to this Agreement.

 

11.          FORCE MAJEURE.

 

11.1.        Each Party will be excused for any failure or delay in performing
any of its obligations under this Agreement, other than the obligations of
Service Recipient to make payments to Service Provider for Services rendered, if
such failure or delay is caused by any event or condition beyond the reasonable
control of the impacted Party (each, a “Force Majeure Condition”), including
acts of God, voluntary or involuntary compliance with any applicable Legal
Requirement, war, act of terror, civil commotion, labor strike or lock-out,
epidemic, failure or default of public utilities or common carriers, destruction
of facilities, systems or materials by fire, earthquake, storm or like
catastrophe. The impacted Party shall take commercially reasonable measures to
resolve or overcome the Force Majeure Condition which are consistent in all
material respects with the commercially reasonable measures taken in connection
with such Party’s other similarly affected operations, as relevant, as promptly
as practicable.

 



 B-18

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



 

EXHIBIT B



 

 

11.2.        Upon becoming aware of a Force Majeure Condition or other event or
condition that would reasonably be expected to cause a material delay in the
performance, or that would reasonably be expected to prevent or hinder
performance, of any Services to be provided by Service Provider (or its
Affiliates, Representatives or Third Party Contractors) under this Agreement,
Service Provider shall promptly notify Service Recipient in writing of the
existence of such event or condition and the anticipated duration of the event
or condition. Service Provider shall take commercially reasonable measures to
resolve or overcome such event or condition as promptly as practicable.

 

12.          MISCELLANEOUS.

 

12.1.        Access by Service Provider. Service Recipient shall cause any of
Service Recipient’s employees, contractors or Representatives (“Personnel”) to
comply with all reasonable Service Provider instructions and policies while at
any premises owned, controlled or operated by Service Provider, and Service
Provider shall have the right to remove any Personnel of Service Recipient from
any such premises for failure to comply with this Agreement or any such
instructions or policies.

 

12.2.        Interpretation. Except as otherwise explicitly specified to the
contrary, (a) references to a Section, Article, Exhibit or Schedule means a
Section or Article of, or Schedule or Exhibit to this Agreement, unless another
agreement is specified, (b) the word “including” (in its various forms) means
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time, (d) words in the singular or plural form include the
plural and singular form, respectively, (e) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement, (f) “extent” in the phrase “to the extent” means the degree to
which a subject or other thing extends, and such phrase does not mean simply
“if,” (g) the headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement (h) the words “will” and “shall” shall be interpreted to have the same
meaning, (i) references to “$” shall mean U.S. dollars and (j) the word “or”
when used in this Agreement is not exclusive.

 

12.3.        Entire Agreement. This Agreement, including the other documents and
agreements, Exhibits and Schedules specifically referred to herein, constitutes
the entire agreement between and among the Parties hereto with regard to the
subject matter hereof, and supersedes all prior agreements and understandings
with regard to such subject matter. There are no agreements, representations or
warranties between or among the Parties other than those set forth in the
Purchase Agreement, the Confidentiality Agreement or the documents and
agreements contemplated in the foregoing.

 



B-19

 



[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT B



 

12.4.        Amendment, Waivers and Consents. This Agreement shall not be
changed or modified, in whole or in part, except by supplemental written
agreement or amendment signed by the Parties, including as set forth in Section
2.7. Any Party may waive compliance by any other Party with any of the covenants
or conditions of this Agreement, but no waiver shall be binding unless executed
in writing by the Party making the waiver. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. Any
consent under this Agreement shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

12.5.        Successors and Assigns. This Agreement shall bind and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns, provided, however, that no Party hereto may assign any right or
obligation hereunder without the prior written consent of the other Party
hereto; provided, further, (i) without the prior written consent of Service
Provider, Service Recipient may assign its rights and obligations under this
Agreement to any of its Affiliates organized under and located in the United
States, (ii) without the prior written consent of Service Recipient, Service
Provider may assign its rights or obligations under this Agreement to a wholly
owned subsidiary of Service Provider (so long as such subsidiary remains a
wholly owned subsidiary of Service Provider), and (iii) without consent of the
other Party, either Party may assign its rights and obligations under this
Agreement to a bona fide Third Party that acquires all or substantially all of
such Party’s business or assets (whether by merger, combination or consolidation
of any type, operation of law, asset purchase or otherwise) so long as (x) the
assigning Party provides written notice to the non-assigning party at least
[***] in advance of such assignment, and (y) the resulting, surviving or
transferee entity assumes all the obligations of the assigning Party by
operation of law or pursuant to an agreement in form and substance reasonably
satisfactory to the non-assigning Party, and (iv) Service Provider retains the
right to subcontract performance of its obligations under this Agreement
pursuant to Section 2.1. Notwithstanding anything in this Section 12.5 to the
contrary, no assignment shall relieve the assigning Party of its obligations
hereunder.

 

12.6.        Governing Law. The rights and obligations of the Parties shall be
governed by, and this Agreement shall be interpreted, construed and enforced in
accordance with, the laws of the State of Delaware, excluding its conflict of
laws rules to the extent such rules would apply the law of another jurisdiction.

 

12.7.        Jurisdiction; Waiver of Jury Trial.

 

12.7.1.  Any judicial proceeding brought against any of the Parties to this
Agreement or any dispute arising out of this Agreement or related hereto shall
be brought in the courts of the State of Delaware, or in the United States
District Court for the District of Delaware, and, by execution and delivery of
this Agreement, each of the Parties to this Agreement accepts the exclusive
jurisdiction of such courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. The foregoing consents to
jurisdiction shall not constitute general consents to service of process in the
State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the Parties to this Agreement.
Each of the Parties to this Agreement agree that service of any process,
summons, notice or document by U.S. mail to such Party’s address for notice
hereunder shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 12.7.1.

 



B-20

 



[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT B



 

12.7.2.  Each of the parties hereto hereby irrevocably waives its right to a
jury trial in connection with any action, proceeding or claim arising out of or
relating to this Agreement or any transaction contemplated hereby.

 

12.8.        Rules of Construction. The Parties acknowledge that each Party has
read and negotiated the language used in this Agreement. The Parties agree that,
because both Parties participated in negotiating and drafting this Agreement, no
rule of construction shall apply to this Agreement which construes ambiguous
language in favor of or against any Party by reason of that Party’s role in
drafting this Agreement.

 

12.9.        Equitable Relief. Each Party acknowledges and agrees that damages
for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and irreparable harm would occur. In recognition of this
fact, each Party agrees that, if there is a breach or threatened breach, in
addition to any damages, the non-breaching Party, without posting any bond,
shall be entitled to seek and obtain equitable relief in the form of specific
performance which may then be available to obligate the breaching Party to
perform its obligations under this Agreement; provided, however, to the extent
Service Provider is the breaching party as a result of any action or inaction by
Service Provider Representative or any Third Party Contractor, the specific
performance to which Service Recipient shall be entitled is solely limited to
the exercise of Service Provider’s obligation, at Service Recipient’s sole cost
and expense, to enforce any Contract by and between the Service Provider, on the
one hand, and the Service Provider Representative or Third Party Contractor, on
the other hand, in accordance with Service Recipient’s reasonable direction in
order to obtain for Service Recipient the benefit of such agreement.

 

12.10.    Severability. If any provision of this Agreement, as applied to either
Party or to any circumstance, is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this Agreement shall continue in full
force and effect without said provision.

 

12.11.    Exhibits and Schedules. All Exhibits and Schedules attached hereto
shall be deemed to be a part of this Agreement and are fully incorporated in
this Agreement by this reference.

 

12.12.    Notices. Any notice required or permitted to be given hereunder shall
be sufficient if in writing and (a) delivered in person or by express delivery
or courier service, (b) sent by e-mail, or (c) deposited in the mail registered
or certified first class, postage prepaid and return receipt requested (provided
that any notice given pursuant to clause (b) is also confirmed by the means
described in clause (a) or (c)) to such address or facsimile of the Party set
forth below or to such other place or places as such Party from time to time may
designate in writing in compliance with the terms hereof. Each notice shall be
deemed given when so delivered personally, or sent by e-mail transmission, or,
if sent by express delivery or courier service one (1) Business Day after being
sent, or if mailed, five (5) Business Days after the date of deposit in the
mail. A notice of change of address or facsimile number shall be effective only
when done in accordance with this Section 12.12.

 



B-21

 



[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT B



 



To Purchaser at: Paragon Bioservices, Inc.   7555 Harmans Road   Harmans, MD
21077   Attention: President, Gene Therapy   Email: [***]       With copies to:
Catalent, Inc.   14 Schoolhouse Road   Somerset, NJ 08873   Attention: Senior
Vice President and General Counsel   Email:         and       Duane Morris LLP  
30 South 17th Street   Philadelphia, PA 19103   Attention: Richard A. Silfen    
Peter D. Visalli   Email: rasilfen@duanemorris.com;     pvisalli@duanemorris.com
    To Service Provider at: Novavax, Inc.   21 Firstfield Road   Gaithersburg,
MD 20878   Attention: John A. Herrmann III, SVP, General Counsel and Corporate
Secretary   Email:   Facsimile:       With copies to: Ropes & Gray LLP  
Prudential Tower   800 Boylston Street   Boston, MA 02199   Attention: Paul M.
Kinsella     Tara Fisher   Email: paul.kinsella@ropesgray.com    
tara.fisher@ropesgray.com

 



B-22

 



[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT B



 

12.13.    Rights of Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any Third Party or third
person to any Party to this Agreement, nor shall any provision give any Third
Party or third person any right of subrogation or action over or against any
Party to this Agreement.

 

12.14.    Counterparts. This Agreement may be signed in any number of
counterparts, including facsimile copies thereof or electronic scan copies
thereof delivered by electronic mail, each of which shall be deemed an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[Signatures Follow On a Separate Page]

 



B-23

 



[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT B



 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.

 



“Service Recipient”       By:     Name:     Title:    

 



B-24

 

[Signature Page to Transition Services Agreement]

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT B



 



“Service Provider”       By:     Name:     Title:    

 



B-25

 

[Signature Page to Transition Services Agreement]

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C





 

Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

NON-COMMERCIAL GMP MANUFACTURING SERVICES AGREEMENT

 

This Non-Commercial GMP Manufacturing Services Agreement (“Agreement”) is
effective as of [●], [●] (the “Effective Date”), by and between Novavax, Inc., a
Delaware corporation having its principal office at 21 Firstfield Rd.,
Gaithersburg, MD 20878 (“Client”) and Paragon Bioservices, Inc., a Delaware
corporation having its principal office at 801 W. Baltimore Street, Suite 302,
Baltimore, MD 21201 (“Paragon”) (each, a “Party” and together the “Parties”).

 

RECITALS

 

WHEREAS, Paragon has process development, manufacturing and related services
experience and expertise and operates a facility that is suitable for providing
services for the preparation and characterization of one or more master cell
banks and/or working cell banks, and for the manufacture of active
pharmaceutical ingredients, drug substances or final drug product, for research
and development and/or clinical trial uses; and

 

WHEREAS, Client desires to engage Paragon to conduct services which may include
process and analytical development and, if requested, manufacturing services in
connection with the supply of research or clinical quantities of such Client’s
drug substance(s) and/or final drug product(s), master cell banks, and/or
working cell banks, and Paragon desires to perform such services for Client, all
on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

Article 1
DEFINITIONS

 

The following capitalized terms, whether used in the singular or plural, shall
have the meanings assigned to them below for purposes of this Agreement:

 

“Additional Services” means any service that is not contained in the SOW/Project
Plan and that requires a Change Order in order to authorize Paragon to commence
the same or any service specifically identified as an Additional Service in this
Agreement. For Additional Services conducted pursuant to an SOW/Project Plan,
the rates would be the same as for the SOW/Project Plan. For Additional Services
conducted outside of an SOW/Project Plan, the rates would be at Paragon’s
then-current rates. Neither Party is obligated for Additional Services and
payment for such Additional Services until accepted by both Parties in the form
of a Change Order or purchase order for such Additional Services, which shall be
invoiced as set forth in Article 6.

 

“Affiliate” means, with respect to Client or any Third Party, any corporation,
firm, partnership or other entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such entity; and with respect to Paragon, it means Catalent, Inc. and any
corporation, firm, partnership or other entity controlled by Catalent, Inc. For
purposes of this definition, the term “control” means direct or indirect
ownership of more than fifty percent (50%) of the securities or other ownership
interests representing the equity voting stock or general partnership or
membership interest of such entity or the power to direct or cause the direction
of the management or policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.

 



C-1

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Agreement” has the meaning set forth in the introductory paragraph, and
includes all exhibits appended hereto (including any Quality Agreement) and any
SOW entered into by the Client and Paragon.

 

“Applicable Laws” means, with respect to Client, all laws, ordinances, rules and
regulations, currently in effect or enacted or promulgated during the Term, and
as amended from time to time, of each jurisdiction in which the Product is
produced, marketed, distributed, used or sold; and with respect to Paragon, all
laws, ordinances, rules and regulations, currently in effect or enacted or
promulgated during the Term, and as amended from time to time, of each
jurisdiction in which Paragon performs any activity under this Agreement;
provided, that cGMP shall not constitute Applicable Laws except to the extent
expressly stated in the applicable SOW/Project Plan.

 

“[***]” means [***].

 

“Batch” means the specific quantity of Product produced from a single Run.

 

“Batch Documentation” means all of the documentation associated with the
manufacture and testing of a given Batch, including without limitation batch
manufacturing records, sampling documentation, test results, Investigative and
Corrective Action Reports, deviation reports, all applicable Manufacturing
Process data, and the Certificate of Analysis/Certificate of Compliance or
Certificate of Testing.

 

“Cell Line” means the cell line for expression of the Drug Substance as provided
in the SOW/Project Plan.

 

“Certificate of Analysis” shall have the meaning set forth in the Quality
Agreement. As issued by Paragon, the document may be called a “Certificate of
Compliance/Certificate of Analysis.” If Client requests such document in writing
prior to testing, Paragon will issue the certificate with the title “Certificate
of Compliance” (as such term is defined in the Quality Agreement).

 

“Certificate of Testing” shall have the meaning set forth in the Quality
Agreement.

 

“cGMP” means (a) the applicable regulatory requirements for current good
manufacturing practices promulgated by the FDA under 21 C.F.R. Parts 210, 211,
600 and 610 (as applicable to clinical bulk Drug Substance only) and ICH, FDA
Guidance for Industry Q7A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients and Guidance for Industry cGMP for Phase I
Investigational drugs and (b) parallel regulatory requirements for current good
manufacturing practices promulgated by the European Medicines Agency in the E.U.
(“EMA”), as the same may be amended from time to time.

 



C-2

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Change Order” means a document mutually approved in writing by both Parties in
accordance with the procedures set forth in Section 2.4 that describes in
reasonable detail an amendment or modification to the Project and/or the
SOW/Project Plan.

 

“Client” shall have the meaning set forth in the introductory paragraph, or any
successor or permitted assign.

 

“Client Confidential Information” means Confidential Information owned by the
Client such as the Drug Substance, Drug Product, Cell Line, Master Cell Bank,
Working Cell Bank, any Manufacturing Process documentation provided by Client to
Paragon, and all elements of the Manufacturing Process provided by Client to
Paragon, data and information, business plans, regulatory and product strategies
and all technical and other information, whether patented or unpatented,
relating to Client products, processes, test methods, operations, technologies,
forecasts and business information that is disclosed or supplied to Paragon by
or on behalf of Client pursuant to this Agreement. Except for Paragon
Intellectual Property, each Manufacturing Process developed by Paragon for
Client in the performance of the Services, and all Product specific portions of
documents and records describing or relating to the Manufacturing Process shall
be deemed to be Client Confidential Information.

 

“Client Intellectual Property” means all Intellectual Property owned or
controlled by Client as of the Effective Date or during the Term.

 

“Client Provided Materials” means those biological or chemical materials
provided by, or on behalf of, Client to Paragon for the purposes of this
Agreement, including the Cell Line, Master Cell Bank, Working Cell Bank, Raw
Materials, Resins and Consumables.

 

“Confidentiality Agreement” means the Mutual Confidential Disclosure Agreement
between the Parties, dated March 15, 2019, as amended on May 24, 2019.

 

“Confidential Information” means Client Confidential Information or Paragon
Confidential Information, as the context requires.

 

“Conforming Product” means Product that conforms to all of the warranties set
forth in Section 11.2.1.

 

“Consumable” means all bags, liners and other single use or regularly replaced
materials that are required to perform the Manufacturing Process (excluding Raw
Materials, Resins and coverings or protective gear worn by employees).

 

“Designated Carrier” means the common carrier selected by Client (or identified
by Paragon and approved by Client) to take delivery of Product and/or other
items to be provided to Client at the Paragon Facility on Client’s behalf or
that Paragon will use, following approval of the Batch Documentation, to ship
Product to Client or a Client designated recipient.

 

“Designated Equipment” means those certain pieces of equipment or components,
and related documentation, described in the SOW/Project Plan that are used to
produce only Client Product, owned by Client and located at the Paragon
Facility.

 



C-3

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Drug Product” means a vialed finished dosage form that contains a Drug
Substance, generally, but not necessarily, in association with one or more other
ingredients, and prepared by Paragon for Client under cGMP pursuant to this
Agreement. Proposals, SOWs and Project Plans may refer to Drug Product as
“Finished Drug Product” or “FDP.”

 

“Drug Substance” means the Client’s component that is intended to furnish
pharmacological activity or other direct effect in the diagnosis, cure,
mitigation, treatment, or prevention of disease, or to affect the structure or
any function of the body in humans or other animals and manufactured by Paragon
for Client under cGMP pursuant to this Agreement. For each Drug Substance to be
manufactured by Paragon under this Agreement, the Parties will agree to and
execute an SOW, which shall identify the specific Drug Substance that is the
subject of such SOW. Proposals, SOWs and Project Plans may refer to Drug
Substance as “Bulk Drug Substance” or “BDS.”

 

“Effective Date” shall have the meaning set forth in the introductory paragraph.

 

“Engineering Batch” means a Batch produced from an Engineering Run.

 

“Engineering Run” means a Run used for process demonstration and engineering of
some or all of the Manufacturing Process steps.

 

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

 

“Fee(s)” means the amounts charged by Paragon for services provided hereunder
(including manufacture of Product), [***], but excluding all Procurement Costs
and other amounts payable by Client hereunder.

 

“Intellectual Property” means all worldwide Patents, copyrights, trade secrets,
know-how and all other intellectual property rights that are owned or controlled
by a Party, including all applications and registrations with respect thereto,
but excluding all trademarks, trade names, service marks, logos and other
corporate identifiers. For purposes of this definition, “controlled by” means
possession of the right to grant a license or sublicense as provided for herein
without violating (a) any law or governmental regulation applicable to such
license or sublicense or (b) the terms of any agreement or other arrangement
with any Third Party that exists as of the Effective Date or, if such right is
acquired after the Effective Date, as of the date the Party first gained
possession of such right.

 

“Investigative and Corrective Action Reports” or “ICAR” means the document that
is used to record the investigation of, as well as the review and disposition
of, a failure related to a cGMP manufacturing process or system.

 

“Manufacturing Process” or “Process” means the process, or applicable portion(s)
thereof for the manufacture, analysis, documentation, quality evaluation,
storage, and shipping of components, intermediates, Drug Substance, Drug Product
and Product pursuant to this Agreement as such process may be developed or
changed from time to time in accordance with this Agreement.

 



C-4

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Manufacturing Run” means a Run conducted in accordance with the Master
Manufacturing Record that is initiated following the commencement of manufacture
pursuant to Section 5.1 and is used to create Product for research and
development or for clinical trial use by the Client.

 

“Master Batch Record” shall mean master product and control records for the
Product, which shall include, without limitation, (i) the manufacturing
instructions, (ii) formulation, (iii) Product Specifications, (iv) the
Manufacturing Process; and (v) analysis methods for the Product and as further
defined in the Quality Agreement.

 

“Master Cell Bank” means the reference deposit or collection of vials of the
Cell Line, either as received from Client or as prepared by Paragon under cGMP
pursuant to this Agreement, from which the Working Cell Bank is derived for a
Project.

 

“Master Manufacturing Record” means, for each Project, the template document
proposed by Paragon and approved by Client that defines the final and complete
manufacturing methods, test methods, materials, and other procedures, directions
and controls associated with the manufacture and testing of Product. Batch
Documentation shall be prepared based on the Master Manufacturing Record. The
Master Manufacturing Record shall also include or incorporate by reference,
without limitation, such information as Materials Specifications, in process and
final Product sampling standards, equipment and instrumentation specifications
and standard operating procedures, including, without limitation, standard
operating procedures for in-process quality control testing.

 

“Materials Specification” means a document detailing the chemical, physical,
microbiological and biological test methods and/or specifications required for
release of each Raw Material, Resin or Consumable, each as predetermined and
mutually approved by the Parties and made a part of the Master Manufacturing
Record.

 

“Non-Conforming Product” means Product whose manufacture, analysis and/or
packaging fails to conform to all of the warranties set forth in Section 11.2.1.

 

“Paragon” shall have the meaning set forth in the introductory paragraph, or any
successor or permitted assign. Paragon shall have the right to cause any of its
Affiliates to perform any of its obligations hereunder, and Client shall accept
such performance as if it were performed by Paragon.

 

“Paragon Confidential Information” means all technical and other information,
whether patented or unpatented, relating to the Paragon Facility and/or Paragon
Intellectual Property, processes, methods, operations, technologies, strategies,
pricing and business information that is disclosed or supplied to, or used on
behalf of, Client by Paragon pursuant to this Agreement, or of which Client may
become aware through the presence of its employees or agents at the Paragon
Facility, including, without limitation, trade secrets, know-how, processes,
concepts, experimental methods and results and business and scientific plans and
information and facility layout and schematics.

 

“Paragon Facility” means the facilities operated by Paragon at University of
Maryland Biopark, Building Two, Suite 302, 801 W. Baltimore Street, Baltimore,
MD 21201 and/or 7555 Harmans Rd., Harmans, MD 21077 and/or 20 Firstfield Road in
Gaithersburg, Maryland and/or 9920 Belward Campus Drive in Rockville, Maryland.

 



C-5

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Paragon Intellectual Property” means all Intellectual Property owned or
controlled by Paragon as of the Effective Date or during the Term, including
without limitation all biological and chemical materials, standard operating
procedures, protocols and other methods, information and other technology
controlled by Paragon or its Affiliates that are used by Paragon to perform the
Services and the Manufacturing.

 

“Party” and “Parties” each shall have the meaning set forth in the introductory
paragraph.

 

“Patents” shall mean, with respect to an invention, any patent or patent
application, and any patent issuing therefrom, together with any extensions,
reissues, reexaminations, substitutions, renewals, divisions, continuations and
continuations-in-part thereof, and any patent or patent application claiming
priority to any application in common with any such patent containing a
disclosure substantially similar to that of any such patent, all to the extent
the foregoing contain claims covering such invention.

 

“Payment Schedule” shall mean the schedule of payments to be made by Client to
Paragon in consideration of Paragon’s services hereunder, as set forth in the
payment schedule portion of the SOW and/or Project Plan.

 

“Process Development” means the conduct by Paragon of activities to develop,
confirm and/or refine processes for producing the Product and/or activities to
develop and/or scale-up a Manufacturing Process suitable for cGMP manufacture of
the Product.

 

“Process Development Batch” means a Batch produced from a Process Development
Run.

 

“Process Development Run” (or “Demonstration Run”) means a Run used to
demonstrate the transfer to Paragon and/or development at Paragon of the
Manufacturing Process. A Demonstration Run may be conducted under some or all
cGMP conditions, but is conducted by process development personnel and is not
considered an Engineering Run or Manufacturing Run. Unless otherwise provided
for in the applicable SOW/Project Plan, drug substance (or other product)
resulting from a Demonstration Run should not be used for toxicology studies.

 

“Process Simulation Study” means simulations of the Manufacturing Process within
the cGMP facility with cGMP operators (including simulations at full and/or
representative scale), using standard microbiological media but not using
Client’s cells, to verify that the process can be run aseptically.

 

“Procurement Cost” means the [***] for any materials (including the supplies,
Raw Materials, Resins, Consumables, and Designated Equipment) or outsourced
services used in or for the research, development or manufacture of the Product
under this Agreement, including, but not limited to, shipping and handling costs
and customs duties incurred and paid by Paragon to that Third Party in
connection with the acquisition or procurement of such materials or services
[***].

 

“Product” means Drug Product that has been manufactured by Paragon under cGMP
pursuant to this Agreement.

 



C-6

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Product Specifications” means any documented chemical, physical,
microbiological and biological test methods and any specifications (if any)
required for release (by Paragon to Client) of Product that have been
predetermined and mutually approved by the Parties.

 

“Production Batch” means a Batch produced from a Manufacturing Run.

 

“Project” means the full range of development and manufacturing services to be
provided under this Agreement as more fully described in each SOW/Project Plan.

 

“[***]” means [***].

 

“Project Manager” shall have the meaning set forth in Section 2.3.

 

“Project Plan” means the scope of work for Technology Transfer, Process
Development, process implementation, manufacturing and overall project scope for
each Project, to be attached as Schedule 2 to the SOW for the Project and
incorporated into the SOW and this Agreement by reference upon signature by
Paragon and Client. Each Project Plan shall include the final schedule of stages
and payments for the Project.

 

“Quality Agreement” means the master quality agreement between the Parties, to
be incorporated herein by reference, unless the Parties mutually agree that a
new Project-specific Quality Agreement be executed for one or more cGMP
Projects.

 

“Quality Review and Approval” means Paragon’s review and approval, by Paragon’s
quality unit, of a Production Batch and the associated Batch Documentation for
accuracy and completeness.

 

“Qualified Subcontractor” means a Subcontractor that is a contract testing
laboratory or a cell bank manufacturer with whom Paragon has a signed agreement
with provisions that protect Client Confidential Information and that has been
qualified as a supplier by Paragon’s quality assurance department to provide the
services to be subcontracted.

 

“Raw Material” means all ingredients, solvents and other items that are
components of the Product or that are required to perform the Manufacturing
Process (excluding any Consumables and Resins).

 

“Reference Material” means Product that is generated from a Run that is well
characterized, packaged and stored in a controlled manner, and used as a
standard or reference for analytical testing purposes.

 

“Registration” shall have the meaning set forth in Section 7.1.

 

“Regulatory Authority” means any international, federal, state or local
governmental or regulatory bodies, agencies, departments, bureaus, courts, or
other entities responsible for (A) the regulation (including pricing) of any
aspect of pharmaceutical or medicinal products intended for human use, including
the FDA, EMA and United States Drug Enforcement Agency, (B) any activity of a
Party under this Agreement, or (C) health, safety or environmental matters
generally.

 



C-7

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Regulatory Filing” means any or all applications, including a New Drug
Application (“NDA”) or Biologics License Application (“BLA”), submitted to a
Regulatory Authority for the purpose of registering the final dosage form of the
Product or the Manufacturing Process as required by Applicable Laws, and any
other filings required by the Regulatory Authority, or any other governmental
agency, relating to the manufacture, testing, sale or distribution of the final
dosage form of the Product.

 

“[***]” shall have the meaning set forth in Section 9.3.

 

“Representative” means, with respect to a Party, such Party’s duly authorized
officers, directors, employees, agents, Subcontractors, consultants,
accountants, attorneys or other professional advisors.

 

“Resin” means all chromatographic media intended to refine or purify the
Product, as specified in the Master Manufacturing Record.

 

“Run” means a single complete operation of all, or a discrete portion of (if
appropriate from the context), the Manufacturing Process at the Paragon
Facility.

 

“Shipping Guidelines” means written procedures, as supplied by Client in writing
that specify the Designated Carrier and describe the methods of shipping any and
all Client property, including the Product. Whenever Product or other materials
or items, including Client Provided Materials, are to be sent by or on behalf of
Paragon to Client or its designee, they shall be shipped [***].

 

“Statement of Work” or “SOW” means a mutually agreed upon document setting forth
the scope of the Project, general statement of stages and activities, the
schedule of payments and milestones, deliverables and other pertinent
information, in order to initiate Technology Transfer, Process Development (if
appropriate) and preparation of the Project Plan. Once finalized and signed by
both Parties, the Project Plan is incorporated into and deemed a part of the
SOW. A template for the SOW is appended hereto as Exhibit A.

 

“Storage Guidelines” means Paragon’s procedures (based on information provided
by the Client), as approved by Client in writing, that describe the methods of
packaging, preserving, monitoring and storing any and all Client property,
including the Product, Cell Line, Master Cell Bank, and Working Cell Bank.

 

“Subcontractor” means any Third Party or Affiliate of Paragon that Paragon or
Client contracts with to perform any services or meet any obligations that are
required under the terms and conditions of this Agreement, as provided in
Section 4.7.

 

“Technology Transfer” means the transfer from Client to Paragon of all
information, data and technology in Client’s possession and control that is
necessary for Paragon to perform Process Development and scale-up related to the
planned manufacture of Product on Client’s behalf, including that necessary for
development of the Manufacturing Process.

 

“Term” shall have the meaning set forth in Section 14.1.

 



C-8

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

“Third Party” means any person or entity other than Client, Paragon and their
respective Affiliates.

 

“Waste” shall mean any “hazardous substance” and/or “hazardous material” as
provided under the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), any “hazardous waste” as provided under the Resource
Conservation and Recovery Act (RCRA), and/or any other waste material, pollutant
and/or contaminant of any kind including, without limitation, any routine
process waste or any by-product arising from any activities conducted pursuant
to this Agreement.

 

“Working Cell Bank” means a vialed collection of serially subcultivated cells
that are derived from the Master Cell Bank under cGMP pursuant to this
Agreement, unless otherwise instructed in writing by the Client. The Working
Cell Bank is used to establish seed cultures of the Cell Line to initiate the
Manufacturing Process.

 

Article 2
PROJECT SCOPE; PROJECT PLAN; PROJECT MANAGEMENT

 

2.1              Commitment to Development and Manufacture. Minimum Commitment.

 

2.1.1        Development. For each Project which comprises a Process Development
component, Client hereby retains Paragon to non-exclusively develop the
Manufacturing Process at the Paragon Facility, and Paragon shall use
commercially reasonable efforts to develop the same, subject to the terms and
conditions set forth in this Agreement. During the Term, Client will be provided
with a final report on the development work completed under this Agreement and
Client shall make all scheduled payments, as set forth in the Project Plan, for
Paragon’s services, including, without limitation, Technology Transfer and
Process Development services, and Fees for design and engineering services to
prepare for implementing the Manufacturing Process at the Paragon Facility, and
for all Procurement Costs for performing the development services. Product
produced during the development activities shall be provided to Client as
provided in Article 3.

 

2.1.2        Manufacture. Subject to the terms and conditions set forth in this
Agreement and subject to the successful completion of the transfer of the
Manufacturing Process at the Paragon Facility as defined in each Project Plan,
during the Term, Client may retain Paragon as a non-exclusive manufacturer of
Product for research and/or clinical trial uses. For each Project, as
applicable, Paragon will develop a template for the Project Master Manufacturing
Record and submit the proposed template to Client for approval. Paragon shall
provide sufficient services and capacity to manufacture Product for Client in
accordance with the Project Plan and the Master Manufacturing Record. Paragon
will provide Client with the Product and with documentation as set forth in
Section 5.2, and Client shall make the payments pursuant to the Payment Schedule
to purchase such services and capacity from Paragon.

 

2.1.3        Minimum Commitment. During [***], the Client commits to order a
cumulative minimum amount of services or products to be provided under this
Agreement and that certain Interim Services Agreement, dated [●], by and between
the Parties, of at least [***] U.S. dollars ($[***]) (“Minimum Commitment”). The
Minimum Commitment will be payable by Client as follows: (i) in [***], [***]
U.S. dollars ($[***]); (ii) in [***], [***] U.S. dollars ($[***]); (iii) in
[***], [***] U.S. dollars ($[***]); and (iv) in [***], [***] U.S. dollars
($[***]); provided, however, that in each case ((i) through (iii)), any amounts
paid by Client in excess of the applicable quarterly Minimum Commitment will
carry over to, and be fully creditable against the applicable Minimum Commitment
for future quarters. If the Client does not comply with the applicable Minimum
Commitment, then within [***] after the end of each quarter following the
Effective Date, Client shall pay Paragon the difference between (A) the total
amount Client would have paid to Paragon had the applicable Minimum Commitment
been fulfilled and (B) the sum actually paid to Paragon during such quarter,
including any carry-over amounts permitted under this Section. Notwithstanding
anything to the contrary herein, Client shall not be obligated to pay for the
Minimum Commitment [***] if Paragon is unable to timely deliver in full or in
part the requested services or Conforming Product. In such case, the applicable
quarter in which a payment of the applicable portion of the Minimum Commitment
is due shall be extended by one additional quarter until Paragon timely delivers
the requested services or Conforming Product ordered by Client for delivery
during such quarter.

 



C-9

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



 

2.2              Project Plan. For each Project, the Parties shall mutually
develop and agree on an SOW setting forth the scope of the Project, general
statement of stages and activities, the schedule of payments and milestones,
deliverables and other pertinent information, in order to initiate Technology
Transfer, Process Development (if appropriate) and preparation of the cGMP
Project Plan, becoming a part of the SOW and this Agreement upon signature by
both Parties. The Project proposal shall become Schedule 1 to the SOW. Next, the
Parties shall mutually develop and agree on a Project Plan in order to enable
the Parties to fulfill their respective obligations under this Agreement, which
shall automatically become a part of the SOW (as Schedule 2 thereto) upon
execution by both Parties. The Parties shall implement the Project Plan for each
Project using commercially reasonable efforts to meet the timelines set forth
therein. The SOWs or Project Plans may be amended by agreement of the Parties in
accordance with Section 2.4. Each SOW shall be subject to, and shall incorporate
by reference, all of the terms and conditions of this Agreement. To the extent
any terms or conditions of an SOW conflict with the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control, except to
the extent that such SOW expressly and specifically states an intent to
supersede this Agreement on a specific matter. This Agreement shall supersede
the terms of any purchase order, acknowledgement or delivery document.

 

2.3              Project Management. The day-to-day interactions and management
with respect to each Project will be performed by two project managers, one
appointed by each Party and each one having the authority to manage the Project
in conjunction with the other project manager and to further the aims of the
Parties day-to-day (each, a “Project Manager”). The Project Managers shall be
the principal point of contact between the Parties. As part of their duties, the
Project Managers shall be responsible for monitoring and revising the Project
Plan (in accordance with the procedures set forth in Section 2.4), establishing
operating guidelines for the Project, defining communication formats, forming
and approving Project teams and monitoring the general progress of the Project.
The Project Managers shall be appointed by each respective Party for each
Project and may thereafter be removed and a new Project Manager appointed by
each respective Party, at such Party’s sole discretion, with notice of such
appointment provided to the other Party.

 



C-10

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C



  

2.4            Change Order Process.

 

2.4.1        Paragon Initiated Changes. Before Paragon may amend the SOW or
Project Plan, Paragon shall prepare a Change Order describing in reasonable
detail the nature of such change(s) and propose such Change Order to Client for
Client’s review and written approval. All approved Change Orders shall be signed
by the Project Manager of each Party or by such other authorized representatives
of Paragon and Client. If any changes contemplated by a Change Order will have a
financial or other impact on the scope of the Project, Paragon shall provide
Client with a written description of such impacts in the Change Order. If Client
approves the Change Order, Client shall reimburse Paragon for the cost of such
changes as detailed in the Change Order. Upon Paragon and Client’s approval of
the Change Order, the Change Order will be implemented as soon as it is
commercially practical to do so in a good faith effort to meet the development
and manufacturing timelines as set forth in the SOW/Project Plan.

 

2.4.2        Client Initiated Changes. Client shall have the right to request
reasonable modifications to the Project and/or the SOW/Project Plan by providing
notice thereof to Paragon. Upon receipt of such notice, Paragon shall generate a
Change Order in accordance with the process described in Section 2.4.1, and
submit such Change Order to Client for Client’s review and approval. If Client
approves the Change Order Client shall reimburse Paragon for the cost of such
changes as detailed in the Change Order. Upon Client’s approval of such Change
Order, the Change Order will be implemented as soon as it is commercially
practical to do so in a good faith effort to meet the development and
manufacturing timelines as set forth in the SOW/Project Plan or as described in
the Change Order.

 

2.5            Client Responsibilities. Unless otherwise agreed by the Parties
in writing or in the SOW/Project Plan, Client agrees that it shall (A) provide
complete and accurate scientific data regarding each project described in an
SOW/Project Plan and its requirements for such project, including test methods
and development, formulation, fill and finish of the Product if applicable, (B)
provide Paragon with complete and accurate information necessary to develop the
SOW/Project Plan, including scope of work, (C) review and approve all
specifications for work and Product, and all protocols, (D) if applicable,
review and approve all in-process and Finished Drug Product test results to
ensure conformity of such results with the agreed Product specifications,
regardless of which Party is responsible for Finished Drug Product release, and
(E) if applicable, prepare and make all necessary submissions to Regulatory
Authorities in connection with the Product.

 

2.6            [***]. [***].

 

2.7            Client Provided Materials.

 

2.7.1        As between the Parties, at all times Client shall retain title to,
and bear the risk of loss of, all Client Provided Materials and shall be
responsible for procuring and maintaining its own property loss insurance for
such Client Provided Materials.

 



C-11

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

2.7.2        Client will provide to Paragon, at Client’s cost, Client Provided
Materials, as applicable, in quantities and quality sufficient to meet the
requirements for each SOW/Project Plan. Client shall be responsible at its
expense for securing any export or import, similar clearances, permits or
certifications required in respect of such supply. Paragon shall use such items
solely for use in the services. Prior to delivery of any such items, Client
shall provide to Paragon a copy of all associated material safety data sheets,
safe handling instructions, health and environmental information and any
Regulatory certifications or authorizations that may be required under
Applicable Laws shall promptly provide any updates thereto. Any Client Provided
Materials will meet the applicable specifications and are suitable for use in
the Services hereunder and are not adulterated or misbranded

 

2.7.3        Following receipt of Client Provided Materials, Paragon shall
inspect such items to verify their identity. Unless otherwise expressly required
by the Specifications, Paragon shall have no obligation to test such items to
confirm that they meet the associated specifications or certificate of analysis
or otherwise; but in the event that Paragon detects a nonconformity with
applicable specifications, Paragon shall give Client prompt notice of such
nonconformity. Paragon shall not be liable for any defects in Client Provided
Materials, or in services or Product as a result of defective Client Provided
Materials, unless Paragon failed to properly perform the foregoing obligations.
Paragon shall follow Client’s reasonable written instructions in respect of
return or disposal of defective Client Provided Materials, at Client’s cost.

 

2.7.4        Paragon reserves the right to cancel or postpone, in its
discretion, all or any part of a SOW/Project Plan upon written notice to Client
if Client refuses or fails to timely supply conforming Client Provided Materials
in accordance with the requirements hereof; provided that Client will have an
opportunity to cure such refusal or failure so long as any associated delay does
not materially impact the SOW/Project Plan and in any event not to exceed [***].
In the event of cancellation, Paragon shall comply with Article 14 and shall
have no further obligations or liability with respect to such SOW/Project Plan.
In the event of postponement, Paragon shall reschedule the work at the next
available slot following receipt of conforming Client Provided Materials.

 

Article 3
TECHNOLOGY TRANSFER; process development; ENGINEERING RUNS

 

3.1              Technology Transfer and Process Development.

 

3.1.1        The Parties understand and agree that the success of the activities
contemplated by this Agreement require effective and expeditious Technology
Transfer to Paragon, with the goal being to train and assist designated Paragon
scientists in understanding and developing proficiency in the use of Client’s
processes for producing the Product, to enable Paragon to develop and/or
scale-up a Manufacturing Process suitable for cGMP manufacture of the Product.
For each Project, Client shall transfer to Paragon all material information and
technology reasonably necessary for Paragon to perform Process Development
related to, and subsequently to manufacture Product on Client’s behalf
hereunder. Without limiting the foregoing, Client shall (a) provide to Paragon
all pertinent documentation, records, notes, reports, SOPs, batch records,
specifications, and published papers regarding the Product (including any Client
specifications for the Product), the Cell Line(s), the Master Cell Bank and the
Working Cell Bank (as applicable when supplied by Client) and any related
materials, and/or manufacture of the Product (including identification of raw
materials to be used by Paragon and assays to be used by Paragon or transferred
to an approved Paragon Subcontractor), (b) provide reasonable access to Client’s
scientists who developed or are familiar with the Product and the Client’s
processes, and (c) supply Paragon with all Product-specific controls and
standards. Paragon shall assign a dedicated project team, including
appropriately trained and experienced technical staff, and shall use
commercially reasonable efforts to accept and implement the transferred
information and materials provided by Client.

 



C-12

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

3.1.2        Following Technology Transfer, Paragon shall conduct Process
Development activities as appropriate for the Project and set forth in the
applicable SOW/Project Plan. Paragon shall assign a dedicated project team,
including appropriately trained and experienced technical staff, and shall use
commercially reasonable efforts to conduct such activities. The Parties
recognize that unforeseen delays or technical difficulties may nevertheless
arise in Process Development and may not be conducted according to the schedule
in the then-current Gantt chart for the Project. The Parties will consult to
assess the reasons and correction, particularly if technical difficulties are
encountered in developing the Manufacturing Process. Paragon shall in no way be
responsible for any claims, demands, losses, liabilities, expenses or damages,
whatsoever, including but not limited to indirect, incidental or consequential
damages or loss profits, arising out of or related to delays in Process
Development, provided that such delays are not caused by Paragon’s gross
negligence or intentional misconduct subject to any caps on liability provided
for herein.

 

3.1.3        One or more Process Development Runs would be conducted as set
forth in Section 3.2, or, if mutually agreed in writing by the Parties, one or
more Engineering Runs would be conducted as set forth in Section 3.3, as
appropriate for the Project. It is understood and agreed that Paragon’s ability
to conduct scheduled Process Development and Engineering Runs is contingent on
timely Technology Transfer of Client’s processes.

 

3.2              Process Development (Demonstration) Runs. If called for in the
SOW/Project Plan, Paragon shall perform one or more Process Development Runs and
manufacture Process Development Batches in accordance with the SOW/Project Plan.
Paragon will provide the services to perform such Process Development Runs and
produce such Process Development Batches in accordance with the SOW/Project
Plan, and Client shall make the payments pursuant to the Payment Schedule to
purchase such services and manufacture as further set forth in Article 6.
Paragon shall provide Client with all Process Development Batches requested by
Client that result from any partial or completed Process Development Runs. There
will be no specifications for acceptance of Process Development Batches, but the
Parties may mutually agree on certain target quality attributes to aim for, if
set forth in the applicable SOW/Project Plan. Paragon shall provide analytical
testing of the Process Development Batch as agreed by the Parties in each
SOW/Project Plan and will report the results to Client. Client shall have the
right to make whatever further use of such Process Development Batches as it
shall determine, provided that such use does not violate any Applicable Laws.
Paragon shall in no way be responsible for any claims, demands, losses,
liabilities, expenses or damages, whatsoever, including but not limited to
indirect, incidental or consequential damages or loss profits, arising out of or
in any way related to Client’s use of such Process Development Batches.

 

3.3              Engineering Runs. If called for in the Project Plan, Paragon
shall perform Engineering Runs and manufacture Engineering Batches in accordance
with the SOW/Project Plan. Paragon will provide the services to perform such
Engineering Runs and produce such Engineering Batches in accordance with the
SOW/Project Plan and Client shall make the payments pursuant to the Payment
Schedule to purchase such services and manufacture as further set forth in
Article 6. Paragon shall provide Client with any Engineering Batches requested
by Client that results from any partial or completed Engineering Runs, except to
the extent that Reference Material is to be retained for use in connection with
manufacture of Product in one or more Manufacturing Runs. There will be no
specifications for acceptance of Engineering Batches, but the Parties may
mutually agree on certain target quality attributes to aim for, if set forth in
the applicable SOW/Project Plan. Paragon shall provide analytical testing of the
Engineering Batch as agreed by the Parties in each SOW/Project Plan and will
report the results to Client. Client shall have the right to make whatever
further use of such Engineering Batches as it shall determine, provided that
such use does not violate any Applicable Laws. Paragon shall in no way be
responsible for any claims, demands, losses, liabilities, expenses or damages,
whatsoever, including but not limited to indirect or consequential damages,
arising out of or in any way related to Client’s use of such Engineering
Batches.

 



C-13

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

3.4              Product Delivery. At Client’s advance written request,
materials produced during Process Development Runs and Engineering Runs shall be
provided to the Client. Costs associated with shipment shall be billed to
Client.

 

3.5              Analytical Testing. All analytical testing to be performed by
Paragon shall be specified and agreed to in advance and included in the Product
Specification and in the budget for the Project.

 

3.6              [***].

 

3.6.1        [***].

 

3.6.2        [***].

 

3.6.3        [***].

 

Article 4
MANUFACTURING AND PROCESSING ACTIVITIES

 

4.1              Paragon Facility. All Product manufactured for Client hereunder
shall be manufactured solely by Paragon at the Paragon Facility. Paragon shall
be solely responsible for all scheduling related to the Paragon Facility and for
the operation of such facility.

 

4.2              Quality Agreement. Promptly following the Effective Date, the
Parties will negotiate in good faith to enter into the Quality Agreement. The
Quality Agreement will specify the respective responsibilities of the quality
units of the two Parties relating to the manufacture and control of Product, or
provision of service in accordance with cGMP.

 

4.3              Control of Cell Banks. Paragon shall maintain all portions of
each Cell Line, Master Cell Bank, or Working Cell Bank that it receives from
Client, Client’s agents, or Paragon’s Qualified Subcontractor, as the case may
be, in safe and secure storage under its control in the Paragon Facility in
accordance with the Storage Guidelines, and Paragon shall not transfer the Cell
Line, Master Cell Bank, or Working Cell Bank to any Third Party that is not
specifically authorized in advance and in writing by Client. Paragon shall not
use any Cell Line, Master Cell Bank, or Working Cell Bank for any purpose except
as authorized by this Agreement or authorized in writing by Client.
Notwithstanding the foregoing, it is understood and agreed that Paragon shall
only maintain that portion of the Master Cell Bank that is needed to conduct the
activities of this Agreement and Client shall make arrangements for retention or
transfer of the remainder by or to Client or Client’s designated repository. At
the conclusion of the Project, any retained portion of the Master Cell Bank and
any remaining vials of the Working Cell Bank shall be returned to the Client or
a designee as directed by Client, at Client expense.

 



C-14

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

4.4              Raw Materials, Resins and Consumables.

 

4.4.1        Procurement. Unless specifically stated otherwise in the
SOW/Project Plan, Paragon shall be responsible for the procurement of all Raw
Materials, Resins and Consumables necessary for the manufacture of the Product.
Paragon shall not be responsible for delays in the purchase and/or delivery of
Raw Materials, Resins, and Consumables that occur despite Paragon using
commercially reasonable efforts to avoid such delays. All materials (including
Raw Materials, Resins and Consumables) shall be invoiced to Client by Paragon at
the relevant Procurement Cost.

 

4.4.2        Compliance with Specifications. All Raw Materials, Resins and
Consumables used in the Manufacturing Process shall comply with any applicable
Materials Specifications, or as otherwise agreed in writing by the Parties.
Where the Materials Specification requires specific testing or evaluation,
Paragon or a Paragon Qualified Subcontractor approved in accordance with Section
4.7 shall perform such testing and/or evaluation of the Raw Materials, Resins
and Consumables as set forth in the Materials Specification.

 

4.5              Storage and Use of Materials and Product (During Project).
Paragon shall ensure that all Raw Materials, Resins and Consumables that are in
Paragon’s control and are to be used in the manufacture of Product, as well as
all Manufacturing Process intermediates and Product in Paragon’s control, are
stored in accordance with the terms and conditions of the Storage Guidelines,
the Materials Specifications and/or the Master Manufacturing Record, or as
otherwise mutually agreed to by Paragon and Client and/or as recommended in
writing by Third Party suppliers.

 

4.6              Handling of Wastes.

 

4.6.1        Hazards. Client must notify Paragon of any hazardous conditions or
Wastes known to Client that may exist or be produced by Paragon in the course of
performing the services contemplated by this Agreement, including providing the
information set forth in Section 7.8.1. Paragon shall in accordance with
Paragon’s internal procedures, inform its Representatives of any known or
reasonably ascertainable chemical hazards associated with the Raw Materials,
Product or any Wastes generated through performance of the manufacturing and
processing activities hereunder, and provide such persons with training, as
required by Paragon’s internal procedures, in the proper methods of handling and
disposing of such items.

 

4.6.2        Handling; Notification. At Client’s expense, Paragon or a
designated Third- Party contractor shall handle, label, package, store,
transport and dispose of all Wastes generated through performance of the
manufacturing and processing activities hereunder in material compliance with
Applicable Laws to such handling, labeling, packaging, storage, transport and
disposal. Paragon shall promptly notify Client in writing of any unauthorized
reportable release or emission of any Wastes generated through performance of
the manufacturing and processing activities hereunder and any potential
environmental violation or litigation related thereto. Each Party shall promptly
notify the other of any health hazards or potential health hazards of which it
is or becomes aware concerning exposure to or handling of the Raw Materials,
Product or Wastes.

 

4.7              Approval of Subcontracting. Client’s prior written approval
shall be required to permit Paragon to subcontract, sublicense or otherwise
delegate all or any portion of its obligations under this Agreement with respect
to Client’s Projects or Designated Equipment. Subcontractors that would perform
contract testing or cell bank manufacture must be “Qualified Subcontractor” as
defined in Article 1.

 



C-15

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

4.8              Document Changes. Any requests by Paragon or Client to have
cGMP documentation, including the Master Batch Record, Master Manufacturing
Records, Materials Specifications, and Client specific standard operating
procedures, amended or modified in any way will be handled according to the
procedures set forth in the Quality Agreement.

 

4.9              Quality Audits. During the Term, Client’s Representatives shall
be granted access upon at least [***] prior notice, at reasonably convenient
times and dates scheduled to avoid disruption of Paragon’s cGMP operations, to
(i) the portion of the Paragon Facility where Paragon performs the services,
(ii) relevant Representatives involved in the services and (iii) services
records described in Section 7.3, in each case solely for the purpose of
verifying that Paragon is performing services in accordance with cGMPs, the
Specifications and the Product Master Batch Record, as applicable. All Paragon
personnel time and resources necessary to complete the first manufacturing audit
for a calendar year shall be provided [***]; however, any Paragon personnel time
and resources necessary to complete any additional manufacturing audits (over
and above one) in that same year shall be invoiced to Client at [***] per audit.
Unless otherwise specified in the Quality Agreement, Paragon shall allow a
maximum of [***].

 

Article 5
MANUFACTURING

 

5.1              Manufacturing Runs. Promptly following the completion of an
Engineering Run (or as otherwise agreed by the Parties in writing), a Process
Simulation Study will be conducted as appropriate to the Project and as set
forth in the SOW/Project Plan. Manufacture of Product by Paragon will commence
under this Agreement in the form of one or more Manufacturing Runs as specified
in the SOW/Project Plan (or as otherwise agreed in writing by the Parties), and
at the scale set forth in the SOW/Project Plan. Paragon shall conduct related
activities as may be reasonably appropriate to the Project and set forth in the
SOW/Project Plan, including, without limitation, fill-finish and/or stability
studies. The Parties agree that Paragon, in its sole discretion, may organize
the scheduling of Manufacturing Runs to maximize Paragon’s operational schedule,
including scheduling the Runs so as to constitute a campaign of two or more
Runs, occurring in sequence, and without planned interruption for suite
changeover or modifications to the Master Manufacturing Record. However,
Manufacturing Runs will be scheduled to ensure delivery of Product in accordance
with the SOW/Project Plan (including modifications that may be made pursuant to
Section 2.4 if agreed to by Paragon without any change in delivery schedule).

 

5.2              Batch Documentation. Unless another time period is set forth in
the Quality Agreement, within [***] following completion of the Quality Review
and Approval for each Production Batch, Paragon shall provide Client with a copy
of all applicable Batch Documentation, which shall be in Paragon’s standard
formats unless otherwise mutually agreed in writing by the Parties. In addition,
Paragon shall provide Client with such information as is reasonably requested in
writing by Client relating to the Manufacturing Process, the Master
Manufacturing Record, Paragon services performed under this Agreement or other
Product-related documentation. Upon Client’s written acceptance of the Batch
Documentation (or [***] following delivery to Client of the Batch Documentation
or additional information, if Client makes no response) (“Client Approval”), the
Batch Documentation shall be deemed approved and the Product shall be delivered
as provided in Section 5.3. Any Client requests for documents or other work
product that are not specified or contemplated in the SOW/Project Plan or
produced by Paragon in the ordinary course of business, or other substantive
requests for assistance in compiling any Regulatory Filing shall constitute
Additional Services, and Paragon shall notify Client of the same and Fees and
cost therefore.

 

5.3              Delivery Terms. Following Client Approval (pursuant to Section
5.2) of the Batch Documentation for each Production Batch, Paragon shall notify
Client and make each Batch available to Client at the Paragon Facility in
accordance with the Shipping Guidelines. Paragon, at Client’s instruction, shall
arrange for shipment of such Batch, at Client’s expense, with Client or the
Designated Carrier to take physical delivery of each Batch within [***]
following the date of Client’s Approval. If any Batch remains at the Paragon
Facility beyond such [***] period, [***]. Client shall hold title to each Batch
as of the date of Client Approval of the Batch Documentation, and the risk of
loss for a Batch shall be borne by Client from such date. Paragon shall not be
required to deliver any Batch to the Designated Carrier until the Designated
Carrier informs Paragon that it has obtained all appropriate approvals and
consents of any governmental authority necessary for the transportation or
shipment of such Batch (where “governmental authority” means any national,
multi-national, regional, state or local regulatory agency, department, bureau,
or other governmental entity). Batches resulting from Process Development Runs
and Engineering Runs shall also be subject to the delivery terms set forth in
this Section 5.3 as requested by Client pursuant to Section 3.2 or 3.3,
respectively.

 



C-16

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

5.4              Retention and Reserve Samples. The Parties shall mutually
identify and Paragon shall retain (until Client Approval pursuant to Section
5.2) certain reserve samples of all Raw Materials, intermediate manufacture
samples, and Product generated in the manufacture of Production Batches as set
forth in the applicable Materials Specifications, the applicable standard
operating procedures, the Master Manufacturing Record or as otherwise agreed in
writing by Paragon and Client as provided in the Quality Agreement. Paragon may
retain a reserve sample of the Product from each Batch for a period of time in
Paragon’s sole discretion.

 

5.5              Quality Control Testing. All quality control testing of Product
to be performed by Paragon shall be specified and agreed to in advance. Paragon,
or a designated Qualified Subcontractor, shall perform such testing on Batches
as set forth in the applicable Master Manufacturing Record, or as otherwise
mutually agreed in writing by Paragon and Client.

 

5.6              Accurate Documentation. Each Party shall use diligent efforts
to ensure all records and documentation provided to the other Party in
connection with the manufacture of Product, as more precisely described in the
Quality Agreement, or as otherwise agreed in writing by Paragon and Client,
shall be accurate in all material respects.

 

Article 6
PAYMENTS

 

6.1              [***]. [***]

 

6.2              Reimbursement for Designated Equipment. Client shall reimburse
Paragon for the acquisition, installation and validation of Designated Equipment
in accordance with rates sets forth in the SOW/Project Plan, with any equipment
acquisition costs included among Procurement Costs. However, Client shall not be
required to reimburse Paragon for the costs of acquiring Designated Equipment
under this Agreement if Client paid for such Designated Equipment directly or if
Client has already reimbursed Paragon for such costs.

 

6.3              Payments and Payment Schedule; Invoicing; Payment Terms. Except
as otherwise expressly set forth in this Agreement, Client shall pay Paragon for
all Technology Transfer, Process Development, engineering and manufacturing
services, Process Development Runs, Process Simulation Studies, Engineering
Runs, Manufacturing Runs, fill-finish, stability studies and other activities
conducted in accordance with the Fees and estimated Procurement Costs set forth
in applicable Project Plan, and in accordance with the applicable Payment
Schedule. Total Fees and estimated Procurement Costs for services for each
Project are set forth in the SOW/Project Plan for the Project, subject to any
mutually agreed Change Orders. Costs for Designated Equipment, Raw Materials,
Consumables and Resins and outsourced services may be estimated but are not
fixed in the SOW/Project Plan, but shall be invoiced at the Procurement Cost.
Upon full payment of the Procurement Cost for Raw Materials, Consumables and
Resins, title and risk of loss shall be with the Client, which shall be
responsible for procuring and maintaining its own property loss insurance.

 

6.3.1        Due to the size and complex nature of certain milestones and tasks
within each unique Project, Paragon will create a customized Payment Schedule
once the Project has been accepted (as evidenced by signatures of both Parties
on the SOW) and a Project Plan has been created. The detailed Payment Schedule
will accompany the Project Plan. Paragon shall provide invoices to Client for
payments for services as set forth in the applicable Payment Schedule. Payment
for undisputed amounts shall be due and payable within [***] following the date
of the invoice.

 

Client shall dispute in good faith, if at all, its obligation to pay all or part
of any invoice submitted by Paragon under this Agreement within a [***] period
upon receipt of the invoice. If disputed in such [***] time period, Paragon and
Client shall engage in good faith negotiations to resolve such dispute promptly,
and, upon resolution Client will pay all amounts due and payable by Client,
along with interest thereon.

 



C-17

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

6.3.2        Paragon shall provide monthly invoices to Client for all materials
(including Raw Materials, Resins and Consumables), Designated Equipment, and
outsourced services for a Project at the relevant Procurement Cost, provided
that, [***]. Payment for such invoiced amounts shall be due and payable within
[***] following the date of the invoice.

 

6.3.3 All payments to Paragon by Client shall be in United States currency and
shall be by wire transfer to the following account:

 

  Wire transfer:   Account Name Paragon Bioservices, Inc.   ABA#:     Account#:
 

 

6.3.4        In the event that Client has not paid an invoice with respect to
any undisputed amount on or before the applicable due date, Client’s failure
shall be considered a material breach under Section 14.2.2, subject to the cure
provisions set forth therein. Past due amounts shall bear interest from the date
due until paid at the rate of [***] (or if less, the highest rate permitted by
Applicable Laws), payable on demand.

 

6.4              Taxes. All taxes, duties and other amounts assessed (excluding
tax based on net income and franchise taxes) on Client Provided Materials,
services or Product prior to or upon provision or sale to Paragon or Client, as
the case may be, are the responsibility of Client, and Client shall reimburse
Paragon for all such taxes, duties or other expenses paid by Paragon or such
sums will be added to invoices directed at Client, where applicable. If any
deduction or withholding in respect of tax or otherwise is required by law to be
made from any of the sums payable hereunder, Client shall be obliged to pay to
Paragon such greater sum as will leave Paragon, after deduction or withholding
as is required to be made, with the same amount as it would have been entitled
to receive in the absence of any such requirement to make a deduction or
withholding.

 

Article 7
Regulatory matters

 

7.1              Permits. Paragon shall secure and maintain in good order, at
its sole cost and expense, such current governmental registrations, permits and
licenses as may be required by the Regulatory Authority in order for Paragon to
perform all of its obligations under this Agreement (each, a “Registration”),
for so long and insofar as is necessary to permit Paragon to perform any of its
obligations under this Agreement. Notwithstanding the foregoing, Client shall be
responsible for reimbursing Paragon for the cost of any permits that are solely
and specifically required to manufacture the Product. Paragon shall make copies
of such Registrations and all related documents available for viewing by Client
and its designees for inspection, upon reasonable request from Client. All
copies will remain in Paragon’s control.

 



C-18

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

7.2              Compliance with cGMPs; Monitoring of Records. As further
described in the Quality Agreement, or as otherwise agreed in writing by Paragon
and Client, Paragon shall monitor and maintain reasonable records respecting its
compliance with cGMPs, including the process of establishing and implementing
the operating procedures, equipment files, and the training of personnel as are
reasonably necessary to assure such compliance.

 

7.3              Records. Paragon shall maintain all records required to be
maintained by the terms and conditions of the Quality Agreement. Such
information shall be maintained for the minimum period required by Applicable
Laws or, if longer, the Quality Agreement.

 

7.4              Regulatory Communications and Correspondence. Any and all
communications from and to the FDA or other governmental authorities related to
the Product or to the manufacture of the Product at the Paragon Facility shall
be handled in accordance with the terms and conditions of the Quality Agreement,
or as otherwise agreed in writing by Paragon and Client.

 

7.5              Regulatory Filings and Maintenance. Client is responsible for
preparing and maintaining all Regulatory Filings. Subject to Section 8.1,
Paragon shall provide information to support Client’s Regulatory Filings, as
reasonably necessary, and shall prepare and maintain manufacturing files,
certificates, authorizations, data and other records that directly or indirectly
pertain to the manufacture of the Product. Any Client requests for documents or
other work product that is not specified or contemplated in the SOW/Project Plan
or produced by Paragon in the ordinary course of business, or other substantive
requests for assistance in compiling any Regulatory Filing shall constitute
Additional Services, and Paragon shall notify Client of the same, and, if Client
authorizes such services, Paragon shall prepare a Change Order and invoice
Client for such Additional Services. Client shall not identify Paragon in any
Regulatory Filing without Paragon’s prior written consent. Such consent shall
not be unreasonably withheld, delayed or conditioned and shall be memorialized
in a writing signed by authorized representatives of both Parties; provided,
however, that if Paragon does not provide or withhold consent to any such
Regulatory Filing within [***] after Client’s provision of written notice of
such Regulatory Filing to Paragon, then Paragon’s consent will be deemed to have
been given for such Regulatory Filing. Upon written request, Client shall
provide Paragon with a copy of any Regulatory Authority approvals required to
develop, test and use Product. If Client is unable to provide such information,
Paragon shall have no obligation to deliver Product to Client, notwithstanding
anything to the contrary in this Agreement. The Parties intend and commit to
cooperate to allow each Party to satisfy its obligations under Applicable Laws
relating to performance of this Agreement.

 

7.6              Cooperation in Obtaining Government Approvals. As set forth in
the Quality Agreement, or as otherwise agreed to in writing by Paragon and
Client, Paragon shall provide Client with such existing documents and
information (or copies thereof) held by Paragon to reasonably assist Client in
filing Regulatory Filings and in maintaining Regulatory Authority approvals for
the Product. In addition, Paragon shall provide Client with such information for
each Project as is reasonably requested in writing by Client relating to the
Manufacturing Process, the Master Manufacturing Record, Paragon services
performed under this Agreement or other Product-related documentation. Any
Client requests for documents or other work product that is not specified or
contemplated in the SOW/Project Plan or produced by Paragon in the ordinary
course of business, or other substantive requests for assistance in compiling
any Regulatory Filing shall constitute Additional Services and Paragon shall
notify Client of the same, and, if Client authorizes such services, Paragon
shall prepare a Change Order and invoice Client for such Additional Services.

 

7.7              Ownership of Regulatory Filings. Client shall be the sole owner
of all Regulatory Filings and all governmental approvals obtained by Client with
respect to the Product or the final dosage form of the Product.

 

7.8              Health and Safety Information.

 

7.8.1        Product. For each Project, Client shall provide Paragon with all
information in Client’s possession or control concerning any health hazards or
potential health hazards associated with exposure to or the handling, storage,
use or disposal of Raw Materials and/or Product, including, without limitation,
a Material Safety Data Sheet for Product, if one exists. In the event that any
such information is updated or corrected, Client shall promptly notify Paragon
thereof and provide Paragon with the updated or corrected information.

 

7.8.2        Regulatory Communications and Audits/Inspections. Client shall be
responsible for handling all complaints and communications from governmental
authorities with respect to the Product(s). Paragon shall maintain a system for
investigating complaints related to the manufacture of the Product(s) by Paragon
and shall investigate all such complaints and will cooperate in resolving and
responding to such communications to the extent they pertain to the Product’s
manufacture and such cooperation is reasonably requested by Client. Regulatory
inspections or audits (announced or unannounced) shall be handled in accordance
with the terms and conditions of the Quality Agreement, or as otherwise agreed
in writing by Paragon and Client. Client shall reimburse Paragon for all
reasonable Fees, costs and expenses incurred by Paragon in connection with the
performance of Paragon’s obligations under this Section 7.8.2. Each Party shall
promptly advise the other Party of any inspection or inquiry by any Regulatory
Authority concerning the Drug Substance or Drug Product. Upon request, Paragon
shall provide Client with a copy of any report issued by such Regulatory
Authority received by Paragon following a visit to the Paragon Facility
concerning the Drug Substance or Drug Product, redacted as appropriate to
protect any confidential information of Paragon and Paragon’s other customers;
and Client shall provide Paragon with any material correspondence with such
Regulatory Authority. Client acknowledges that it may not direct the manner in
which Paragon fulfills its obligations to permit inspection by and to
communicate with Regulatory Authorities.

 



C-19

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT C

 

 

7.9            Accident Reports. Each Party shall report to the other as soon as
possible all material accidents related to the manufacture, handling, use or
storage of any Raw Materials or Product(s), including, without limitation:
(a) accidents resulting in significant personal injury requiring more than first
aid treatment, (b) accidents resulting in chronic illness or loss of
consciousness, (c) accidents resulting in material property damage, d) accidents
resulting in material environmental release, and (e) accidents that result in
regulatory, safety, health or environmental audits.

 

7.10          Countries Subject to Restrictions. Paragon shall not be obliged to
perform any services which would involve any countries that are targeted by the
comprehensive sanctions, restrictions or embargoes administered by the United
Nations, European Union, United Kingdom, or the United States of America.

 

Article 8
QUALITY ASSURANCE; QUALITY CONTROL; VALIDATION

 

8.1            Responsibility for Quality Assurance and Quality Control.
Responsibility for quality assurance and quality control of Product shall be
allocated between Client and Paragon as set forth in the Quality Agreement.

 

8.2            Validation of Paragon Facility; Utilities and Equipment. Paragon
shall maintain cGMP validation of the Paragon Facility, as well as the utilities
and equipment used in the manufacture of Product at the Paragon Facility and
shall make relevant validation reports applicable thereto (redacted to remove
information not related to the manufacture of Product) available to Client for
review during an on-site audit of the Paragon Facility.

 

Article 9
NON-CONFORMANCE

 

9.1            Notice of Nonconformity. In the event that Client determines that
a Production Batch is Non-Conforming Product, Client may reject the same by
giving written notice thereof to Paragon within [***] after the delivery of the
Batch Documentation or receipt of the Product pursuant to Section 5.3 (for
reasons that cannot be determined from the Batch Documentation), whichever is
later. Such written notice shall specify the manner in which such Production
Batch fails to conform to the warranties set forth in Section 11.2.1 and shall
be accompanied by any test results or reports evidencing such nonconformity.

 

9.2            [***]. [***].

 



C-20 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

9.3            Paragon Liability for Non-Conforming Product; Replacement. If,
following the receipt of a notice from Client pursuant to Section 9.1, it is
determined by agreement of the Parties (or in the absence of such agreement, in
accordance with Section 9.5) that such Production Batch is Non-Conforming
Product [***], then [***].

 

9.4            Cooperation in Investigations; Disposition of Non-Conforming
Product. If Client rejects a Batch as Non-Conforming Product pursuant to
Section 9.1, and the Batch has been received by Client, Client agrees that it
shall not dispose of or allow such Product to be disposed of without written
authorization and instructions from Paragon either to dispose of such
Non-Conforming Product or to return it to Paragon, at Paragon’s expense, should
Paragon wish to have additional testing conducted by a qualified independent
Third-Party laboratory or for purposes of disposal. Each Party shall act in good
faith and shall cooperate with the other Party, with any qualified independent
Third-Party laboratory in connection with an investigation as to the existence
of or source of nonconformity with respect to a Production Batch supplied under
this Agreement. In testing the Production Batch, any independent Third-Party
laboratory shall use analytical testing methods as specified in the Product
Specifications for such Product. Paragon or Client, pursuant to instructions
given by Paragon as described above, shall dispose of any Non-Conforming Product
in accordance with Applicable Laws relevant to such disposal, at Paragon’s cost
if Paragon was liable for the nonconformity in accordance with Section 9.3 and
at Client’s cost if Paragon was not liable for the nonconformity in accordance
with Section 9.2, unless Client notifies Paragon in writing that it wishes to
retain Non-Conforming Product for evaluation of Process Development efforts. The
Client agrees that at no time shall a Non-Conforming Product be used in
pre-clinical GLP studies or clinical studies. [***]. If the Parties cannot agree
on the payment amount within [***], the Non-Conforming Product shall be
destroyed as provided above.

 

9.5            Dispute Resolution. The Parties shall endeavor to resolve any
dispute between them under this Article 9, but if the Parties are unable to
resolve a dispute, despite their good faith efforts, either Party may refer the
dispute to the Chief Executive Officer (or other designee) of each Party. In the
event that no agreement is reached by the Chief Executive Officers (or other
designees) with respect to such dispute within [***] after its referral to them,
either Party may, by written notice to the other Party, refer the dispute to an
independent Third Party testing laboratory mutually agreed by the Parties, who
shall execute a confidentiality agreement in a reasonable and customary form
approved in advance in writing by the Parties. The laboratory shall be asked to
determine the existence of or source of nonconformity with respect to a
Production Batch supplied under this Section, with respect to the specific
non-conformity asserted by Client. Paragon shall promptly submit to such
laboratory one or more retained samples of Product from the same Batch as such
suspected Non-Conforming Product, and Client shall promptly submit to such
laboratory one or more samples of Product from the same Batch as such suspected
Non-Conforming Product together with a complete copy of the relevant Product
Specifications, Storage Guidelines and Shipping Guidelines (and any other
relevant documentation) and the warranty in Section 11.2.1. The testing
laboratory shall test the samples and determine whether the Product is
Conforming Product or Non-Conforming Product with respect to the specific
alleged non-conformity. Pending the determination of the testing laboratory, the
Parties shall continue to perform their respective obligations under this
Agreement. The testing laboratory decision shall be rendered in writing
explaining the reasons for such decision promptly following submission of the
Product samples to the testing laboratory, and absent manifest error shall be
binding and not be appealable to any court in any jurisdiction. The Parties
agree that initially [***] the cost of the testing laboratory (if advance
payment is required), subject to reimbursement pursuant to the provisions of
Sections 9.2 or 9.3 following conclusion of the investigation.

 

9.6            Development/Initial Batches. Each batch of Product manufactured
under this Agreement will be considered to be a “Development Batch” until
manufacturing, testing and storage methods and processes have been validated in
accordance with industry standards (including production of at least 3
consecutive batches of Product that meet the applicable Specifications). The
term Development Batch shall include any batch manufactured following (A) a
change in Specifications, or (B) a scale-up in the manufacturing process to
produce greater quantities of Product, until Paragon has manufactured 3
consecutive batches of Product meeting the new Specifications. Client shall be
responsible for the cost of each Development Batch, even if such batch fails to
meet the Specifications, unless such failure is due to Paragon’s gross
negligence or willful misconduct in the manufacture of the Non-Conforming
Product. Paragon and Client shall cooperate in good faith to resolve any
problems causing the Non-Conforming Product.

 



C-21 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

Article 10
RIGHTS TO CLIENT MATERIALS, intellectual property, EQUIPMENT

 

10.1          Client Materials. As between the Parties, Client shall own all
rights, title and interest in and to, and shall at all times bear the risk of
loss of, the biological materials described as each Cell Line, the Master Cell
Bank, the Working Cell Bank, the Product, any Manufacturing Process provided by
Client to Paragon, and the Reference Material(s) and shall be responsible for
procuring and maintaining its own property loss insurance for the foregoing.
Subject to the terms and conditions of this Agreement, during the Term, Client
hereby grants to Paragon a fully paid, non-exclusive license under any and all
Client Intellectual Property that is necessary for Paragon to perform its
obligations under this Agreement, including, without limitation, all rights
necessary for the development and use of each Cell Line, the Drug Substance, the
Drug Product, the Manufacturing Process, and/or the Client Confidential
Information, to practice such Client Intellectual Property for the sole and
limited purpose of Paragon’s performance of its obligations under this
Agreement, including, without limitation, the manufacture of Product for Client.

 

10.1.1 Paragon hereby grants to Client an irrevocable, worldwide, sublicensable
only for the purposes of manufacture of the Product, fully paid, non-exclusive
license, under any and all Paragon Intellectual Property that Paragon
incorporates into the Manufacturing Process or that relates to the Product, the
Cell Line, the Master Cell Bank or the Working Cell Bank, for the sole and
limited purpose of manufacturing Product produced hereunder, including the
practice of the Manufacturing Process by Client for the manufacture of Drug
Substance or Drug Product for use or sale by Client.

 

10.2          Project Intellectual Property.

 

10.2.1       Client will solely and exclusively own all rights, title and
interests in and to all Intellectual Property created or developed by Paragon in
the course of performing under this Agreement, and specified as a deliverable or
which incorporates or utilizes, or is based on any Client Confidential
Information or Client Intellectual Property, including, but not limited to,
Client Provided Materials, the Cell Line, the Master Cell Bank or the Working
Cell Bank, or the Product ((i), (ii), and (iii), the “Developed IP”). Paragon
hereby assigns and agrees to assign (and will cause its Representatives to
execute and deliver binding, written agreements pursuant to which such
Representatives assign and agree to assign) to Client all rights, title, and
interests in and to all Developed IP (including the Manufacturing Process), free
and clear of all liens, claims, and encumbrances. Paragon shall (and shall cause
its Representatives to) take any actions, including but not limited to providing
good faith testimony by affidavit, declaration or in person or the execution and
delivery of documents, in each case, reasonably requested by Client and at
Client’s expense, to effect the purposes of the foregoing.

 

10.2.2       Client shall have no rights in any Intellectual Property relating
to or based on Paragon’s existing Intellectual Property, any new Intellectual
Property, whether independently developed by Paragon or in connection with its
activities hereunder relating generally to Paragon’s business of conducting
laboratory, development and/or cGMP or non-cGMP manufacturing services (but such
Intellectual Property shall be subject to the license granted in Section
10.1.1). Except as otherwise set forth in this Agreement, Paragon shall have no
rights in any Client Intellectual Property, including Developed IP, or any
trademarks, trade names, service marks, logos and other corporate identifiers
owned or controlled by Client or its Affiliates.

 

10.3          Third Party Intellectual Property.

 

10.3.1    Client understands that Third Party intellectual property may apply to
the Product and to its manufacture and use, and/or to future manufacture and use
of a commercial product comprising each Drug Substance or Drug Product to which
this Agreement relates. Client agrees that as between the Parties, it is solely
Client’s responsibility to determine whether any such intellectual property,
including Third Party Patents, applies to its activities and product and to
obtain license(s) thereto.

 

10.3.2     Paragon will advise Client of the technical processes it will use in
the Manufacturing Process, but is under no obligation to undertake any patent
infringement or patent clearance studies or to obtain any patent opinions, or to
seek or secure any licenses to Third-Party Patent(s) on Client’s behalf.

 

10.4          Ownership of Designated Equipment. In the event Paragon must
purchase any Designated Equipment required specifically for Client’s Project and
Client reimburses Paragon for the cost of such Designated Equipment, Client
shall own all right, title and interest in and to any and all such Designated
Equipment. All Designated Equipment shall be maintained by Paragon per Paragon’s
maintenance program, provided that any necessary repairs (including
out-of-pocket repair or service costs) shall be paid by Client, so long as such
repairs are in consultation with and approved by Client. Client shall be liable
for all damage and risk of loss to the Designated Equipment, unless caused by
Paragon’s gross negligence or willful misconduct, and responsible for procuring
and maintaining its own property loss insurance for all Designated Equipment.
Paragon may request permission to use the Designated Equipment in connection
with work for a Third Party, but may only do so if granted written permission by
Client, which permission Client may withhold in its sole discretion. Disposition
of Designated Equipment upon expiration or termination of this Agreement shall
be pursuant to Section 14.5. Paragon may request to purchase from Client any
Designated Equipment and terms of sale will be as may be mutually agreed to in
writing by both Parties.

 



C-22 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

Article 11
REPRESENTATIONS AND WARRANTIES

 

11.1          Client. Client represents, warrants and covenants to Paragon that:

 

11.1.1    Materials and Information. For each Project, Client has (or will have)
the right, power and authority to supply to Paragon or allow Paragon the use of,
for purposes of the activities contemplated by this Agreement, the applicable
Cell Line, Master Cell Bank, Working Cell Bank, Client Confidential Information
(including, without limitation, any portion of the Master Manufacturing Record
and/or Manufacturing Process supplied by Client to Paragon), and any other
information or materials supplied by Client to Paragon.

 

11.1.2    Hazard Information. For each Project, Client has made Paragon aware of
any risks and special handling precautions or protocols (other than routine
laboratory risks for materials of the same nature) that are known to Client with
respect to handling the Cell Line, the Master Cell Bank, the Working Cell Bank,
the Raw Materials, the Product, and any Wastes that may be generated through
performance of the Process Development and manufacturing activities contemplated
hereunder, or Client will provide such information in advance of Paragon working
with any of the above items.

 

11.1.3    All Client Provided Materials shall have been produced in accordance
with Applicable Laws, shall comply with all applicable specifications, and shall
not be adulterated, misbranded or mislabeled within the meaning of Applicable
Laws.

 

11.1.4    All results, data, samples and other materials and deliverables
provided to Client by Paragon shall be held, used and disposed of by or on
behalf of Client as set forth in the relevant SOW/Project Plan and otherwise in
accordance with all Applicable Laws.

 

11.1.5    Client has all necessary authority to use and to permit Paragon to use
pursuant to this Agreement all Intellectual Property related to Product or
Client Provided Materials (including artwork), and the performance of services
in connection with the foregoing, including any copyrights, trademarks, trade
secrets, patents, inventions and developments; to its knowledge, there are no
patents owned by others related to the Client Intellectual Property utilized
with the Product that would be infringed or misused by Client’s performance of
the Agreement; and, to its knowledge, no trade secrets or other proprietary
rights of others related to the Client Intellectual Property utilized with the
Product that would be infringed or misused by Client’s performance of this
Agreement.

 

11.1.6    Except as pertains to Paragon Intellectual Property, Paragon
Confidential Information or services Paragon provides to Third Party customers
in the ordinary course of business, the services to be performed by Paragon
under this Agreement will not violate or infringe upon any trademark, tradename,
copyright, patent, trade secret, or other intellectual property or other right
held by any person or entity.

 

11.1.7    No transactions or dealings under this Agreement shall be conducted
with or for an individual or entity that is designated as the target of any
sanctions, restrictions or embargoes administered by the United Nations,
European Union, United Kingdom or the United States of America.

 

11.1.8       Client represents and warrants that no lawsuit or proceeding is
pending and, to Client’s knowledge, no Third Party has asserted or threatened in
writing any claim or lawsuit, against Client or any of its Affiliates claiming
that the Client Provided Materials or the Product infringe any patent owned by a
Third Party or misappropriate any trade secret owned by a Third Party.

 



C-23 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

11.2          Paragon. Paragon represents, warrants and covenants to Client
that:

 

11.2.1    Product. Each Production Batch of Product manufactured hereunder:
(a) was manufactured and analyzed in accordance with the Master Manufacturing
Record; (b) was manufactured in compliance with the requirements of cGMP;
(c) was packaged, labeled, stored and shipped in accordance with the Storage
Guidelines and Shipping Guidelines; (d) will meet the Product Specifications;
and (e) was transferred free and clear of any liens or encumbrances of any kind
to the extent arising through or as a result of the acts or omissions of
Paragon.

 

11.2.2    Paragon Facility. Paragon lawfully controls operations in the Paragon
Facility and will maintain the Paragon Facility in accordance with cGMP and in
such condition as will allow Paragon to manufacture the Product(s) in compliance
with cGMP and in conformance with the applicable Master Manufacturing Record.

 

11.2.3    Debarment. To its knowledge, Paragon has not, does not and will not
employ any individual who is debarred under Section 306(b)(1)(b) of the Federal
Food, Drug and Cosmetic Act (“FDC Act”), and will provide a certification that
to its knowledge it has not, does not and will not use in any capacity the
services of any person debarred under Section 306(b) of the FDC Act in
connection with the manufacture of the Product.

 

11.2.4    No transactions or dealings under this Agreement shall be conducted
with or for an individual or entity that is designated as the target of any
sanctions, restrictions or embargoes administered by the United Nations,
European Union, United Kingdom or the United States of America.

 

11.2.5    (i) The services provided under this Agreement shall be provided in
compliance with applicable Laws, (ii) it will timely pay all amounts owed to any
of its Third Party contractors, subcontractors or suppliers related to the
services provided under this Agreement, and (iii) the execution, delivery, and
performance of this Agreement do not breach, violate, contravene, or constitute
a default under any contracts, arrangements, or commitments to which Paragon or
its Affiliates is a party or by which it is bound, nor do the execution,
delivery, and performance of this Agreement by Paragon violate any order or
Applicable Laws of any court or Regulatory Authority having authority over it.

 

11.3          Disclaimer. Other than quality control testing, if any, of Product
by Paragon pursuant to this Agreement, Paragon shall not be in any way
responsible for Product testing. OTHER THAN AS SET FORTH IN SECTION 11.1 AND
11.2, THE PARTIES HEREBY EXPRESSLY DISCLAIM ALL OTHER WARRANTIES, BOTH EXPRESS
AND IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY (A) THAT PRODUCT WILL
MEET PARTICULAR PRODUCT SPECIFICATIONS OR (B) OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OF THE PRODUCT(S) OR THE SERVICES PROVIDED HEREUNDER. OTHER
THAN THE PROCESS DEVELOPMENT AND MANUFACTURING SERVICES PROVIDED HEREUNDER,
PARAGON HAS NOT PARTICIPATED IN THE RESEARCH AND DEVELOPMENT OF THE PRODUCT OR
THE PRODUCT(S), NOR HAS PARAGON IN ANY WAY EVALUATED ANY PRODUCT’S SAFETY OR
EFFICACY IN HUMANS OR OTHERS.

 

Article 12
INDEMNIFICATION

 

12.1          Indemnification by Client. Subject to and except to the extent of
any indemnification from Paragon pursuant to Section 12.2 below, Client shall
indemnify, defend and hold Paragon, its Affiliates, and their respective
directors, officers, employees, Subcontractors and agents (“Paragon
Indemnitees”) harmless from and against all losses, damages, liabilities,
settlements, penalties, fines, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses and experts’ fees),
(collectively, the “Liabilities”) to the extent such Liabilities arise out of or
result from any claim, lawsuit or other action or threat by a Third Party
arising out of (a) the manufacture, packaging, testing, labeling, handling,
distribution, marketing, use of or exposure to Drug Substance, Drug Product or
Client Provided Materials, import, export or sale of the Drug Substance, Drug
Product, or Product, in any form, including but not limited to, any Third-Party
infringement claims based on claims that the Cell Lines, Drug Substance, Drug
Product, or Product (or its use or manufacture) infringes such Third Party’s
Intellectual Property, (b) any material breach of Section 11.1 of this
Agreement, (c) Client’s grossly negligent acts or omissions or willful
misconduct in the performance of its obligations under this Agreement, and/or
(d) Client’s use of the results of this Agreement, including but not limited to
use of the Manufacturing Process and/or Product and any results of research and
development and/or clinical trials using any Product and/or Client’s
commercialization of any such items; in each case, except to the extent that any
of the foregoing arises out of or results from any Paragon Indemnitee’s gross
negligence, willful misconduct or breach of this Agreement. In the event that
Client has the right to retain and use Non-Conforming Product as set forth in
Section 9.4, Client’s indemnity hereunder with respect to such Non-Conforming
Product and any use thereof shall be without exception.

 



C-24 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

12.2          Indemnification by Paragon. Subject to and except to the extent of
any indemnification from Client pursuant to Section 12.1 above, Paragon shall
indemnify, defend and hold Client, and its Affiliates, directors, officers,
employees and agents (“Client Indemnitees”) harmless from and against all
Liabilities to the extent such Liabilities arise out of or result from any
claim, lawsuit or other action or threat by a Third Party arising out of (a) any
material breach of the warranties made by Paragon under Section 11.2.1 of this
Agreement, or (b) Paragon’s grossly negligent acts or omissions or willful
misconduct in the performance of its obligations under this Agreement; in each
case except to the extent that any of the foregoing arises out of or results
from any Client Indemnitee’s gross negligence, willful misconduct or breach of
this Agreement.

 

12.3          Indemnification Procedures.

 

12.3.1    Identification of Indemnitor and Indemnitee. An “Indemnitor” means the
indemnifying Party. An “Indemnitee” means the indemnified Party, its Affiliates,
and their respective directors, officers, employees and agents.

 

12.3.2    Indemnification Procedures. An Indemnitee which intends to claim
indemnification under Section 12.1 or Section 12.2 hereof shall promptly notify
the Indemnitor in writing of any claim, lawsuit or other action in respect of
which the Indemnitee intends to claim such indemnification (including a copy of
any related complaint, summons, notice or other instrument); provided, that
failure to provide such notice within a reasonable period of time shall not
relieve the Indemnitor of any of its obligations hereunder except to the extent
the Indemnitor is prejudiced by such failure. The Indemnitee shall permit, and
shall cause its Affiliates and their respective directors, officers, employees
and agents to permit, the Indemnitor, at its discretion, to settle any such
claim, lawsuit or other action and agrees to the complete control of such
defense or settlement by the Indemnitor; provided, however, that in order for
the Indemnitor to exercise such rights, such settlement shall not adversely
affect the Indemnitee’s rights under this Agreement or impose any obligations on
the Indemnitee in addition to those set forth herein. No such claim, lawsuit or
other action shall be settled without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld, and the Indemnitee
shall not be responsible for any legal fees or other costs incurred other than
as provided herein. The Indemnitee shall cooperate fully with the Indemnitor and
its legal representatives in the investigation and defense of any claim, lawsuit
or other action covered by this indemnification, all at the reasonable expense
of the Indemnitor. The Indemnitee shall have the right, but not the obligation,
to be represented by counsel of its own selection and expense.

 

12.4          Insurance. Each Party shall maintain appropriate commercial
general liability insurance sufficient to cover its interest or potential
liabilities hereunder, in an amount equal to at least $[***], including, but not
limited to worker’s compensation, if applicable, and comprehensive general
liability. Paragon’s comprehensive general liability insurance shall include
professional liability insurance. Client’s comprehensive general liability
insurance shall include product liability insurance and property loss insurance
in an amount equal to the replacement cost of all materials and equipment to
which Client retains title hereunder, including all Client Provided Materials,
Designated Equipment, Cell Line, Master Cell Bank, Working Cell Bank, Product,
and Reference Material, and Paragon shall have no responsibility to procure or
maintain property loss insurance for any of the foregoing. Each Party shall
provide to the other upon request, a copy of its insurance certificate
evidencing such insurance. Each Party may self-insure all or any portion of the
required insurance as long as, together with its Affiliates, its US GAAP net
worth is greater than $[***] million or its annual EBITDA (earnings before
interest, taxes, depreciation and amortization) is greater than $[***] million.
Each required insurance policy, other than self-insurance, shall be obtained
from an insurance carrier with an A.M. Best rating of at least A- VII.

 

12.5          [***]. [***]

 

Article 13
CONFIDENTIALITY and non-use

 

13.1          Definition. As used in this Agreement, the term “Confidential
Information” includes all information furnished by or on behalf of Paragon or
Client (the “Discloser”), its Affiliates or any of its or their respective
representatives, to the other Party (the “Recipient”), its Affiliates or any of
its or their respective representatives, whether furnished before, on or after
the Effective Date and furnished in any form, including written, verbal, visual,
electronic or in any other media or manner and information acquired by
observation or otherwise during any site visit at the other Party’s facility.
Confidential Information includes all proprietary technologies, know-how, trade
secrets, discoveries, inventions and any other intellectual property (whether or
not patented), analyses, compilations, business or technical information and
other materials prepared by either Party, their respective Affiliates, or any of
its or their respective Representatives, containing or based in whole or in part
on any information furnished by the Discloser, its Affiliates or any of its or
their respective Representatives. Confidential Information also includes the
existence of this Agreement and its terms. This Agreement, and the terms and
conditions contained herein, are the Confidential Information of both Parties.

 



C-25 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

13.2          Exclusions. Notwithstanding Section 13.1, Confidential Information
does not include information that (A) is or becomes generally available to the
public or within the industry to which such information relates other than as a
result of a breach of this Agreement, (B) is already known by the Recipient at
the time of disclosure as evidenced by the Recipient’s written records, (C)
becomes available to the Recipient on a non-confidential basis from a source
that is entitled to disclose it on a non-confidential basis, or (D) was or is
independently developed by or for the Recipient without reference to the
Confidential Information of the Discloser as evidenced by the Recipient’s
written records.

 

13.3          Mutual Obligation. The Recipient agrees that it will not use the
Discloser’s Confidential Information except in connection with the performance
of its obligations hereunder and will not disclose, without the prior written
consent of the Discloser, Confidential Information of the Discloser to any Third
Party, except that the Recipient may disclose the Discloser’s Confidential
Information to any of its Affiliates and its or their respective representatives
that (A) need to know such Confidential Information for the purpose of
performing under this Agreement, (B) are advised of the contents of this Article
and (C) are bound to the Recipient by obligations of confidentiality at least as
restrictive as the terms of this Article. Each Party shall be responsible for
any breach of this Article by its Affiliates or any of its or their respective
representatives.

 

13.4          Permitted Disclosure. The Recipient may disclose the Discloser’s
Confidential Information to the extent required by law or regulation; provided,
that prior to making any such legally required disclosure, the Recipient shall
give the Discloser as much prior notice of the requirement for and contents of
such disclosure as is practicable under the circumstances. Any such disclosure,
however, shall not relieve the Recipient of its obligations contained herein.

 

13.5          Return of Confidential Information. Upon expiration or termination
of this Agreement, the Recipient will (and will cause its Affiliates and its and
their respective representatives to) cease its use and, upon written request,
within [***] either return or destroy (and certify as to such destruction) all
Confidential Information of the Discloser, including any copies thereof, except
for a single copy which may be retained for the sole purpose of ensuring
compliance with its obligations under this Agreement.

 

13.6          Survival. The obligations of this Article will terminate [***]
from the expiration or termination of this Agreement, except with respect to
trade secrets, for which the obligations of this Article will continue for so
long as such information remains a trade secret under applicable law.

 

13.7          No Licenses. Except as expressly provided in Article 10 hereof, no
right or license, either express or implied, is granted under any intellectual
property right or by virtue of the disclosure of Confidential Information under
this Agreement, or otherwise.

 

13.8          Protection of Inadvertent Disclosures. Client agrees that in the
event Client inadvertently becomes aware of any information related to other
Paragon clients through the presence of Client’s employees, agents or advisors
at Paragon offices or at the Paragon Facility, that such information will be
kept strictly confidential in the same manner as Paragon Confidential
Information, provided, however, that Client shall make no use of the information
for any purpose whatsoever, either related to this Agreement or otherwise.

 

13.9          Use of Names. Neither Party shall make use of the name of the
other Party in any advertising or promotional material, or otherwise, in
connection with this Agreement or any related agreements, without the prior
written consent of such other Party. Client consent is given for Paragon to list
Client in its listing of clients and manufacturing activities, stating only that
the activities involved process development and manufacture of “an active
pharmaceutical ingredient,” if no press release is issued.

 

13.10        Press Releases. The Parties agree that any initial public
announcement of the execution of this Agreement shall be in the form of a mutual
press release to be agreed upon by the Parties; provided, that the Parties shall
also agree on the timing of such public announcement. After such press release
is published, each Party shall be entitled to make or publish any public
statement consistent with the contents thereof. Except as set forth in the
preceding sentence, no press release, publicity or other form of public written
disclosure related to this Agreement, including the terms and conditions hereof,
shall be permitted by either Party unless the other Party has indicated its
consent to the form of the release in writing. This Section shall not apply to
any disclosure that is deemed necessary, in the reasonable judgment of the
responsible Party, to comply with Applicable Laws (including the rules and
regulations of any national stock exchange on which such Party’s securities are
traded).

 



C-26 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

Article 14
TERM; TERMINATION

 

14.1          Term. Unless sooner terminated pursuant to the terms of this
Agreement, the term of this Agreement shall commence on the Effective Date and
shall continue in effect indefinitely unless and until terminated as provided in
this Article 14 (such period during which this Agreement is in effect, the
“Term”). Each SOW/Project Plan shall remain in effect from the date of its
execution by both Parties until completion of the Project according to the
SOW/Project Plan or until termination of the SOW/Project Plan as provided in
this Article 14.

 

14.2          Termination of SOW/Project Plan or Activities under an SOW/Project
Plan. Any individual SOW/Project Plan or any remaining portion thereof may be
terminated (or cancelled) as follows, and the provisions of Section 14.4 shall
apply:

 

14.2.1    Failure to Establish the Manufacturing Process. Client may terminate
the applicable SOW/Project Plan in the event that Paragon is unable to develop a
Manufacturing Process for a Drug Substance in accordance with Section 2.1.1,
despite the use of commercially reasonable efforts to do so. Notwithstanding
anything to the contrary in Section 14.4, in the event that Client terminates an
SOW/Project Plan under this Section 14.2.1, no Cancellation Amount would be due.

 

14.2.2    Material Breach. Either Party may terminate an SOW/Project Plan or any
remaining portion thereof, effective upon written notice to the other Party, for
any material breach by the other Party of its obligations with respect to the
applicable SOW/Project Plan, if such breach is not cured within [***] after
written notice of such breach to the breaching Party; provided, however, if such
breach is not capable of being cured within such [***] period, the cure period
shall be extended for such amount of time as may be reasonably necessary to cure
such breach, so long as the breaching Party is making diligent efforts to do so,
but in no event longer than an additional [***]. Notwithstanding anything to the
contrary in Section 14.4, in case of termination under this Section 14.2.2 due
to Paragon’s uncured material breach, no Cancellation Amount would be due.

 

14.2.3    Termination by Client. Client may terminate an SOW/Project Plan or any
portion thereof for any reason, subject to the provisions of Section 14.3.
Client cooperation by providing advance written notice (which can be informal
email communication) of such termination is strongly requested to enable Paragon
to manage its scheduling and business operations.

 

14.3          Delay or Postponement.

 

(a)            In the event the Client delays or postpones the SOW/Project Plan
or any portion thereof, such delay or postponement shall result in the
application of the reasonable delay or postponement Fees due to the disruption
of Paragon’s scheduling and business processes (“Delay or Postponement Amount”),
as described below. [***]

 



C-27 

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C

 

 



[***] [***] [***] [***] [***] [***] [***] [***]

 

(b) Notwithstanding anything to the contrary, if Paragon is able to resell the
capacity affected by such delay or postponement (and such resale is not solely
as a result of rescheduling previously scheduled capacity for a Third Party
customer of Paragon), then the applicable Delay or Postponement Amount will be
reduced on a pro rata basis in proportion to the resold capacity as a percentage
of total capacity reserved to Client at the time of such delay or postponement.
Notwithstanding the foregoing, in the event the Client delays or postpones the
SOW/Project Plan or any portion thereof indefinitely or for a period exceeding
[***], such delay or postponement shall be deemed to be termination or
cancellation and Section 14.4 shall apply.

 

(c) [***].

 

14.4         Consequences of Termination (Cancellation) of SOW/Project Plan or
Portion.

 

14.4.1    Payment of Amounts Due. Termination of any individual SOW/Project Plan
(or portion thereof) for any reason shall not exempt any Party from paying to
the other Party any amounts already owing to such Party at the time of such
termination for services and Procurement Costs. Client also shall pay any unpaid
Procurement Costs for all Raw Materials, Resins, Consumables and Designated
Equipment purchased or ordered or for non-cancelable outsourced services ordered
under any terminated SOW/Project Plan (or Run(s)) in anticipation of the
specified Process Development Run(s), Process Simulation Studies, Engineering
Run(s), and Manufacturing Run(s), fill-finish, stability studies and other
activities. [***]

  



[***] [***] [***] [***] [***] [***] [***] [***]



  

14.4.2    Notwithstanding anything to the contrary, if Paragon is able to resell
the capacity affected by such termination (and such resale is not solely as a
result of rescheduling previously scheduled capacity for a Third Party customer
of Paragon), then the applicable Cancellation Amount will be reduced on a pro
rata basis in proportion to the resold capacity as a percentage of total
capacity reserved to Client at the time of such termination. At the time of
termination (cancellation) of an SOW/Project Plan (or portions thereof), any
advance payments made by Client ([***]) shall be applied to the total Fees and
expenses incurred per the SOW/Project Plan(s) and as listed in Section 14.4.1
and any prior unpaid invoice amounts. Any remaining balance will be returned to
Client within [***] following the later of termination or completion of the
initiated or scheduled activities. [***]. Any remaining balance due to Paragon
shall be paid to Paragon within [***] following the date of Paragon's invoice
for same.

 

 

C-28

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C





 

14.4.3    Raw Materials, Consumables and Resins. Upon completion or termination
of an SOW/Project Plan, Client shall purchase from Paragon (to the extent not
already paid for by Client), at the Procurement Cost, all remaining usable Raw
Materials, Consumables and Resins acquired and paid for by Paragon for the
manufacture of Product under this Agreement that conform to any applicable
Materials Specifications, provided however, that as of the date of receipt of
the termination notice, Paragon shall place no further orders for Raw Materials,
Consumables and Resins except as may be necessary for completion of any portion
of Paragon’s services hereunder that are not immediately terminated. To effect
such purchase, Paragon shall invoice Client therefor in accordance with Section
6.3.

 

14.5         Return of Materials and Client Confidential Information; Transfer
of Designated Equipment.

 

14.5.1    Client Materials. Paragon will inform Client of the need to return or
dispose of any Client owned property (Client Provided Materials, Cell Line,
Master Cell Bank, Working Cell Bank, Resins, Designated Equipment, Product, Raw
Materials, Consumables, etc.). Unless otherwise agreed by the Parties in
writing, within [***] following expiration or termination of an SOW/Project
Plan, Paragon shall promptly (except as may be needed to complete any Runs that
are in process) at Client’s sole cost and expense (i) return (or, at Client’s
written election, destroy) all quantities of the Client Provided Materials,
residual paste, or other biological material received or produced by Paragon
under this Agreement, and (ii) deliver to Client all Reference Materials being
held by Paragon.

 

14.5.2    Client Confidential Information. Upon written request of Client,
Paragon shall return to Client all Client Confidential Information received in
tangible form in connection with the SOW/Project Plan, except for a single copy
and/or sample which may be retained solely for purposes of determining Paragon’s
obligations hereunder and which shall remain subject to the obligations of
nonuse and confidentiality set forth in this Agreement.

 

14.5.3    Unclaimed Items. If any Client owned property remains at the Paragon
Facility for a period longer than [***] after expiration or termination of an
SOW/Project Plan (unless it is to be used in connection with another SOW/Project
Plan for Client), Paragon shall have no obligation to store or return items. If
such items include biological, chemical, hazardous materials, or consumables,
such items will be disposed at Paragon’s convenience and Paragon shall invoice
Client for all cost to Paragon associated with disposal (in the amount
calculated pursuant to the Procurement Cost definition) and Client shall pay the
invoiced amount in accordance with Section 6.3. If such items include Designated
Equipment, all right title and interest shall vest in Paragon upon expiration of
the [***] period and Paragon shall thereafter be free to use, sell or transfer
the Designated Equipment as it sees fit.

 



14.5.4    Paragon Confidential Information. Upon termination of an SOW/Project
Plan and upon the written request of Paragon, Client shall promptly return to
Paragon all Paragon Confidential Information received thereunder in tangible
form, except for a single copy which may be retained for documentation purposes
only and which shall remain subject to the obligations of nonuse and
confidentiality set forth in this Agreement.

 



C-29

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 

14.6         Completion of SOW/Project Plan. Upon completion of any SOW/Project
Plan under this Agreement in accordance with Section 6.3, Client shall pay any
unpaid expenses incurred under the SOW/Project Plan (that is, unpaid Procurement
Costs for all Raw Materials, Resins, Consumables and Designated Equipment, as
well as unpaid services in accordance with the applicable Payment Schedule). At
the time of completion, any unapplied advanced payments made by Client shall be
applied to the total unpaid expenses incurred per the SOW/Project Plan. Any
excess payments will be returned to Client within [***] following completion of
the Project. Any balance due shall be paid to Paragon within [***] following the
date of Paragon’s invoice for same. In addition, Section 14.4.3 and 14.5 shall
apply.

 

14.7         Insolvency. Either Party may terminate this Agreement upon written
notice to the other Party, upon (a) the dissolution, termination of existence,
liquidation or business failure of the other Party; (b) the appointment of a
custodian or receiver for the other Party who has not been terminated or
dismissed within [***] of such appointment; (c) the institution by the other
Party of any proceeding under national, federal or state bankruptcy,
reorganization, receivership or other similar laws affecting the rights of
creditors generally or the making by such Party of a composition or any
assignment for the benefit of creditors under any national, federal or state
bankruptcy, reorganization, receivership or other similar law affecting the
rights of creditors generally, which proceeding is not dismissed within [***] of
filing. If Paragon does not terminate the Agreement if such events relate to
Client, then Paragon shall not be obligated to continue services hereunder
during such period of (b) or (c) relating to Client, unless Client is expressly
authorized by the custodian or receiver to make payments to Paragon therefor.
All rights and licenses granted pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
United States Code, licenses of rights of “intellectual property” as defined
therein. Termination under this paragraph shall have the effect of terminating
outstanding Project Plans and Section 14.4 shall apply. Notwithstanding anything
to the contrary in Section 14.4, in case of termination by Client under this
Section 14.7, no Cancellation Amount would be due.

 

14.8         Other Termination of Agreement. If all SOWs/Project Plans have been
completed or terminated, either Party may terminate this Agreement upon written
notice to the other Party, effective upon receipt of such notice. Section 14.4
shall apply, except that, notwithstanding anything to the contrary in Section
14.4, no Cancellation Amount would be due.

 



14.9         Accrued Rights. Except as otherwise expressly set forth herein, any
termination or expiration of an SOW/Project Plan or this Agreement shall be
without prejudice to any right which shall have accrued to the benefit of either
Party, and shall not relieve either Party of any obligation which has accrued,
prior to the effective date of such termination or expiration, which obligations
shall remain in full force and effect for the period provided therein or, if no
period is provided therein, then such obligations shall remain in full force and
effect indefinitely.

 

14.10      Surviving Rights. Article 1, Section 2.6, Section 3.2 (last sentence
only), Section 3.3 (last sentence only), Section 3.4 (provided that Client is
not in default hereunder), Section 3.6, Section 4.3 (only with respect to the
prohibition against use or transfer to Third Parties), Section 4.6 (only with
respect to hazards that may exist or handling of materials which may take place
after the termination date), Article 5 (only with respect to work in progress as
of the termination date), Article 6 (only with respect to invoices unpaid as of
the termination date or issued thereafter for work in progress as of the
termination date[***] and invoicing and payment of any Delay or Postponement
Amount or Cancellation Amount), Sections 7.2 - 7.7 and 7.8.2, Article 9, Section
10.1, Section 10.2, Section 10.3.2, Section 10.4, Article 11, Article 12,
Article 13, Section 14.4, Section 14.5, Section 14.6, Section 14.7, Section
14.8, Section 14.9, Article 15 and Article 16, and the rights and obligations
contained therein shall survive the termination or expiration of this Agreement.

 



C-30

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 

Article 15
FORCE MAJEURE

 

15.1         Effects of Force Majeure. No Party shall be in breach of this
Agreement if such Party is delayed or prevented from fulfilling its respective
obligations under this Agreement (except for payment of any amounts due under
this Agreement) by any reason beyond the reasonable control and without the
fault or negligence of the Party affected thereby, including, without
limitation, an act of God, fire, flood, act of government or state, war, civil
commotion, insurrection, acts of terrorism, embargo, sabotage, prevention from
or hindrance in obtaining energy or other utilities, a shortage of Raw
Materials, Resins, Consumables or other necessary components, labor disputes of
whatever nature, or any other reason beyond the control and without the fault or
negligence of the Party affected thereby (a “Force Majeure Event”). Such excuse
shall continue as long as the Force Majeure Event continues. Upon cessation of
such Force Majeure Event, the affected Party shall promptly resume performance
under this Agreement as soon as it is commercially reasonable for the Party to
do so.

 

15.2         Notice of Force Majeure. Each Party agrees to give the other Party
prompt written notice of the occurrence of any Force Majeure Event, the nature
thereof, and the extent to which the affected Party will be unable to fully
perform its obligations under this Agreement. Each Party further agrees to use
commercially reasonable efforts to correct the Force Majeure Event as quickly as
practicable and to give the other Party prompt written notice when it is again
fully able to perform such obligations. If the cause(s) shall continue unabated
for [***].

 

Article 16
MISCELLANEOUS

 

16.1        Notices. Any notice required or permitted to be given under this
Agreement by any Party shall be in writing and shall be (a) delivered
personally, (b) sent by registered mail, return receipt requested, postage
prepaid, or (c) sent by a nationally-recognized courier service guaranteeing
next-day or second day delivery, charges prepaid to the addresses or email
address of the other Party set forth below, or at such other addresses as may
from time to time be furnished by similar notice by any Party. The effective
date of any notice under this Agreement shall be the date of receipt by the
receiving Party.

 



C-31

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 

If to Paragon:

 

For Project communications:

 

Attn: (as per each Project Plan)

Paragon Bioservices, Inc.

801 W. Baltimore Street, Suite 302

Baltimore, MD 21201

 

For all other communications:

 

Attn: Peter Buzy, President & CEO

Paragon Bioservices, Inc.

801 W. Baltimore Street, Suite 302

Baltimore, MD 21201

 

with a copy to:

 

Catalent Pharma Solutions, LLC

14 Schoolhouse Road

Somerset, NJ 08873 USA

Attn: General Counsel (Legal Department)

E-Mail:

Facsimile:

If to Client:

 

For Project communications:

Attn: (as per each Project Plan)

Novavax, Inc.
21 Firstfield Rd.

Gaithersburg, MD 20878



For all other communications:

Novavax, Inc.
Attn: John A. Herrmann III, SVP, General Counsel and Corporate Secretary
21 Firstfield Rd.

Gaithersburg, MD 20878

E-Mail:

Facsimile:



16.2          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware, without giving effect to its conflicts
of laws principles. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

 



C-32

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 

16.3        Alternative Dispute Resolution. If a dispute arises between the
Parties in connection with this Agreement, the respective senior executives of
Paragon and Client shall first attempt to resolve the dispute. If such
executives cannot resolve the dispute, such dispute shall be resolved in the
English language, in New York, NY, by binding arbitration in accordance with the
then-existing commercial arbitration rules of The CPR Institute for Conflict and
Dispute Resolution, New York, NY. The arbitrator(s) shall be and remain
independent of the Parties. The arbitrator(s) shall not be able to award
indirect, incidental, special, punitive, exemplary or consequential damages,
except to the extent permitted hereunder. Notwithstanding anything herein to the
contrary, (a) nothing in this Agreement (including this Section 16.3) shall
preclude either Party from seeking interim or provisional relief, including a
temporary restraining order, preliminary injunction or other equitable relief
concerning any dispute hereunder or in connection herewith, if necessary to
protect the interests of such Party; and (b) any dispute arising hereunder with
respect to the inventorship, validity, enforceability, or other aspect of
Intellectual Property rights shall be resolved by a court of competent
jurisdiction in New York, NY, and not by arbitration hereunder.

 

16.4         Headings. All headings in this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

16.5         Exhibits. All exhibits referred to herein form an integral part of
this Agreement and are incorporated into this Agreement by such reference.

 

16.6         Further Assurances. The Parties agree to execute, acknowledge and
deliver such further instruments and to take all such other incidental acts as
may be reasonably necessary or appropriate to carry out the purpose and intent
of this Agreement.

 

16.7         Security Procedures. All Representatives of a Party visiting or
having access to any facility of the other Party agree to abide by the other
Party’s policies, operating procedures and security procedures as established
and communicated by the other Party while such Representatives are on-premises
at any facility of the other Party. Each Party shall be liable for any breaches
of this Section 16.7 by its Representatives.

 

16.8         Assignment. Neither Party shall assign or transfer (including
through merger, business reorganization, spin off or out, by operation of law or
otherwise) this Agreement or any part hereof without the prior written consent
of the other Party, such consent not to be unreasonably withheld, conditioned or
delayed; provided, however, without such consent either Party may assign or
transfer this Agreement or any part hereof to an Affiliate or to a successor in
interest to of all or substantially all of the business or assets of such Party
to which this Agreement pertains, whether by means of merger, asset sale,
business reorganization equity issuance or otherwise. Any permitted assignment
of this Agreement by either Party will be conditioned upon that Party’s
permitted assignee agreeing in writing to comply with all the terms and
conditions contained in this Agreement. Any purported assignment without a
required consent shall be void. No assignment shall relieve any Party of
responsibility for the performance of any obligation that accrued prior to the
effective date of such assignment. Subject to this Section 16.8, this Agreement
shall be binding upon the successors and assigns of the Parties.

 

16.9         No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person or entity other than the Parties named herein
and their respective successors and permitted assigns.

 



C-33

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 

16.10     Severability. If any part of this Agreement shall be found to be
invalid or unenforceable under applicable law in any jurisdiction, such part
shall be ineffective only to the extent of such invalidity or unenforceability
in such jurisdiction, without in any way affecting the remaining parts of this
Agreement in that jurisdiction or the validity or enforceability of the
Agreement as a whole in any other jurisdiction. In addition, the part that is
ineffective shall be reformed in a mutually agreeable manner so as to as nearly
approximate the intent of the Parties as possible.

 

16.11     Independent Contractors. Each of the Parties is an independent
contractor and nothing herein contained shall be deemed to constitute the
relationship of partners, joint venturers, nor of principal and agent between
the Parties. Neither Party shall at any time enter into, incur, or hold itself
out to Third Parties as having authority to enter into or incur, on behalf of
the other Party, any commitment, expense, or liability whatsoever.

 

16.12     Waiver. The waiver by any Party of a breach of any provision of this
Agreement will not be construed as a waiver of a subsequent breach of the same
provision by that Party or the breach of any other provision of this Agreement.
The delay or failure of a Party to exercise any right or remedy under this
Agreement will not constitute a waiver by that Party of any breach of this
Agreement. Any waiver of any breach under this Agreement must be in writing.

 

16.13     Counterparts. This Agreement and any amendment hereto may be executed
in any number of counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute the same instrument. This Agreement
shall be effective upon full execution (which includes execution by industry
standard electronic signature software) and delivery by facsimile, email of PDF,
or original, and a facsimile or email of PDF signature document shall be deemed
to be and shall be as effective as an original signature document.

 

16.14     No Solicitation of Employees. During the Term of this Agreement and
for one year thereafter, Paragon and Client each agree not to solicit for
employment, directly or indirectly, any officer or employee of the other Party
or its Affiliates, provided that: (a) this shall not preclude a Party from
hiring any such officer or employee of the other Party who had been terminated
prior to commencement of such employment discussions and (b) nothing herein
shall restrict either Party from soliciting any such officer or employee by
general employment advertising (so long as such advertising is not specifically
targeted at the employees of the other Party) or Third Party employment agencies
(so long as such agencies are not directed, either directly or indirectly, to
target such employees).

 

16.15     Entirety; Amendments. This Agreement constitutes the full
understanding of the Parties and a complete and exclusive statement of the terms
of their agreement with respect to the specific subject matter hereof and
supersedes all prior written or oral agreements, arrangements, and
understandings related to the specific subject matter hereof. No terms,
conditions, understandings or agreements purporting to modify or vary the terms
hereof shall be binding unless hereafter made in a written instrument
referencing amendment of this Agreement and duly executed by each of the
Parties. For the avoidance of doubt, (i) that certain Interim Services
Agreement, dated [●], between the Parties and (ii) the Confidentiality
Agreement, remain in full force and effect in accordance with their respective
terms and are not superseded or modified in any way by this Agreement.

 

16.16     Preference. The terms of body of this Agreement shall prevail in the
event of a conflict between this Agreement and any SOWs or the Confidentiality
Agreement, unless any such SOW expressly provides that it is the Parties’ intent
to override the terms of this Agreement. In the event of an inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of the Quality Agreement, the terms and conditions of the Quality Agreement
shall govern all quality control/quality assurance and regulatory compliance
related matters and this Agreement shall govern with respect to all other
matters.

 

[Signature page follows.]

 



C-34

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



  



Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed to be
binding and effective as of the Effective Date.

 



  NOVAVAX, INC.         By:     Name:     Title:           PARAGON BIOSERVICES,
INC.         By:     Name: Peter Buzy   Title: President & CEO



 

Attachments: Exhibit A - SOW/Project Plan for each Project

 

 

C-35

 



[Signature Page to Non-Commercial GMP Manufacturing Services Agreement]



 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 

Template for Exhibit A

 

[An SOW in this general form shall be attached for each Project, numbered A-1,
A-2, etc. and with the Proposal appended as Schedule 1. Once completed and
mutually agreed to, the Project Plan shall be appended as Schedule 2.]

----------------

Exhibit A-__<INSERT NUMBER -1, -2, etc.>

Statement of Work (SOW) for New Project (#________)

 

Project #________ dated ________

(“<TITLE>“) (“Project”).

 

Project Letter of Intent (LOI) date [IF APPLICABLE]:

 

Effective Date: ________

 

In accordance with that certain Non-Commercial GMP-Manufacturing Services
Agreement executed by Novavax, Inc. (“Client”), and Paragon Bioservices, Inc.
(“Paragon”) dated [●] (the “Agreement”), Client and Paragon agree to add a new
Project to the Agreement, as follows:

 

1. Services. Paragon will perform the services described in the attached
Schedule 1 to this Exhibit (“Proposal”) in accordance with the terms and
conditions of the Agreement and this SOW. Following execution of this SOW and as
part of the services, Paragon, working together with Client, will prepare the
Project Plan, which shall become Schedule 2 to this SOW upon completion and
signature by both Parties.

 

2. Project Managers. As of the date of this SOW, the Project managers shall be:

For Client: _____________ (<email>; <tele>)

For Paragon: _____________ (<email>; <tele>)

 

3. Compensation.

(a) In support of the services, Client shall provide to Paragon the Fees set
forth in Section 3 of the Proposal (Schedule 1 attached here) (“Fees”). A more
specific Payment Schedule will be established based on the developed Project
Plan. [***].

 

(b) Procurement Costs are not included in the scheduled payments and are not
part of the Fees. Paragon shall invoice Client monthly for the Procurement Cost
for any materials (including the Raw Materials, Resins, Consumables) and
Designated Equipment or outsourced services procured for use in or for the
activities pursuant to this SOW. Notwithstanding the foregoing, [***], in
accordance with Section 6.3 of the Agreement. Payment shall be due and payable
in accordance with Section 6.3 of the Agreement.

 

4. Definitions. Terms used in this SOW shall have the definitions set forth in
the Agreement or in this SOW, as applicable.

 

C-36

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



EXHIBIT C



 



5. Terms and Conditions. The terms and conditions of the Agreement (together
with any mutually executed amendments or addenda thereto) shall govern and
control the performance of the services in all respects.

 

NOVAVAX, INC. PARAGON BIOSERVICES, INC.     By:     By:             Peter Buzy  
Title:     Title: President & CEO               Date:     Date:    

 

Attachments: Schedule 1 (Proposal for Project #_________ dated _________

(“<TITLE>“)

 

Schedule 2 (upon completion and signature by both Parties, the Project Plan
shall become Schedule 2 to this SOW)

 

C-37

  

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D







 

Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

INTERIM SERVICES AGREEMENT

 

This Interim Services Agreement (“Agreement”) is made and entered into the [●]
day of [●], [●] (the “Effective Date”) by and between Paragon Bioservices, Inc.
with an address at 801 W. Baltimore Street, Suite 302, Baltimore, MD 21201
(“Paragon”) and Novavax, Inc., with an address at 21 Firstfield Rd.,
Gaithersburg, MD 20878 (“Client”). Paragon and Client are sometimes individually
referred to herein as the “Party” and collectively as the “Parties.”

 

WHEREAS, Client desires to engage Paragon to provide interim development and
laboratory services pursuant to the terms of this Agreement, generally
reflecting ongoing services that had been performed by Client prior to closing
of that certain asset purchase agreement, by and between the Parties, dated on
or around the Effective Date; and

 

WHEREAS, Paragon has skill and experience in conducting such services and
desires to be so engaged by Client.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below, the Parties agree as follows:

 

1.Definitions.

 

“Affiliate” means, with respect to Client or any third party, any corporation,
firm, partnership or other entity that controls, is controlled by or is under
common control with such entity; and with respect to Paragon, “Affiliate” means
Catalent, Inc., and any corporation, firm, partnership or other entity
controlled by Catalent, Inc. For the purposes of this definition, “control”
means the ownership of at least 50% of the voting share capital of an entity or
any other comparable equity or ownership interest.

 

“Applicable Laws” means, with respect to Client, all laws, ordinances, rules and
regulations, currently in effect or enacted or promulgated during the Term, and
as amended from time to time, of each jurisdiction in which the Materials are
produced, marketed, distributed, used or sold; and with respect to Paragon, all
laws, ordinances, rules and regulations applicable to the Services, currently in
effect or enacted or promulgated during the Term, and as amended from time to
time, of the United States.

 

“Intellectual Property” means any and all intellectual property rights and
interests including patents, utility models, designs, design rights, copyright
(including rights in software), decryption rights, database rights, trade marks,
rights pursuant to passing off, service marks, business and trade names, domain
names, know-how, results, data, databases, formulations, compounds, rights in
biological or chemical materials, rights under data exclusivity laws, rights
under unfair competition laws, topography rights, inventions, rights in
confidential information (including technical and commercial trade secrets);
supplementary protection certificates and image rights, and rights of a similar
or corresponding character in any part of the world, in each case whether
registered or not and including any application for registration and renewals or
extensions of such rights in any country in the world.

 

“Materials” means those biological or chemical materials, samples or any other
material provided by, or on behalf of, Client to Paragon for the purposes of
this Agreement.

 

“Regulatory Authority” means the international, federal, state or local
governmental or regulatory bodies, agencies, departments, bureaus, courts, or
other entities responsible for the regulation (including pricing) of (A) any
aspect of pharmaceutical or medicinal products intended for human use, including
also the United States Drug Enforcement Agency, United States Food and Drug
Administration or any other international, federal, state or local regulatory
bodies, agencies, departments, bureaus, courts or other entities responsible for
the regulation of drugs or any activity of a Party under this Agreement, or (B)
health, safety or environmental matters generally.

 

“Representatives” of an entity means such entity’s duly-authorized officers,
directors, employees, agents, contractors, subcontractors, consultants,
accountants, attorneys or other professional advisors.

 

“Services” means the development and laboratory services performed by Paragon
for Client pursuant to a SOW, which may include, but not be limited to
analytical testing, stability testing, analytical method development, analytical
method validation, characterization studies and other analytical services. In no
event shall this Agreement include (i) development or formulation services; or,
(ii) clinical or commercial manufacturing or packaging.

 

“Statement of Work” or “SOW” means a mutually agreed upon document on Paragon’s
standard form agreed to and executed by the Parties that defines the scope of
Services to be performed, reports and other deliverables, the price and payment
schedule therefor and a target time schedule for performing the Services.

 



D-1

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

2.Engagement.

 

(a)       Client hereby engages Paragon to non-exclusively provide, and Paragon
hereby agrees to provide, the Services as may be mutually agreed to from
time-to-time by both Parties to be conducted pursuant to the terms and
conditions of this Agreement. Each executed SOW shall automatically upon full
execution become subject to and a part of this Agreement. Attached hereto as
Exhibit A is a general form of SOW to be used by the Parties. Paragon shall only
be responsible for the performance of Services pursuant to a fully executed SOW.

 

(b)       Except as expressly set forth in a SOW, Client will provide to Paragon
all Materials, as applicable, in quantities and quality sufficient to meet the
requirements for the Services under each SOW. Client shall retain title to
Materials at all times and bear the risk of loss thereof. Prior to delivery of
any such items, Client shall provide to Paragon a copy of all associated safety
data sheets, safe handling instructions, health and environmental information,
and any regulatory certifications or authorizations that may be required under
Applicable Laws and shall promptly provide any updates thereto. Client grants
Paragon full authority to use any Materials for purposes of the Services.
Paragon reserves the right to cancel or postpone, in its discretion, all or any
part of a SOW upon written notice to Client if Client refuses or fails to timely
supply conforming Materials. Any Materials will meet the applicable
specifications, are suitable for use in the Services hereunder and are not
adulterated or misbranded.

 

(c)        Paragon will conduct the Services in a diligent, professional and
workmanlike manner, and otherwise in accordance with this Agreement, Applicable
Laws, and the specifications and requirements set forth in any applicable SOW;
provided it is understood that, by reason of the Services being biological
development and laboratory services, specific results, outcomes or schedules
cannot be and are not guaranteed.

 

(d)       Client’s use of the results of the Services, including but not limited
to data, assays and protein or other products of the Services, in support of or
connection with an Investigational New Drug Application (“IND”) or for any other
regulatory submissions or purposes is at the sole discretion and responsibility
of Client.

 

(e)       In the event of a material error by Paragon in performing any
analytical Services which renders the results unacceptable to a Regulatory
Authority to which Client intends to submit such results, [***]. In such event,
[***]. All retesting performed that is not directly due to a Paragon error will
be billed to the Client.

 

3.            Compensation for Services.  In consideration for Paragon’s
provision of the Services under each SOW, Client shall pay Paragon the amount
specified in the applicable executed SOW, according to the payment schedule
therein. All taxes due in relation to the Services, including all reports and
other deliverables, other than taxes due on Paragon’s net income, will be the
Client’s responsibility. Payment for undisputed amounts is due [***] following
the date of the invoice and should be sent to:

 



 Wire transfer     Account Name: Paragon Bioservices, Inc.  ABA#:    Account#: 
 





 

Client shall dispute in good faith, if at all, its obligation to pay all or part
of any invoice submitted by Paragon under this Agreement within a [***] period
upon receipt of the invoice. If disputed in such [***] time period, Paragon and
Client shall engage in good faith negotiations to resolve such dispute promptly,
and, upon resolution, Client will pay all amounts due and payable by Client,
along with interest thereon.

 

In the event that Client has not paid an invoice with respect to any undisputed
amount on or before the applicable due date, Client’s failure shall be
considered a material breach under Section 5, subject to the cure provisions set
forth therein. Past due amounts shall bear interest from the date due until paid
at the rate of [***] (or if less, the highest rate permitted by Applicable
Laws), payable on demand.

 

4.Regulatory Compliance.

 

(a)       Paragon shall obtain and maintain all permits and licenses with
respect to general facility operations in the jurisdiction in which Paragon
performs the Services. Client shall be responsible at its cost to obtain and
maintain all other regulatory approvals, authorizations, certifications and
permits relating to Materials, including without limitation those relating to
the import, export, use, distribution and sale of Materials. Client shall be
responsible for preparing all submissions to Regulatory Authorities with respect
to Materials or Client’s products or product candidates and obtain Paragon’s
prior written consent (which will not be unreasonably withheld, conditioned or
delayed) before identifying Paragon in such regulatory submissions; provided,
however, that if Paragon does not provide or withhold consent to any such
submission within five business days after Client’s provision of written notice
of such submission to Paragon, then Paragon’s consent will be deemed to have
been given for such submission.

 



 



D-2

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

(b)       Upon timely notification from Paragon, Client shall reimburse Paragon
for any payments Paragon is required to make to any regulatory or governmental
authority pursuant to Applicable Laws resulting directly from Paragon’s
formulation, development, storing or testing of Client’s product or
Client-supplied Materials. Paragon shall not be obligated to perform any
services under the Agreement or applicable SOWs which would involve any
countries that are targeted by the comprehensive sanctions, restrictions or
embargoes administered by the United Nations, European Union, United Kingdom or
United States.

 

5.Term and Termination.

 

(a)       Duration - This Agreement shall commence as of the Effective Date and
continue in effect unless and until terminated as provided in this Section 5.

 

(b)       Termination

 

(i)For convenience: either Party may terminate this Agreement or any SOW,
without any penalties, upon [***] written notice to the other Party; provided,
however, such termination for convenience shall not be exercised during the
[***] period following the Effective Date.

 

(ii)For breach: either Party may terminate this Agreement or an SOW, effective
upon written notice to the other Party, for any material breach by the other
Party of its obligations with respect to this Agreement or the applicable SOW,
if such breach is not cured within [***] after written notice of such breach to
the breaching Party; provided, however, if such breach is not capable of being
cured within such [***] period, the cure period shall be extended for such
amount of time as may be reasonably necessary to cure such breach, so long as
the breaching Party is making diligent efforts to do so, but in no event longer
than an additional [***].

 

(c)       Upon termination of this Agreement for any reason, all rights and
obligations of the Parties shall cease to have effect, except for those rights
and obligations set forth in Sections 1 (as applicable), 2(d) and (e), 3, 5(c),
6 through 20, which shall survive termination. Termination of this Agreement
shall not discharge, affect or modify any rights or obligations which accrued or
were incurred prior to expiration or termination. Upon termination or expiration
of this Agreement: (i) Paragon will terminate all affected Services in progress
in an orderly manner as soon as practical and in accordance with a schedule
agreed to by Client; (ii) Paragon will at Client’s sole cost and expense deliver
to Client or, at Client’s option, dispose of, any Materials in its possession or
control and, upon receipt of payment in full for Services rendered and
deliverables, deliver to Client all deliverables developed through the effective
date of termination or expiration; (iii) Client will pay Paragon any monies due
and owing Paragon, up to the effective date of termination or expiration, for
Services performed and all non-refundable commitments made by Paragon and all
expenses actually incurred (as specified in the applicable SOW and to the extent
that Paragon cannot mitigate such expenses through the exercise of commercially
reasonable efforts); and (iv) each Party will promptly return to the other Party
all of other Party’s Confidential Information (including all copies) provided
under this Agreement or under any SOW which has been terminated or has expired,
except for one (1) copy may be retained by a Party solely to monitor that
Party’s surviving obligations of confidentiality and non-use, to exercise all of
its surviving rights under this Agreement, and to comply with Applicable Laws.

 

6.Confidential Information.

 

(a)               Definition. As used in this Agreement, the term “Confidential
Information” includes all information furnished by or on behalf of Paragon or
Client, its Affiliates or any of its or their respective Representatives
(collectively, the “Discloser”), to the other Party, its Affiliates or any of
its or their respective Representatives (collectively, the “Recipient”), whether
furnished before, on or after the Effective Date and furnished in any form,
including written, verbal, visual, electronic or in any other media or manner
and information acquired by observation or otherwise during any site visit at
the other Party’s facility. Confidential Information includes all proprietary
technologies, know-how, trade secrets, discoveries, inventions and any other
non-public Intellectual Property (whether or not patented), analyses,
compilations, business or technical information and other materials prepared by
either Party, their respective Affiliates, or any of its or their respective
Representatives, containing or based in whole or in part on any information
furnished by the Discloser. Confidential Information also includes the existence
and terms of this Agreement and any SOW.

 

(b)               During the term of this Agreement and for [***] thereafter,
each Party agrees to keep Confidential Information received hereunder
confidential with respect to any third party, to not disclose such Confidential
Information to any third party, to use such Confidential Information solely with
respect to the exercise of its rights and performance of its obligations under
this Agreement and not for any other purpose, and to protect such Confidential
Information against unauthorized disclosure using the same degree of care, but
no less than a reasonable degree of care, as it uses to protect its own
confidential information of a like nature. Notwithstanding the foregoing, the
Recipient may disclose the Discloser’s Confidential Information to its
Representatives who have a need to know for the purposes of this Agreement and
who are bound by obligations of confidentiality at least as restrictive as those
set forth herein. The obligations of this Agreement shall not apply to
information:

 



D-3

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

(i)       shown by written or other tangible evidence to have been in the
Recipient’s possession prior to the time of disclosure,

 

(ii)       which is now or hereafter becomes available to the public through no
fault on the part of the Recipient,

 

(iii)       which is acquired in good faith from a third party understood to
have the right to disclose such information,

 

(iv)       for which prior written release to disclose is obtained from the
Discloser, or

 

(v)       which is developed by or on behalf of the Recipient without use or
reliance on the Discloser’s Confidential Information, which can be demonstrated
by written or other tangible evidence.

  

(c)       Paragon is in the business of conducting preclinical testing, GMP and
non-GMP manufacturing and other laboratory services for third parties. The terms
of this Agreement shall not be construed to limit the right of Paragon to
conduct such services for any third party so long as Client Confidential
Information or Materials are not used in breach of this Agreement.

 

(d)               Protection of Inadvertent Disclosures. Client agrees that in
the event Client inadvertently becomes aware of any information related to other
Paragon clients through the presence of Client’s employees, agents or advisors
at Paragon offices or facilities, that such information will be kept strictly
confidential in the same manner as Paragon Confidential Information, provided,
however, that Client shall make no use of the information for any purpose
whatsoever, either related to this Agreement or otherwise.

 

(e)               Governmental Disclosure. Each Party may disclose the
Confidential Information of the other Party as required by Applicable Law or
legal process, including to any Regulatory Authority legally requiring the
disclosure of such Confidential Information, provided that: (i) such
Confidential Information is submitted under applicable provisions, if any, for
confidential treatment by such Regulatory Authority; (ii) prior to such
disclosure, the Recipient shall provide the Discloser with timely prior written
Notice of the disclosure requirement so that it may take whatever action it
deems appropriate, including intervention in any proceeding and the seeking of
an injunction to prohibit such disclosure at the Discloser’s risk and expense;
(iii) the Recipient shall furnish only that portion of the Confidential
Information which it is legally required to submit and shall cooperate with the
Discloser’s counsel to enable the Discloser to seek a protective order (or other
appropriate relief) or reliable assurance that confidential treatment shall be
accorded the Confidential Information; and (iv) the Recipient shall endeavor to
protect the confidentiality of any Confidential Information to the extent
reasonable under the circumstances and use its good faith efforts to prevent the
further disclosure of any Confidential Information provided to any Regulatory
Authority.

 

7.Intellectual Property Ownership.

 

(a)       Subject to the limitations set forth below and payment of all amounts
due to Paragon hereunder, (i) all data, results and original reports generated
by Paragon specifically for Client in the conduct of the Services shall be the
property of, and belong to, Client, and (ii) any discoveries, inventions, or
improvements, whether or not patentable, made or conceived by Paragon
specifically for Client in conducting the Services and which relate solely and
specifically to Client Confidential Information and/or Materials shall be the
property of, and belong to, Client. At Client’s sole cost and expense (at
Paragon’s then standard hourly rates), Paragon shall execute and deliver to
Client all papers, including, without limitation, applications for patents, that
Client deems necessary in the exercise of its reasonable judgment to enable
Client to publish or protect such discoveries, inventions, or improvements by
patent or otherwise in all countries and to vest title to said patents,
discoveries, inventions, or improvements in Client.

 

(b)       Notwithstanding the foregoing, Client shall have no rights in
pre-existing Paragon Intellectual Property or in any discoveries, inventions, or
improvements relating to or based on Paragon’s own Intellectual Property or
relating generally to Paragon’s business of conducting laboratory testing,
protein production or other laboratory or manufacturing services, or patent
applications therefor, which shall remain the sole and exclusive property of
Paragon. Client shall have no rights in any internal records or documents
prepared by Paragon in connection with the Services, provided that Client shall
be entitled to receive a copy of such records and documents as deliverables as
may be provided in the applicable SOW.

 

(c)       Client hereby represents and warrants that it owns all rights, titles
and interests in and to, or otherwise has valid sublicensable license to use,
the Materials and is duly authorized to transfer the Materials to Paragon under
this Agreement.

 

(d)       Client represents and warrants that no lawsuit or proceeding is
pending and, to Client’s knowledge, no third party has asserted or threatened in
writing any claim or lawsuit, against Client or any of its Affiliates claiming
that the Materials infringe on any patent owned by a third party or
misappropriate any trade secret owned by a third party.

 



D-4

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

(e)       Paragon hereby represents, warrants and covenants that (i) the
Services shall be provided in compliance with applicable Laws, (ii) it will
timely pay all amounts owed to any of its Third Party contractors,
subcontractors or suppliers related to the services provided under this
Agreement, and (iii) the execution, delivery, and performance of this Agreement
do not breach, violate, contravene, or constitute a default under any contracts,
arrangements, or commitments to which Paragon or its Affiliates is a party or by
which it is bound, nor do the execution, delivery, and performance of this
Agreement by Paragon violate any order or Applicable Laws of any court or
Regulatory Authority having authority over it.

 

8.Liability & Indemnity. Insurance.

 

(a)       Each Party hereto (the “Indemnifying Party”) agrees to defend,
indemnify and hold the other Party and its Representatives (the “Indemnitees”)
harmless from any loss, damage, expense, injury, penalty, fine, fee or charge
(including reasonable attorneys’ fees and court costs) (“Losses”) incurred by
the Indemnitees resulting from any suit, action, or proceeding brought by a
third party (“Third-Party Claim”) to the extent arising from or in connection
with the Indemnifying Party’s breach of this Agreement or its gross negligence
or willful misconduct hereunder, except to the extent arising out of the breach
of this Agreement or gross negligence or willful misconduct of the
Indemnitee(s).

 

(b)       Further, Client, as the Indemnifying Party, also agrees to hold the
Paragon Indemnitees harmless from any Loss resulting from any Third-Party Claim
arising from or in connection with (i) any claim that Paragon infringed or
infringes the third party’s patent(s) or other Intellectual Property rights in
connection with its use of Materials or Client Confidential Information in the
performance of Services in accordance with this Agreement, (ii) the failure of
Client to provide the information set forth in Section 2(b), and/or (iii) any
use, manufacture, promotion, marketing, distribution or sale of, or use of or
exposure to, the Materials, or any part, subpart, derivative or modification
thereto, that are the subject of the Services, including product liability or
strict liability, or any deliverable, data or other tangible or intangible
results of the Services, by or on behalf of Client or any third party.

 

(c)       An Indemnitee which intends to claim indemnification under
Section 8(a) or (b) hereof shall promptly notify the Indemnifying Party in
writing of any Third-Party Claim in respect of which the Indemnitee intends to
claim such indemnification. The Indemnitee shall permit the Indemnifying Party,
at its discretion, to settle any such Third-Party Claim and agrees to the
complete control of such defense or settlement by the Indemnifying Party;
provided, however, that in order for the Indemnifying Party to exercise such
rights, such settlement shall not adversely affect the Indemnitee’s rights under
this Agreement or impose any obligations on the Indemnitee in addition to those
set forth herein. No such Third-Party Claim shall be settled without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld, and the Indemnitee shall not be responsible for any legal fees or
other costs incurred other than as provided herein. The Indemnitee shall
cooperate fully with the Indemnifying Party and its legal representatives in the
investigation and defense of any Third-Party Claim covered by this
indemnification, all at the reasonable expense of the Indemnifying Party. The
Indemnitee shall have the right, but not the obligation, to be represented by
counsel of its own selection and expense in connection with the foregoing.

 

(d)       Use of any of the results of the Services, including but not limited
to any product based thereon or any data or assays derived from the Services or
results, in support of an IND or for any other submissions or purposes is done
at the sole discretion and responsibility of Client.

 

(e)[***].

 

(i)[***].

 

(ii)[***].

 

(iii)[***].

 

(iv)[***].

 

(f)        Insurance. Each Party shall maintain appropriate commercial general
liability insurance sufficient to cover its interest or potential liabilities
hereunder, in an amount equal to at least [***], including, but not limited to
worker’s compensation, if applicable, and comprehensive general liability.
Client’s comprehensive general liability insurance shall include product
liability insurance and property loss insurance in an amount equal to the
replacement cost of all Materials, and Paragon shall have no responsibility to
procure or maintain property loss insurance for the Materials. Each Party shall
provide to the other upon request, a copy of its insurance certificate
evidencing such insurance. Each Party may self-insure all or any portion of the
required insurance as long as, together with its Affiliates, its US GAAP net
worth is greater than $[***] million or its annual EBITDA (earnings before
interest, taxes, depreciation and amortization) is greater than $[***] million.
Each required insurance policy, other than self-insurance, shall be obtained
from an insurance carrier with an A.M. Best rating of at least A- VII.

 



D-5

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

9.             Notice.  Any notice delivered to a Party pursuant to this
Agreement must be in writing and delivered personally or will be deemed to be
delivered when deposited in the U.S. Mail, postage prepaid, registered or
certified mail, return receipt requested, or by express courier delivery (such
as FedEx, UPS, DHL), addressed to the Party at the address indicated below, or
at such other address that may have been specified by written notice delivered
in accordance with this provision: 

 



  If to Paragon:       Attention: Peter L. Buzy, President & CEO     Paragon
Bioservices, Inc.     801 W. Baltimore Street, Suite 302     Baltimore, MD 21201
        with a copy to:       Catalent Pharma Solutions, LLC     14 Schoolhouse
Road     Somerset, NJ  08873 USA     Attn:  General Counsel (Legal Department)  
  E-Mail:     Facsimile:           If to Client: Attention:  John A. Herrmann
III, SVP, General Counsel and Corporate Secretary     Novavax, Inc.     21
Firstfield Rd.     Gaithersburg, MD 20878     E-Mail:     Facsimile:





 

10.          Waiver.  The waiver by any Party of a breach of any provision of
this Agreement will not be construed as a waiver of a subsequent breach of the
same provision by that Party or the breach of any other provision of this
Agreement. The delay or failure of a Party to exercise any right or remedy under
this Agreement will not constitute a waiver by that Party of any breach of this
Agreement. Any waiver of any breach under this Agreement must be in writing.

 

11.          Governing Law; Jurisdiction; and Venue.  This Agreement will be
governed by the laws of the State of Delaware, U.S.A. without regard to any
conflict of law principles. If a dispute arises between the Parties in
connection with this Agreement, the respective senior executives of Paragon and
Client shall first attempt to resolve the dispute. If such executives cannot
resolve the dispute, such dispute shall be resolved in the English language, in
New York, NY, by binding arbitration in accordance with the then existing
commercial arbitration rules of The CPR Institute for Conflict and Dispute
Resolution, New York, NY. The arbitrator(s) shall be and remain independent of
the Parties. The arbitrator(s) shall not be able to award indirect, incidental,
special, punitive, exemplary or consequential damages, except to the extent
permitted hereunder. Notwithstanding anything herein to the contrary, (a)
nothing in this Section 11 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other equitable relief concerning any dispute hereunder or in
connection herewith, if necessary to protect the interests of such Party; and
(b) any dispute arising hereunder with respect to the inventorship, validity,
enforceability, or other aspect of intellectual property rights shall be
resolved by a court of competent jurisdiction in New York, NY, and not by
arbitration hereunder. Nothing in this Section 11 is intended or shall be
construed to limit either Party’s right to equitable relief or any other remedy
for a breach of this Agreement.

 

12.          Compliance with Laws.  The Services under this Agreement shall be
provided in compliance with applicable Laws.

 

13.          Publicity.  Paragon may list Client as a client of Paragon
(provided that Paragon shall not disclose the specific terms of this Agreement
or the work performed hereunder or any other Client Confidential Information).
Other than as set forth above, the Parties agree that each shall obtain the
other’s prior written approval before using the other’s name, logos and/or marks
in any form of publicity. Such obligation shall not apply to disclosures which
either Party is required by Applicable Laws to make, provided that the
disclosing Party shall notify the other Party of any such disclosure prior to
such disclosure.

 



D-6

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

14.          Non-Solicitation.  During the term of this Agreement and for [***]
thereafter, Paragon and Client each agree not to solicit for employment,
directly or indirectly, any officer or employee of the other Party or its
Affiliates, provided that: (a) this shall not preclude a Party from hiring any
such officer or employee of the other Party who had been terminated prior to
commencement of such employment discussions and (b) nothing herein shall
restrict either Party from soliciting any such officer or employee by general
employment advertising (so long as such advertising is not specifically targeted
at the employees of the other Party) or third party employment agencies (so long
as such agencies are not directed, either directly or indirectly, to target such
employees).

 

15.          Assignment; Binding Effect.  Neither Party shall assign or transfer
(including through merger, business reorganization, spin off or out, by
operation of law or otherwise) this Agreement or any part hereof without the
prior written consent of the other Party; provided that without such consent
either Party may assign or transfer this Agreement, including all rights and
obligations hereunder, at any time to any of its Affiliates or to any person or
entity acquiring all or substantially all of the assigning Party’s business or
assets to which this Agreement relates, whether by means of asset sale, merger,
business reorganization, equity issuance or otherwise. Any permitted assignment
of this Agreement by either Party will be conditioned upon that Party’s
permitted assignee agreeing in writing to comply with all the terms and
conditions contained in this Agreement. Any purported assignment without a
required consent shall be void. No assignment shall relieve any Party of
responsibility for the performance of any obligation that accrued prior to the
effective date of such assignment. Subject to this Section 15, this Agreement is
binding upon and is for the benefit of the Parties, and their respective
successors and assigns.

 

16.          Independent Contractors.  The Parties intend to act and perform as
independent contractors and the provisions hereof are not intended to create any
partnership, joint venture, agency or employment relationship between the
Parties or between a Party and the Representatives of the other Party. Neither
Party shall at any time enter into, incur, or hold itself out to third parties
as having authority to enter into or incur, on behalf of the other Party, any
commitment, expense, or liability whatsoever.

 

17.          Severability.  In the event any provision of this Agreement becomes
or is declared to be illegal, unenforceable, or void, this Agreement shall
continue in full force and effect to the fullest extent permitted by law without
said provision. Instead of the illegal, invalid or unenforceable provision,
there will be added, as part of this Agreement, a provision as similar in terms
to the illegal, invalid or unenforceable provision as may be possible and still
be legal, valid and enforceable.

 

18.         Force Majeure.  If either Party is delayed or prevented from
fulfilling its respective obligations under this Agreement by any cause beyond
its reasonable control, including, without limitation, an act of God, fire,
flood, act of government or state, war, civil commotion, insurrection, acts of
terrorism, embargo, sabotage, prevention from or hindrance in obtaining energy
or other utilities, a shortage of raw materials, resins, consumables or other
necessary components, or labor disputes of whatever nature, then that Party will
not be liable under this Agreement for that delay or failure. If the cause
continues unabated for [***].

 

19.         Counterparts.  This Agreement may be executed (which includes
execution by industry standard electronic signature software) in two or more
counterparts, each of which will be considered an original, but which together
will constitute one and the same agreement. Facsimile or .pdf signatures sent by
email will be considered original signatures.

 

20.          Entire Agreement.  This Agreement, which includes all SOWs, is the
entire agreement and understanding of the Parties, and supersedes all prior
written or oral agreements or understandings, with respect to the subject matter
hereof, provided, however, that the Mutual Confidential Disclosure Agreement
between the Parties, dated March 15, 2019, as amended on May 24, 2019, shall
continue in full force and effect. No terms, conditions, or warranties, other
than those written in this Agreement, and no amendments or modifications of this
Agreement will be binding on the Parties unless in writing and signed by
authorized representatives of both of the Parties.

 

[Signature page follows.]

 



D-7

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D



 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be binding and
effective as of the Effective Date.

 





PARAGON BIOSERVICES, INC.                 By: Peter L. Buzy   President & CEO

 

  NOVAVAX, INC.                       Name:     Title:

 



D-8

 

[Signature Page to Interim Services Agreement]

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXHIBIT D

 





EXHIBIT A – Form of SOW

 

The Services for the following project are set forth in the following SOW, dated
____, 20__, which is subject to the terms and conditions of that certain Interim
Services Agreement dated ____, 20__, (“Agreement”) between Paragon Bioservices,
Inc. (“Paragon”) and Novavax, Inc. (“Client”). In the event of a conflict
between the terms of this SOW and the body of the Agreement, the body of the
Agreement shall govern and control. Capitalized terms used in this SOW that are
not otherwise defined herein shall have the meanings set forth in the Agreement.

 

Project Proposal or Price Contract:

 

Paragon will perform the Services described in the attached Proposal: --------
(dated ---------), Title: “……………”, which is incorporated by reference.

 

Agreed to and authorized by Paragon and Client:

 

 

PARAGON BIOSERVICES, INC.                   By:      Peter L. Buzy     President
& CEO   Date      

 

NOVAVAX, INC.                     Name:   Title:   Date              

 

 

Attachment:    Proposal No.      

 



D-9

 

[***] = CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

